Case:19-18459-MER Doc#:194 Filed:01/21/20   Entered:01/21/20 11:38:22 Page1 of 83
     Case:19-18459-MER Doc#:194 Filed:01/21/20                                      Entered:01/21/20 11:38:22 Page2 of 83




DEBTOR(S):                   Frictionless World LLC                          CASE NO:              19-18459 MER

                                                         Form 2-B
                               CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                     For Period:         12/1/2019 to         12/31/2019


CASH FLOW SUMMARY                                                             Current
                                                                              Month                 Accumulated

1. Beginning Cash Balance                                           $       5,655,827.16 (1)   $      4,349,929.84 (1)

2. Cash Receipts
     Operations                                                             1,321,675.63              3,635,308.44
     Sale of Assets                                                                 0.00                      0.00
     DIP Funding                                                                    0.00                      0.00
     Other                                                                      1,385.78                204,314.34

     Total Cash Receipts                                            $       1,323,061.41       $      3,839,622.78

3. Cash Disbursements
     Accounting                                                                     0.00                  2,400.00
     Administrative Expenses                                                    7,377.31                 19,657.20
     Contract Labor                                                            30,333.99                 49,341.04
     Insurance Expenses                                                        20,577.50                 59,883.50
     IT Expenses                                                                4,415.78                 23,124.28
     Legal Expenses                                                                 0.00                  6,982.63
     Marketing Expenses                                                         6,153.43                  6,153.43
     Online Selling Fees                                                        6,726.66                 31,319.32
     Outbound Shipping                                                         53,711.32                251,754.71
     Payroll & Benefits                                                       159,749.02                410,618.70
     Product Related Expense                                                    8,578.77                346,587.10
     Professional Fees                                                              0.00                 40,000.00
     Royalty Expense                                                                0.00                  4,630.50
     Travel Expenses                                                              643.31                  1,991.19
     UST Fees                                                                       0.00                    325.00
     Warehouse Expenses                                                       156,077.79                410,240.33

     Total Cash Disbursements                                       $         454,344.88       $      1,665,008.93

4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                              868,716.53              2,174,613.85


5 Ending Cash Balance (to Form 2-C)                                 $       6,524,543.69 (2)   $      6,524,543.69 (2)



CASH BALANCE SUMMARY                                                                                   Book
                                                            Financial Institution                     Balance

  Chase AR Account 7389                            Chase Bank                                  $        304,227.85
  PayPal                                           PayPal                                                 5,444.96
  Chase General Account 6981                       Chase Bank                                           212,427.82
  Chase AP Account 7005                            Chase Bank                                            -6,608.03
  Chase Savings Account 3005                       Chase Bank                                         6,008,964.42
  Petty Cash                                       n/a                                                        86.67


  TOTAL (must agree with Ending Cash Balance above)                                            $      6,524,543.69 (2)

(1) Accumulated beginning cash balance is the cash available at the commencement of the case and retainers.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
     Case:19-18459-MER Doc#:194 Filed:01/21/20                                                           Entered:01/21/20 11:38:22 Page3 of 83

DEBTOR(S):          Frictionless World LLC                                                                          CASE NO:         19-18459 MER


                                                                        Form 2-B
                                                       CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                   For Period:           12/1/2019            to    12/31/2019

CASH RECEIPTS DETAIL                                                       Account No:                              7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

         Date                                      Payer                                      Account Description                           Amount                         Account #
  12/02/2019           AMAZON VENDOR                                             Operations                                      $                    1,913.38   Chase AR Account 7389
  12/02/2019           DIRTY HAND TOOLS                                          Operations                                                           1,098.84   Chase AR Account 7389
  12/02/2019           eBAY CUSTOMER                                             Operations                                                          12,280.02   PayPal
  12/02/2019           HOME DEPOT                                                Operations                                                           3,194.03   Chase AR Account 7389
  12/02/2019           LOWES HOME CENTER LLC                                     Operations                                                          84,001.77   Chase AR Account 7389
  12/02/2019           RANCHEX                                                   Operations                                                             108.75   Chase AR Account 7389
  12/02/2019           REDBACK                                                   Operations                                                             199.99   Chase AR Account 7389
  12/02/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                             919.86   Chase AR Account 7389
  12/02/2019           TROPHY STRIKE                                             Operations                                                             159.98   Chase AR Account 7389
  12/03/2019           AMAZON VENDOR                                             Operations                                                             471.24   Chase AR Account 7389
  12/03/2019           ANDERSON INDUSTRIAL ENGINES                               Operations                                                         251,477.09   Chase AR Account 7389
  12/03/2019           DIRTY HAND TOOLS                                          Operations                                                             133.97   Chase AR Account 7389
  12/03/2019           eBAY CUSTOMER                                             Operations                                                           1,841.66   PayPal
  12/03/2019           HOME DEPOT                                                Operations                                                           4,450.38   Chase AR Account 7389
  12/03/2019           JACK'S SMALL ENGINE & GENERATOR SERVICE,                  Operations                                                           5,366.39   Chase AR Account 7389
  12/03/2019           MIDSTATES DISTRIBUTING COMPANY-V22090                     Operations                                                           3,319.64   Chase AR Account 7389
  12/03/2019           REDBACK                                                   Operations                                                             399.98   Chase AR Account 7389
  12/03/2019           RURAL KING                                                Operations                                                           6,904.98   Chase AR Account 7389
  12/03/2019           SCHEELS SPORTING GOODS                                    Operations                                                           4,795.00   Chase AR Account 7389
  12/03/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                              45.99   Chase AR Account 7389
  12/03/2019           THE FAMILY CENTER WAREHOUSE                               Operations                                                             886.40   Chase AR Account 7389
  12/03/2019           TRACTOR SUPPLY COMPANY .COM                               Operations                                                           4,567.00   Chase AR Account 7389
  12/03/2019           TSC STORES - PEAVEY                                       Operations                                                             285.00   Chase AR Account 7389
  12/04/2019           AMAZON SELLER                                             Operations                                                              29.74   Chase AR Account 7389
  12/04/2019           AMAZON VENDOR                                             Operations                                                              21.31   Chase AR Account 7389
  12/04/2019           eBAY CUSTOMER                                             Operations                                                             804.92   PayPal
  12/04/2019           RANCHEX                                                   Operations                                                              20.00   Chase AR Account 7389
  12/04/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                              28.99   Chase AR Account 7389
  12/05/2019           eBAY CUSTOMER                                             Operations                                                           1,392.23   PayPal
  12/05/2019           RANCHEX                                                   Operations                                                              26.98   Chase AR Account 7389
  12/05/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                              99.96   Chase AR Account 7389
  12/06/2019           AMAZON VENDOR                                             Operations                                                          34,922.93   Chase AR Account 7389
  12/06/2019           DIRTY HAND TOOLS                                          Operations                                                             399.98   Chase AR Account 7389
  12/06/2019           eBAY CUSTOMER                                             Operations                                                             999.00   PayPal
  12/06/2019           RGS                                                       Operations                                                           2,472.53   Chase AR Account 7389
  12/06/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                             133.97   Chase AR Account 7389
  12/06/2019           TROPHY STRIKE                                             Operations                                                              79.99   Chase AR Account 7389
  12/09/2019           DIRTY HAND TOOLS                                          Operations                                                           3,137.89   Chase AR Account 7389
  12/09/2019           eBAY CUSTOMER                                             Operations                                                           2,962.56   PayPal
  12/09/2019           HOME DEPOT                                                Operations                                                           3,506.27   Chase AR Account 7389
  12/09/2019           LOWES HOME CENTER LLC                                     Operations                                                          19,445.50   Chase AR Account 7389
  12/09/2019           RANCHEX                                                   Operations                                                             460.74   Chase AR Account 7389
  12/09/2019           REDBACK                                                   Operations                                                             799.96   Chase AR Account 7389
  12/09/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                             267.91   Chase AR Account 7389
  12/10/2019           ALTAQUIP                                                  Operations                                                             217.29   Chase AR Account 7389
  12/10/2019           AMAZON SELLER                                             Operations                                                          11,537.96   Chase AR Account 7389
  12/10/2019           BOMGAARS                                                  Operations                                                              80.51   Chase AR Account 7389
  12/10/2019           DIRTY HAND TOOLS                                          Operations                                                              89.99   Chase AR Account 7389
  12/10/2019           eBAY CUSTOMER                                             Operations                                                           1,161.81   PayPal
  12/10/2019           HOME DEPOT                                                Operations                                                           5,507.19   Chase AR Account 7389
  12/10/2019           JACK'S SMALL ENGINE & GENERATOR SERVICE,                  Operations                                                           2,039.75   Chase AR Account 7389
  12/10/2019           MFA INCORPORATED                                          Operations                                                             266.29   Chase AR Account 7389
  12/10/2019           MIDSTATES DISTRIBUTING COMPANY-V22090                     Operations                                                              64.83   Chase AR Account 7389
  12/10/2019           Murdoch's Ranch & Home Supply                             Operations                                                             142.81   Chase AR Account 7389
  12/10/2019           SCHEELS SPORTING GOODS                                    Operations                                                           1,730.00   Chase AR Account 7389
  12/10/2019           SMA, INC                                                  Operations                                                           2,290.73   Chase AR Account 7389
  12/10/2019           WOODSPLITTERS DIRECT                                      Operations                                                           6,093.83   Chase AR Account 7389
  12/11/2019           AMAZON SELLER                                             Operations                                                          -3,383.76   Chase AR Account 7389
  12/11/2019           AMAZON VENDOR                                             Operations                                                             406.74   Chase AR Account 7389
  12/11/2019           eBAY CUSTOMER                                             Operations                                                           1,177.92   PayPal
  12/11/2019           TIMPTE INC.                                               Operations                                                          12,096.26   Chase AR Account 7389
  12/12/2019           AMAZON VENDOR                                             Operations                                                           9,803.30   Chase AR Account 7389
  12/12/2019           DIRTY HAND TOOLS                                          Operations                                                             311.98   Chase AR Account 7389
  12/12/2019           eBAY CUSTOMER                                             Operations                                                           3,710.87   PayPal
  12/12/2019           MID-STATES DISTRIBUTING, LLC                              Operations                                                          80,106.00   Chase AR Account 7389
  12/12/2019           PHONE SALES - DECEMBER                                    Operations                                                             -40.99   Chase AP Account 7005
  12/12/2019           RANCHEX                                                   Operations                                                             270.97   Chase AR Account 7389
  12/12/2019           REDBACK                                                   Operations                                                             399.98   Chase AR Account 7389
  12/12/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                              21.99   Chase AR Account 7389
  12/12/2019           TROPHY STRIKE                                             Operations                                                             199.99   Chase AR Account 7389
  12/13/2019           AMAZON VENDOR                                             Operations                                                           3,163.19   Chase AR Account 7389
  12/13/2019           DIRTY HAND TOOLS                                          Operations                                                           1,516.95   Chase AR Account 7389
  12/13/2019           DISCOVERY BENEFITS                                        Other                                                                  671.26   Chase AR Account 7389
  12/13/2019           eBAY CUSTOMER                                             Operations                                                           1,453.28   PayPal
  12/13/2019           LONCIN MOTOR COMPANY, LTD                                 Operations                                                           2,480.00   Chase AR Account 7389
  12/13/2019           PHONE SALES - DECEMBER                                    Operations                                                              58.92   Chase AR Account 7389
  12/13/2019           SHOPIFY DIRTY HAND TOOLS                                  Operations                                                              21.99   Chase AR Account 7389
  12/13/2019           TROPHY STRIKE                                             Operations                                                              74.99   Chase AR Account 7389
  12/16/2019           ALTAQUIP                                                  Operations                                                             287.40   Chase AR Account 7389
  12/16/2019           AMAZON VENDOR                                             Operations                                                           6,115.10   Chase AR Account 7389
  12/16/2019           DIRTY HAND TOOLS                                          Operations                                                           1,628.89   Chase AR Account 7389
  12/16/2019           eBAY CUSTOMER                                             Operations                                                           3,666.90   PayPal
  12/16/2019           HOME DEPOT                                                Operations                                                           5,158.91   Chase AR Account 7389
  12/16/2019           JACK'S SMALL ENGINE & GENERATOR SERVICE,                  Operations                                                          10,655.98   Chase AR Account 7389
  12/16/2019           JOHNS SMALL ENGINE                                        Operations                                                              28.99   Chase AR Account 7389
  12/16/2019           LOWES HOME CENTER LLC                                     Operations                                                          80,643.29   Chase AR Account 7389
  12/16/2019           RANCHEX                                                   Operations                                                             164.95   Chase AR Account 7389
  12/16/2019           RANKIN EQUIPMENT CO.                                      Operations                                                          21,622.00   Chase AR Account 7389
      Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                       Entered:01/21/20 11:38:22 Page4 of 83

DEBTOR(S):             Frictionless World LLC                                                                                    CASE NO:         19-18459 MER


                                                                                      Form 2-B
                                                           CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                                For Period:           12/1/2019            to    12/31/2019

CASH RECEIPTS DETAIL                                                                     Account No:                             7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

          Date                                        Payer                                                Account Description                           Amount                           Account #
   12/16/2019             REDBACK                                                             Operations                                                             199.99     Chase AR Account 7389
   12/16/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             523.91     Chase AR Account 7389
   12/16/2019             SMA, INC                                                            Operations                                                           1,511.80     Chase AR Account 7389
   12/16/2019             SPORTS SPECIALISTS OF MILW INC                                      Operations                                                          18,000.00     Chase AR Account 7389
   12/17/2019             AMAZON VENDOR                                                       Operations                                                             338.10     Chase AR Account 7389
   12/17/2019             CRAIGSLIST SALES                                                    Operations                                                           3,455.00     Chase AR Account 7389
   12/17/2019             DIRTY HAND TOOLS                                                    Operations                                                             109.95     Chase AR Account 7389
   12/17/2019             eBAY CUSTOMER                                                       Operations                                                           2,649.98     PayPal
   12/17/2019             HOME DEPOT                                                          Operations                                                           3,144.51     Chase AR Account 7389
   12/17/2019             RANCHEX                                                             Operations                                                              49.99     Chase AR Account 7389
   12/17/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             297.96     Chase AR Account 7389
   12/18/2019             DIRTY HAND TOOLS                                                    Operations                                                           1,059.97     Chase AR Account 7389
   12/18/2019             eBAY CUSTOMER                                                       Operations                                                           3,090.00     PayPal
   12/18/2019             RANCHEX                                                             Operations                                                             369.99     Chase AR Account 7389
   12/18/2019             REDBACK                                                             Operations                                                             199.99     Chase AR Account 7389
   12/18/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             100.96     Chase AR Account 7389
   12/18/2019             TIMPTE INC.                                                         Operations                                                           6,165.80     Chase AR Account 7389
   12/19/2019             AMAZON VENDOR                                                       Operations                                                          20,897.84     Chase AR Account 7389
   12/19/2019             DIRTY HAND TOOLS                                                    Operations                                                             100.99     Chase AR Account 7389
   12/19/2019             eBAY CUSTOMER                                                       Operations                                                           1,013.87     PayPal
   12/19/2019             RANCHEX                                                             Operations                                                              25.98     Chase AR Account 7389
   12/19/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                              21.99     Chase AR Account 7389
   12/19/2019             TROPHY STRIKE                                                       Operations                                                             749.98     Chase AR Account 7389
   12/20/2000             CHONGQING HWASDAN POWER TECHNOLOGY CO.,                             Operations                                                             990.00     Chase AR Account 7389
   12/20/2019             DIRTY HAND TOOLS                                                    Operations                                                              21.99     Chase AR Account 7389
   12/20/2019             eBAY CUSTOMER                                                       Operations                                                             854.60     PayPal
   12/20/2019             MID-STATES DISTRIBUTING, LLC                                        Operations                                                         268,381.00     Chase AR Account 7389
   12/20/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                              51.00     Chase AR Account 7389
   12/20/2019             TROPHY STRIKE                                                       Operations                                                             429.98     Chase AR Account 7389
   12/23/2019             AMAZON VENDOR                                                       Operations                                                          11,606.85     Chase AR Account 7389
   12/23/2019             DIRTY HAND TOOLS                                                    Operations                                                           1,389.95     Chase AR Account 7389
   12/23/2019             eBAY CUSTOMER                                                       Operations                                                           2,991.13     PayPal
   12/23/2019             HOME DEPOT                                                          Operations                                                           3,307.74     Chase AR Account 7389
   12/23/2019             LOWES HOME CENTER LLC                                               Operations                                                           2,816.90     Chase AR Account 7389
   12/23/2019             RANCHEX                                                             Operations                                                             421.92     Chase AR Account 7389
   12/23/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             258.96     Chase AR Account 7389
   12/23/2019             TROPHY STRIKE                                                       Operations                                                           1,109.95     Chase AR Account 7389
   12/24/2019             DIRTY HAND TOOLS                                                    Operations                                                              21.99     Chase AR Account 7389
   12/24/2019             eBAY CUSTOMER                                                       Operations                                                           2,051.89     PayPal
   12/24/2019             HOME DEPOT                                                          Operations                                                           2,098.26     Chase AR Account 7389
   12/24/2019             RANCHEX                                                             Operations                                                              70.98     Chase AR Account 7389
   12/24/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             136.97     Chase AR Account 7389
   12/26/2019             AMAZON SELLER                                                       Operations                                                          12,447.27     Chase AR Account 7389
   12/26/2019             AMAZON VENDOR                                                       Operations                                                           7,163.35     Chase AR Account 7389
   12/26/2019             eBAY CUSTOMER                                                       Operations                                                           4,514.01     PayPal
   12/26/2019             MID-STATES DISTRIBUTING, LLC                                        Operations                                                          51,358.00     Chase AR Account 7389
   12/26/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             120.98     Chase AR Account 7389
   12/26/2019             TROPHY STRIKE                                                       Operations                                                             219.96     Chase AR Account 7389
   12/26/2019             VM EXPRESS                                                          Operations                                                          18,576.98     Chase AR Account 7389
   12/27/2019             AMAZON VENDOR                                                       Operations                                                           8,854.60     Chase AR Account 7389
   12/27/2019             DIRTY HAND TOOLS                                                    Operations                                                              89.99     Chase AR Account 7389
   12/27/2019             eBAY CUSTOMER                                                       Operations                                                           2,932.85     PayPal
   12/27/2019             RANCHEX                                                             Operations                                                              24.98     Chase AR Account 7389
   12/27/2019             TROPHY STRIKE                                                       Operations                                                             729.96     Chase AR Account 7389
   12/30/2019             ALTAQUIP                                                            Operations                                                              89.83     Chase AR Account 7389
   12/30/2019             AMAZON SELLER                                                       Operations                                                           1,514.04     Chase AR Account 7389
   12/30/2019             DIRTY HAND TOOLS                                                    Operations                                                             747.89     Chase AR Account 7389
   12/30/2019             eBAY CUSTOMER                                                       Operations                                                          -2,743.16     PayPal
   12/30/2019             HOME DEPOT                                                          Operations                                                           4,423.51     Chase AR Account 7389
   12/30/2019             IRON AND METALS INC.                                                Other                                                                   22.00     Chase AR Account 7389
   12/30/2019             JACK'S SMALL ENGINE & GENERATOR SERVICE,                            Operations                                                             848.06     Chase AR Account 7389
   12/30/2019             LOWES HOME CENTER LLC                                               Operations                                                           2,503.00     Chase AR Account 7389
   12/30/2019             MIDSTATES DISTRIBUTING COMPANY-V22090                               Operations                                                             385.60     Chase AR Account 7389
   12/30/2019             MILLS FLEET FARM                                                    Operations                                                          74,158.67     Chase AR Account 7389
   12/30/2019             RANCHEX                                                             Operations                                                             654.68     Chase AR Account 7389
   12/30/2019             REDBACK                                                             Operations                                                             199.99     Chase AR Account 7389
   12/30/2019             SHIPTONS BIG R                                                      Operations                                                           3,595.00     Chase AR Account 7389
   12/30/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                             315.91     Chase AR Account 7389
   12/30/2019             SMA, INC                                                            Operations                                                           1,062.96     Chase AR Account 7389
   12/30/2019             THE FAMILY CENTER WAREHOUSE                                         Operations                                                           2,723.49     Chase AR Account 7389
   12/30/2019             TRACTOR SUPPLY COMPANY .COM                                         Operations                                                           2,844.02     Chase AR Account 7389
   12/30/2019             TROPHY STRIKE                                                       Operations                                                             689.92     Chase AR Account 7389
   12/31/2019             CHASE INTEREST INCOME                                               Other                                                                  527.94     Chase Savings Account 3005
   12/31/2019             CROSS COUNTRY COURIER                                               Other                                                                  164.58     Chase AR Account 7389
   12/31/2019             DIRTY HAND TOOLS                                                    Operations                                                          -1,119.67     Chase AR Account 7389
   12/31/2019             HOME DEPOT                                                          Operations                                                           5,608.64     Chase AR Account 7389
   12/31/2019             NILS MASTER USA, INC.                                               Operations                                                             140.00     Chase AR Account 7389
   12/31/2019             PHONE SALES - DECEMBER                                              Operations                                                          17,646.80     Chase AR Account 7389
   12/31/2019             RANCHEX                                                             Operations                                                           1,806.10     Chase AR Account 7389
   12/31/2019             REDBACK                                                             Operations                                                            -263.75     Chase AR Account 7389
   12/31/2019             SHOPIFY DIRTY HAND TOOLS                                            Operations                                                            -321.08     Chase AR Account 7389
   12/31/2019             TROPHY STRIKE                                                       Operations                                                          -1,839.03     Chase AR Account 7389

                                                                                              Total Cash Receipts                             $              1,323,061.41 (1)

(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1
                                                                                              Reconciling Items                                                        0.00
        Case:19-18459-MER Doc#:194 Filed:01/21/20                                                Entered:01/21/20 11:38:22 Page5 of 83

DEBTOR(S):        Frictionless World LLC                                                                                            CASE NO:      19-18459 MER


                                                           Form 2-B
                                                    CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                           For Period:                                   12/1/2019   to    12/31/2019



CASH DISBURSEMENTS DETAIL                                                        Account No:                                        7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

      Date        Check No.                                            Payee                                        Description (Purpose)                Amount                   Account
  12/02/2019      191202-EXPRESSA          EXPRESS EMPLOYMENT PROFESSIONALS                               Contract Labor                                      12,381.95    Chase AP Account 7005
  12/02/2019      191202-PRINCIPALA        PRINCIPAL LIFE INSURANCE COMPANY                               Payroll & Benefits                                      573.25   Chase AP Account 7005
  12/02/2019      191203-NWPKWYA           NORTHWEST PARKWAY                                              Travel Expenses                                          10.85   Chase AP Account 7005
  12/02/2019      DEBIT CARD 7005          COLORADO GARAGE DOOR                                           Warehouse Expenses                                    4,280.12   Chase AP Account 7005
  12/02/2019      DEBIT CARD 7005          CONOCO                                                         Travel Expenses                                          73.37   Chase AP Account 7005
  12/02/2019      RECORD                   PAYMENTECH FEE - DHT                                           Online Selling Fees                                     226.42   Chase AP Account 7005
  12/02/2019      RECORD                   PAYMENTECH FEE - REX                                           Online Selling Fees                                      26.56   Chase AR Account 7389
  12/02/2019      RECORD                   PAYMENTECH FEE - TSK                                           Online Selling Fees                                      82.88   Chase AR Account 7389
  12/03/2019      191202-ACCOUNTEMPSA      ACCOUNTEMPS                                                    Contract Labor                                        1,423.11   Chase AP Account 7005
  12/03/2019      191203-AFLACA            AFLAC                                                          Payroll & Benefits                                      216.34   Chase AP Account 7005
  12/03/2019      191203-E470 HWA          E-470 PUBLIC HIGHWAY AUTHORITY                                 Travel Expenses                                          57.20   Chase AP Account 7005
  12/03/2019      191203-WASTE CONNECTA    WASTE CONNECTIONS                                              Warehouse Expenses                                      642.75   Chase AP Account 7005
  12/03/2019      ACH120219-2a             ATLAS DENVER INDUSTRIAL LP                                     Warehouse Expenses                                 109,001.81    Chase AR Account 7389
  12/03/2019      DEBIT CARD 7005          ENDICIA                                                        Outbound Shipping                                        69.90   Chase AP Account 7005
  12/03/2019      DEBIT CARD 7005          GODADDY.COM                                                    Marketing Expenses                                       18.46   Chase AP Account 7005
  12/03/2019      DEBIT CARD 7005          INK COFFEE                                                     Travel Expenses                                           6.72   Chase AP Account 7005
  12/03/2019      DEBIT CARD 7005          SHOPIFY.COM FEE                                                Online Selling Fees                                      29.00   Chase AP Account 7005
  12/03/2019      DEBIT CARD 7005          WALMART                                                        Administrative Expenses                                   6.42   Chase AP Account 7005
  12/04/2019      191204-ACCOUNTEMPSA      ACCOUNTEMPS                                                    Contract Labor                                          875.76   Chase AP Account 7005
  12/04/2019      191204-R+LA              R+L CARRIERS                                                   Outbound Shipping                                     8,460.84   Chase AP Account 7005
  12/04/2019      DEBIT CARD 7005          AUTHORIZE.NET FEE                                              Online Selling Fees                                      30.00   Chase AP Account 7005
  12/04/2019      DEBIT CARD 7005          INTERMEDIA.NET                                                 IT Expenses                                             983.02   Chase AP Account 7005
  12/05/2019      021444                   COLORADO DEPARTMENT OF REVENUE                                 Administrative Expenses                                  16.00   Chase AP Account 7005
  12/05/2019      021445                   COMCAST BUSINESS                                               Administrative Expenses                               1,030.52   Chase AP Account 7005
  12/05/2019      021446                   FRONTIER BUSINESS PRODUCTS                                     Administrative Expenses                                 162.17   Chase AP Account 7005
  12/05/2019      021447                   MAGIC MAINTENANCE                                              Administrative Expenses                                 820.00   Chase AP Account 7005
  12/05/2019      021448                   SCOTSCO INC                                                    Product Related Expense                                 154.99   Chase AP Account 7005
  12/05/2019      021449                   TIM NICHOLS                                                    Product Related Expense                                 575.05   Chase AP Account 7005
  12/05/2019      021450                   LENERTZ INDUSTRIAL SUPPLY CO INC                               Warehouse Expenses                                    1,440.00   Chase AP Account 7005
  12/05/2019      191205-UPSA              UPS                                                            Outbound Shipping                                     2,768.27   Chase AP Account 7005
  12/05/2019      191205-VANTIVA           VANTIV FEE                                                     Online Selling Fees                                     557.27   Chase AP Account 7005
  12/05/2019      ACH120419-1a             ALTAQUIP LLC                                                   Product Related Expense                               1,815.19   Chase AR Account 7389
  12/05/2019      ACH120419-1b             BAZAARVOICE                                                    Marketing Expenses                                    2,999.97   Chase AR Account 7389
  12/05/2019      ACH120419-1c             DISCOVERY BENEFITS                                             Payroll & Benefits                                       85.00   Chase AR Account 7389
  12/05/2019      ACH120419-1d             ESTES EXPRESS LINES                                            Outbound Shipping                                     2,214.19   Chase AR Account 7389
  12/05/2019      ACH120419-1e             NIKOLA VUKOVIC                                                 Contract Labor                                        3,000.00   Chase AR Account 7389
  12/05/2019      ACH120419-1f             PURE WATER DYNAMICS INC                                        Administrative Expenses                                 159.64   Chase AR Account 7389
  12/05/2019      ACH120419-1g             REDDAWAY INC.                                                  Outbound Shipping                                     1,651.20   Chase AR Account 7389
  12/05/2019      ACH120419-1h             XPO LOGISTICS FREIGHT, INC.                                    Outbound Shipping                                     1,970.19   Chase AR Account 7389
  12/05/2019      DEBIT CARD 7005          CO DORA                                                        Administrative Expenses                                  76.00   Chase AP Account 7005
  12/05/2019      DEBIT CARD 7005          INTUISHIP SERVICES                                             Outbound Shipping                                     1,000.00   Chase AP Account 7005
  12/05/2019      DEBIT CARD 7005          SHOPIFY.COM FEE                                                Online Selling Fees                                      29.00   Chase AP Account 7005
  12/05/2019      PAYCHEX 401K             PAYROLL - 401K                                                 Payroll & Benefits                                      242.92   Chase AP Account 7005
  12/05/2019      PAYCHEX PR               PAYROLL - EE Garnishments                                      Payroll & Benefits                                       64.60   Chase AP Account 7005
  12/05/2019      PAYCHEX PR               PAYROLL - EE Net Pay                                           Payroll & Benefits                                  14,624.73    Chase AP Account 7005
  12/05/2019      PAYCHEX TAX              PAYROLL - Taxes                                                Payroll & Benefits                                    4,657.86   Chase AP Account 7005
  12/06/2019      191206-SPSA              SPS COMMERCE INC                                               IT Expenses                                             293.20   Chase AP Account 7005
  12/06/2019      DEBIT CARD 7005          SHIPSOURCE                                                     Outbound Shipping                                        95.00   Chase AP Account 7005
  12/06/2019      DEBIT CARD 7005          TACO                                                           Travel Expenses                                          74.40   Chase AP Account 7005
  12/09/2019      021451                   LENERTZ INDUSTRIAL SUPPLY CO INC                               Warehouse Expenses                                    3,865.20   Chase AP Account 7005
  12/09/2019      191209-R+LA              R+L CARRIERS                                                   Outbound Shipping                                     8,804.38   Chase AP Account 7005
  12/09/2019      191209-UPSA              UPS                                                            Outbound Shipping                                         6.16   Chase AP Account 7005
  12/09/2019      ACH120619-1a             DAN BANJO                                                      Warehouse Expenses                                  26,666.66    Chase AR Account 7389
  12/09/2019      DEBIT CARD 7005          AMAZON.COM                                                     Administrative Expenses                                  13.49   Chase AP Account 7005
  12/09/2019      DEBIT CARD 7005          BOULDER PARKING                                                Travel Expenses                                           1.50   Chase AP Account 7005
  12/09/2019      DEBIT CARD 7005          EBAY FEES                                                      Online Selling Fees                                   4,094.66   Chase AP Account 7005
  12/10/2019      191210-ACCOUNTEMPSA      ACCOUNTEMPS                                                    Contract Labor                                        1,386.62   Chase AP Account 7005
  12/10/2019      DEBIT CARD 7005          AMAZON.COM                                                     Administrative Expenses                                  78.78   Chase AP Account 7005
  12/10/2019      DEBIT CARD 7005          CO DORA                                                        Administrative Expenses                                  91.00   Chase AP Account 7005
  12/10/2019      DEBIT CARD 7005          INK COFFEE                                                     Travel Expenses                                           6.72   Chase AP Account 7005
  12/11/2019      191211-EXPRESS EMPLOA    EXPRESS EMPLOYMENT PROFESSIONALS                               Contract Labor                                          989.10   Chase AP Account 7005
  12/11/2019      DEBIT CARD 7005          INTUISHIP SERVICES                                             Outbound Shipping                                     1,000.00   Chase AP Account 7005
  12/11/2019      DEBIT CARD 7005          USPS POSTAGE                                                   Outbound Shipping                                       200.00   Chase AP Account 7005
  12/12/2019      ACH121119-1a             ALTAQUIP LLC                                                   Product Related Expense                                 115.50   Chase AR Account 7389
  12/12/2019      ACH121119-1b             FRISCO PALLET                                                  Warehouse Expenses                                    1,492.50   Chase AR Account 7389
  12/12/2019      ACH121119-1c             NIKOLA VUKOVIC                                                 Contract Labor                                        1,875.00   Chase AR Account 7389
  12/12/2019      ACH121119-1d             REDDAWAY INC.                                                  Outbound Shipping                                       476.95   Chase AR Account 7389
  12/12/2019      ACH121119-1e             US-COMMERCE TECHNOLOGIES LLC                                   IT Expenses                                             302.08   Chase AR Account 7389
  12/12/2019      ACH121119-1f             XPO LOGISTICS FREIGHT, INC.                                    Outbound Shipping                                       619.74   Chase AR Account 7389
  12/12/2019      DEBIT CARD 7005          LAZ PARKING                                                    Travel Expenses                                          15.00   Chase AP Account 7005
  12/12/2019      PAYCHEX 401K             PAYROLL - 401K                                                 Payroll & Benefits                                    2,204.38   Chase AP Account 7005
  12/12/2019      PAYCHEX PR               PAYROLL - EE Net Pay                                           Payroll & Benefits                                  15,237.47    Chase AP Account 7005
  12/12/2019      PAYCHEX TAX              PAYROLL - Taxes                                                Payroll & Benefits                                  11,413.23    Chase AP Account 7005
  12/13/2019      191213-HARTFORDA         HARTFORD FINANCIAL SERVICES, INC                               Insurance Expenses                                  10,890.00    Chase AP Account 7005
  12/13/2019      191213-R+L A             R+L CARRIERS                                                   Outbound Shipping                                     4,137.35   Chase AP Account 7005
  12/13/2019      DEBIT CARD 7005          AMAZON.COM                                                     Administrative Expenses                                  36.30   Chase AP Account 7005
  12/13/2019      DEBIT CARD 7005          BOULDER PARKING                                                Travel Expenses                                           1.50   Chase AP Account 7005
  12/13/2019      DEBIT CARD 7005          CONOCO                                                         Travel Expenses                                          62.84   Chase AP Account 7005
  12/13/2019      DEBIT CARD 7005          LABELMASTER                                                    Warehouse Expenses                                       71.48   Chase AP Account 7005
  12/13/2019      PAYCHEX FEES             PAYROLL - Processing Fees                                      Payroll & Benefits                                      162.00   Chase AP Account 7005
  12/15/2019      PAYCHEX                  PAYROLL - 401K                                                 Payroll & Benefits                                    1,347.19   Chase AP Account 7005
  12/15/2019      PAYCHEX 401K             PAYROLL - 401K                                                 Payroll & Benefits                                    1,798.44   Chase AP Account 7005
  12/15/2019      PAYCHEX PR               PAYROLL - EE Net Pay                                           Payroll & Benefits                                  21,764.97    Chase AP Account 7005
  12/15/2019      PAYCHEX TAX              PAYROLL - Taxes                                                Payroll & Benefits                                    9,407.10   Chase AP Account 7005
  12/16/2019      191216-CHASEA            CHASE BANK                                                     Administrative Expenses                                 404.71   Chase AR Account 7389
  12/17/2019      021452                   LENERTZ INDUSTRIAL SUPPLY CO INC                               Warehouse Expenses                                      626.00   Chase AP Account 7005
  12/17/2019      191217-ACCOUNTEMPSA      ACCOUNTEMPS                                                    Contract Labor                                        1,459.60   Chase AP Account 7005
  12/17/2019      ACH121619-1a             GREY WOLF SYSTEMS                                              IT Expenses                                             977.42   Chase AR Account 7389
  12/17/2019      DEBIT CARD 7005          AMAZON.COM                                                     Administrative Expenses                                  72.24   Chase AP Account 7005
  12/17/2019      DEBIT CARD 7005          KING SOOPERS                                                   Administrative Expenses                                  45.81   Chase AP Account 7005
  12/18/2019      191218-EXPRESSA          EXPRESS EMPLOYMENT PROFESSIONALS                               Contract Labor                                        1,972.95   Chase AP Account 7005
  12/18/2019      DEBIT CARD 7005          E 470 EXPRESS TOLLS                                            Travel Expenses                                          37.20   Chase AP Account 7005
  12/18/2019      DEBIT CARD 7005          LOWES                                                          Warehouse Expenses                                       35.30   Chase AP Account 7005
  12/18/2019      DEBIT CARD 7005          USPS POSTAGE                                                   Outbound Shipping                                       200.00   Chase AP Account 7005
  12/18/2019      DEBIT CARD 7005          WESTERN DISPOSAL                                               Warehouse Expenses                                      270.00   Chase AP Account 7005
  12/19/2019      021453                   BARR'S SMALL ENGINES                                           Warehouse Expenses                                      417.33   Chase AP Account 7005
  12/19/2019      021454                   COASTAL FARM & HOME SUPPLY                                     Product Related Expense                                  32.50   Chase AP Account 7005
  12/19/2019      021455                   COLORADO DEPARTMENT OF REVENUE                                 Administrative Expenses                                 142.00   Chase AP Account 7005
  12/19/2019      021456                   EVANS SMALL ENGINES INC.                                       Product Related Expense                                 312.12   Chase AP Account 7005
  12/19/2019      021457                   GOODSPEED & MERRILL                                            Product Related Expense                                 649.00   Chase AP Account 7005
  12/19/2019      021458                   JON DON INC                                                    Administrative Expenses                                 257.19   Chase AP Account 7005
  12/19/2019      021459                   L&M FLEET SUPPLY                                               Product Related Expense                                 401.63   Chase AP Account 7005
  12/19/2019      021460                   LENNY'S SMALL ENGINE REPAIR LLC                                Product Related Expense                                 500.00   Chase AP Account 7005
  12/19/2019      021461                   M & K OUTDOOR PRODUCTS                                         Product Related Expense                               2,175.00   Chase AP Account 7005
  12/19/2019      021462                   MURPHYSBORO RURAL KING SUPPLY, INC.                            Product Related Expense                                 198.85   Chase AP Account 7005
  12/19/2019      021463                   POWERED OUTDOOR EQUIPMENT                                      Product Related Expense                                 247.50   Chase AP Account 7005
         Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                      Entered:01/21/20 11:38:22 Page6 of 83

DEBTOR(S):         Frictionless World LLC                                                                                                                  CASE NO:            19-18459 MER


                                                                                          Form 2-B
                                                                              CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                   For Period:                                  12/1/2019   to    12/31/2019



CASH DISBURSEMENTS DETAIL                                                                               Account No:                                        7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

       Date        Check No.                                                                   Payee                                       Description (Purpose)                      Amount                        Account
   12/19/2019      021464                                          SCOTSCO INC                                                   Product Related Expense                                          85.90    Chase AP Account 7005
   12/19/2019      021465                                          SJS TRUCK & EQUIPMENT REPAIR                                  Product Related Expense                                         120.00    Chase AP Account 7005
   12/19/2019      021466                                          STEVE WESTPHAL                                                Marketing Expenses                                            3,000.00    Chase AP Account 7005
   12/19/2019      021467                                          TRAILBLAZ'N POWER LTD.                                        Product Related Expense                                         212.80    Chase AP Account 7005
   12/19/2019      021468                                          VICTORY PACKAGING                                             Warehouse Expenses                                            1,677.95    Chase AP Account 7005
   12/19/2019      021469                                          WAPPINGERS AUTO TECH & POWER EQUIPMENT                        Product Related Expense                                         117.26    Chase AP Account 7005
   12/19/2019      021470                                          WORLDLAWN                                                     Product Related Expense                                         457.48    Chase AP Account 7005
   12/19/2019      191219-CO DORA                                  COLORADO DEPARTMENT OF REVENUE                                Administrative Expenses                                           5.77    Chase AP Account 7005
   12/19/2019      191219-FILIP VUJOVICA                           VUJOVIC FILIP                                                 IT Expenses                                                   1,400.00    Chase AP Account 7005
   12/19/2019      191219-R+LA                                     R+L CARRIERS                                                  Outbound Shipping                                             7,945.44    Chase AP Account 7005
   12/19/2019      191219-UPSA                                     UPS                                                           Outbound Shipping                                             7,981.40    Chase AP Account 7005
   12/19/2019      ACH121819-1a                                    ALTAQUIP LLC                                                  Product Related Expense                                         595.98    Chase AR Account 7389
   12/19/2019      ACH121819-1b                                    CROWN LIFT TRUCKS                                             Warehouse Expenses                                              437.50    Chase AR Account 7389
   12/19/2019      ACH121819-1c                                    HARTFORD FINANCIAL SERVICES, INC                              Insurance Expenses                                            4,933.50    Chase AR Account 7389
   12/19/2019      ACH121819-1d                                    NIKOLA VUKOVIC                                                Contract Labor                                                1,875.00    Chase AR Account 7389
   12/19/2019      ACH121819-1e                                    REDDAWAY INC.                                                 Outbound Shipping                                             1,732.82    Chase AR Account 7389
   12/19/2019      ACH121819-1f                                    XPO LOGISTICS FREIGHT, INC.                                   Outbound Shipping                                               698.68    Chase AR Account 7389
   12/19/2019      DEBIT CARD 7005                                 ADOBE                                                         IT Expenses                                                     431.06    Chase AP Account 7005
   12/19/2019      DEBIT CARD 7005                                 LOWES                                                         Warehouse Expenses                                               42.63    Chase AP Account 7005
   12/19/2019      PAYCHEX 401K                                    PAYROLL - 401K                                                Payroll & Benefits                                              242.20    Chase AP Account 7005
   12/19/2019      PAYCHEX PR                                      PAYROLL - EE Garnishments                                     Payroll & Benefits                                              401.06    Chase AP Account 7005
   12/19/2019      PAYCHEX PR                                      PAYROLL - EE Net Pay                                          Payroll & Benefits                                           15,600.68    Chase AP Account 7005
   12/19/2019      PAYCHEX TAX                                     PAYROLL - Taxes                                               Payroll & Benefits                                            5,164.33    Chase AP Account 7005
   12/20/2019      021471                                          LENERTZ INDUSTRIAL SUPPLY CO INC                              Warehouse Expenses                                              416.28    Chase AP Account 7005
   12/20/2019      191220-UPSA                                     UPS                                                           Outbound Shipping                                               478.81    Chase AP Account 7005
   12/20/2019      DEBIT CARD 7005                                 INTUISHIP SERVICES                                            Outbound Shipping                                             1,000.00    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 CONOCO                                                        Travel Expenses                                                  64.78    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 FACEBOOK ADS                                                  Marketing Expenses                                               50.00    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 FOREIGN EXCHANGE RATE ADJUSTMENT FEE                          Administrative Expenses                                           4.86    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 J2 EFAX SERVICES                                              Administrative Expenses                                          16.95    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 KING SOOPERS                                                  Administrative Expenses                                          23.81    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 LOWES                                                         Warehouse Expenses                                              447.82    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 PARRY`S PIZZA                                                 Travel Expenses                                                 115.91    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 POWER EQUIP DIRECT                                            Warehouse Expenses                                            3,552.66    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 TRAILBLAZ'N POWER LTD.                                        Product Related Expense                                         162.22    Chase AP Account 7005
   12/23/2019      DEBIT CARD 7005                                 UNITED PACIFIC                                                Travel Expenses                                                  50.00    Chase AP Account 7005
   12/24/2019      191224-EVOLVEA                                  EVOLVE NETWORK SOLUTIONS, LLC                                 Administrative Expenses                                       1,080.77    Chase AP Account 7005
   12/24/2019      191224-LEAFA                                    LEAF                                                          Administrative Expenses                                          57.87    Chase AP Account 7005
   12/24/2019      191224-TRAVELERSA                               TRAVELERS BUSINESS INSURANCE                                  Insurance Expenses                                            4,754.00    Chase AP Account 7005
   12/24/2019      DEBIT CARD 7005                                 AMAZON.COM                                                    Administrative Expenses                                         315.77    Chase AP Account 7005
   12/24/2019      DEBIT CARD 7005                                 AT&T                                                          Administrative Expenses                                          39.78    Chase AP Account 7005
   12/26/2019      191226-ACCOUNTEMPSA                             ACCOUNTEMPS                                                   Contract Labor                                                1,459.60    Chase AP Account 7005
   12/26/2019      191226-LEAFA                                    LEAF                                                          Administrative Expenses                                         262.61    Chase AP Account 7005
   12/26/2019      DEBIT CARD 7005                                 FACEBOOK ADS                                                  Marketing Expenses                                               35.00    Chase AP Account 7005
   12/26/2019      DEBIT CARD 7005                                 HURON WASH                                                    Travel Expenses                                                   3.43    Chase AP Account 7005
   12/26/2019      DEBIT CARD 7005                                 POWER EQUIP DIRECT                                            Warehouse Expenses                                              135.43    Chase AP Account 7005
   12/27/2019      DEBIT CARD 7005                                 AMAZON.COM                                                    Administrative Expenses                                         467.97    Chase AP Account 7005
   12/30/2019      021472                                          BOISE SMALL ENGINE                                            Product Related Expense                                          50.00    Chase AP Account 7005
   12/30/2019      021473                                          COMCAST BUSINESS                                              Administrative Expenses                                       1,030.52    Chase AP Account 7005
   12/30/2019      021474                                          DISCOVERY BENEFITS                                            Payroll & Benefits                                               85.00    Chase AP Account 7005
   12/30/2019      021475                                          FRONTIER BUSINESS PRODUCTS                                    Administrative Expenses                                         221.38    Chase AP Account 7005
   12/30/2019      021476                                          K&H TOOL RENTAL LLC                                           Product Related Expense                                         130.50    Chase AP Account 7005
   12/30/2019      021477                                          LENERTZ INDUSTRIAL SUPPLY CO INC                              Warehouse Expenses                                              453.28    Chase AP Account 7005
   12/30/2019      021478                                          M & K OUTDOOR PRODUCTS                                        Product Related Expense                                          75.00    Chase AP Account 7005
   12/30/2019      021479                                          SAPP'S SAW SHOP dba FIVE S INC.                               Product Related Expense                                          37.50    Chase AP Account 7005
   12/30/2019      021480                                          SLATER SALES, INC.                                            Contract Labor                                                1,635.30    Chase AP Account 7005
   12/30/2019      021481                                          VICTORY PACKAGING                                             Warehouse Expenses                                              105.09    Chase AP Account 7005
   12/30/2019      06106M                                          JASMYN JAMISON                                                Administrative Expenses                                         204.75    Chase AP Account 7005
   12/30/2019      DEBIT CARD 7005                                 FACEBOOK ADS                                                  Marketing Expenses                                               50.00    Chase AP Account 7005
   12/30/2019      RECORD                                          eBAY CUSTOMER                                                 Online Selling Fees                                           1,650.87    PayPal
   12/30/2019      RECORD                                          PAYROLL - EE Garnishments                                     Payroll & Benefits                                              412.15    Chase AP Account 7005
   12/30/2019      RECORD                                          PAYROLL - EE Net Pay                                          Payroll & Benefits                                           20,395.28    Chase AP Account 7005
   12/31/2019      021226                                          C+S POWER EQUIPMENT, LLC - VOID                               Product Related Expense                                         -75.00    Chase AP Account 7005
   12/31/2019      021291                                          OGIELAS MOWER - VOID                                          Product Related Expense                                        -187.50    Chase AP Account 7005
   12/31/2019      021294                                          WASHINGTON TRACTOR - VOID                                     Product Related Expense                                        -120.00    Chase AP Account 7005
   12/31/2019      021360                                          PROSPECT SMALL ENGINE LLC - VOID                              Product Related Expense                                        -260.70    Chase AP Account 7005
   12/31/2019      DEBIT CARD 7005                                 USPS POSTAGE                                                  Outbound Shipping                                               200.00    Chase AP Account 7005
   12/31/2019      PAYCHEX 401K                                    PAYROLL - 401K                                                Payroll & Benefits                                            1,798.44    Chase AP Account 7005
   12/31/2019      PAYCHEX PR                                      PAYROLL - EE Net Pay                                          Payroll & Benefits                                           23,216.94    Chase AP Account 7005
   12/31/2019      PAYCHEX TAX                                     PAYROLL - Taxes                                               Payroll & Benefits                                            8,633.46    Chase AP Account 7005
   12/31/2019      RECORD                                          OFFICE SUPPLIES                                               Administrative Expenses                                           5.85    Petty Cash
   12/8/2019       RECORD                                          SIRIUS XM                                                     Travel Expenses                                                  61.89    Chase AP Account 7005
   12/9/2019       RECORD                                          AT&T                                                          Administrative Expenses                                         201.43    Chase AP Account 7005
   12/15/2019      RECORD                                          LINKEDIN.COM                                                  Administrative Expenses                                          24.95    Chase AP Account 7005
   12/27/2019      RECORD                                          LOGMEIN GOTOMEETING                                           IT Expenses                                                      29.00    Chase AP Account 7005


                                                                                                                            Total Cash Disbursements                       $             $454,344.88 (1)
                                                                                                                                                                                                   0.00

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
                                                                                                                            Reconciling Items
                                                                                                                                                      Live Checks Issued                         $0.00
                                                                                                                                                     Live Checks Cleared                         $0.00
                     Case:19-18459-MER Doc#:194 Filed:01/21/20                   Entered:01/21/20 11:38:22 Page7 of 83


                                                   Frictionless World, LLC
                                                    Chase Bank Account
                                                          11000-100
                                                           2019-12
Balance Per Bank Statement                                                                             $303,349.61
       Less- O/S Checks:
              Date              Check #                     Vendor                       Amount           Notes

                                                                             Sub-Total     $0.00
       Less- Other O/S Disbursements:
              Date               Source                   Description                    Amount           Notes

                                                                             Sub-Total     $0.00
       Plus- Outstanding Deposits:
              Date                Source                 Description                     Amount           Notes
             12/31/2019      PHONE ORDERS   O/S AT 12/31/19                              $878.24


                                                                             Sub-Total   $878.24
Adjusted Balance                                                                                       $304,227.85
Balance Per General Ledger                                                                             $304,227.85
Difference                                                                                                $0.00
Case:19-18459-MER Doc#:194 Filed:01/21/20                             Entered:01/21/20 11:38:22 Page8 of 83



                                                    Frictionless World, LLC
                                                        PayPal Account
                                                           11002-100
                                                            2019-12

                                                             PayPal Statement
    Beginning Balance                                       $          7,603.44
    Payments                 eBay Auction Payment           $          53,520.51
    Payments                 General payment                $             181.05
    Payments                 Express Checkout Payment       $                -
    Withdrawals and Debits   Transfer Withdrawal            $         (49,313.95)
    Withdrawals and Debits   Payment Refund                 $          (2,644.95)
    Withdrawals and Debits   Payments Sent                  $          (2,250.27)
    Fees                     Fee Credit                     $                -
    Fees                     Payment Fee                    $          (1,650.87) $             (1,650.87) Net Fee
    Chargeback               Chargeback Adjustments         $                -
                             Net Activity                   $          (2,158.48)

    Ending Balance                                          $           5,444.96 Per Bank Statement

                                                            $           5,444.96 Per General Ledger

                                                            $                 0.00 Difference
                         Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page9 of 83


                                                        Frictionless World, LLC
                                                         Chase Bank Account
                                                               11004-100
                                                                2019-12
Balance Per Bank Statement                                                                                   $0.00
       Less- O/S Checks:
            Date         Check #                           Vendor                            Amount          Notes
         11/7/2019       021417         EXTREME RECREATION                             $     176.86
        11/20/2019       021432         EUREKA RENTAL                                  $      40.77
        11/20/2019       021439         MANASSAS SMALL ENGINE SERVICE                  $     280.00
         12/5/2019       021446         FRONTIER BUSINESS PRODUCTS                     $     162.17
        12/17/2019       021452         LENERTZ INDUSTRIAL SUPPLY CO INC               $     626.00
        12/19/2019       021453         BARR'S SMALL ENGINES                           $     417.33
        12/19/2019       021463         POWERED OUTDOOR EQUIPMENT                      $     247.50
        12/19/2019       021467         TRAILBLAZ'N POWER LTD.                         $     212.80
        12/20/2019       021471         LENERTZ INDUSTRIAL SUPPLY CO INC               $     416.28
        12/30/2019       021472         BOISE SMALL ENGINE                             $      50.00
        12/30/2019       021473         COMCAST BUSINESS                               $   1,030.52
        12/30/2019       021474         DISCOVERY BENEFITS                             $      85.00
        12/30/2019       021475         FRONTIER BUSINESS PRODUCTS                     $     221.38
        12/30/2019       021476         K&H TOOL RENTAL LLC                            $     130.50
        12/30/2019       021477         LENERTZ INDUSTRIAL SUPPLY CO INC               $     453.28
        12/30/2019       021478         M & K OUTDOOR PRODUCTS                         $      75.00
        12/30/2019       021479         SAPP'S SAW SHOP dba FIVE S INC.                $      37.50
        12/30/2019       021480         SLATER SALES, INC.                             $   1,635.30
        12/30/2019       021481         VICTORY PACKAGING                              $     105.09
        12/30/2019       06106M         JASMYN JAMISON                                 $     204.75
                                                                           Sub-Total       $6,608.03
       Less- Other O/S Disbursements:
           Date            Source                      Description                          Amount           Notes


                                                                           Sub-Total          $0.00
       Plus- Outstanding Deposits:
           Date           Source                       Description                          Amount           Notes

                                                                           Sub-Total          $0.00
Adjusted Balance                                                                                           -$6,608.03
Balance Per General Ledger                                                                                 -$6,608.03

Difference                                                                                                   $0.00
      Case:19-18459-MER Doc#:194 Filed:01/21/20                                        Entered:01/21/20 11:38:22 Page10 of 83
DEBTOR(S):            Frictionless World LLC                                                CASE NO:                   19-18459 MER

                                                                 Form 2-C
                                             COMPARATIVE BALANCE SHEET
                                           For Period Ended:           12/31/2019
                                                                                                     Current              Petition
ASSETS                                                                                               Month                Date (1)
Current Assets:
  Cash (from Form 2-B, line 5)                                                              $      6,524,543.69    $     4,349,929.84
  Accounts Receivable (from Form 2-E)                                                                600,347.16          2,866,164.06
  Receivable from Officers, Employees, Affiliates
  Inventory                                                                                        4,244,208.45          6,199,439.43
  Other Current Assets :(List)    Advances for inventory                                             203,339.33            240,007.48
                                  Prepaid expenses                                                    73,615.68             44,686.58
                                  NOL - 2016                                                         524,558.00            524,558.40
                                  NOL - 2018                                                          96,795.00             96,795.00
                                  Sportsman's club                                                     3,300.00              3,300.00
                                  AICPA membership                                                       655.00                655.00
                                  AICPA membership                                                       655.00                655.00
     Total Current Assets                                                                   $    12,272,017.31     $    14,326,190.79
Fixed Assets:
  Land                                                                                      $              0.00    $             0.00
  Building                                                                                                 0.00                  0.00
  Equipment, Furniture and Fixtures                                                                1,945,054.13          1,945,054.13
     Total Fixed Assets                                                                            1,945,054.13          1,945,054.13
  Less: Accumulated Depreciation                                                            (      1,157,168.06 ) (      1,076,123.11 )

     Net Fixed Assets                                                                       $        787,886.07    $      868,931.02

  Other Assets (List):                    Intangible assets, net                                        5,544.14            8,802.02
                                                                                                            0.00          100,000.00

     TOTAL ASSETS                                                                           $    13,065,447.52     $    15,303,923.83

LIABILITIES
  Post-petition Accounts Payable (from Form 2-E)                                            $        103,003.26    $             0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                             344,469.87                  0.00
  Post-petition Taxes Payable (from Form 2-E)                                                            873.52                  0.00
  Post-petition Notes Payable                                                                              0.00                  0.00
  Other Post-petition Payable(List):                                                                       0.00                  0.00
                                                                                                           0.00                  0.00

     Total Post Petition Liabilities                                                        $        448,346.65    $             0.00

Pre Petition Liabilities:
  Secured Debt                                                                                            0.00                   0.00
  Priority Debt                                                                                           0.00                   0.00
  Unsecured Debt                                                                                 17,364,542.36          17,364,542.36

     Total Pre Petition Liabilities                                                         $    17,364,542.36     $    17,364,542.36
     TOTAL LIABILITIES                                                                      $    17,812,889.01     $    17,364,542.36

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                               $       -790,530.08    $         3,942.50
 Retained Earnings - Prepetition                                                                  -2,064,561.03         -2,064,561.03
 Retained Earnings - Post-petition                                                                -1,892,350.38                  0.00

     TOTAL OWNERS' EQUITY                                                                   $     -4,747,441.49    $    -2,060,618.53

     TOTAL LIABILITIES AND OWNERS' EQUITY                                                   $    13,065,447.52     $    15,303,923.83

(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
Case:19-18459-MER Doc#:194 Filed:01/21/20                                     Entered:01/21/20 11:38:22 Page11 of 83


DEBTOR(S):             Frictionless World LLC                                                       CASE NO:       19-18459 MER


                                                 Form 2-D
                                   PROFIT AND LOSS STATEMENT
                                        For Period         12/1/2019 to             12/31/2019

                                                                                    Current                        Accumulated
                                                                                    Month                            Total (1)

Gross Operating Revenue                                                       $    1,321,675.63                $    3,760,641.88
Less: Discounts, Returns and Allowances                                   (          -43,978.54 )              (     -225,882.28 )

      Net Operating Revenue                                               $        1,277,697.09                $    3,534,759.60

Cost of Goods Sold                                                                  191,186.68                      1,213,353.55

      Gross Profit                                                        $        1,086,510.41                $    2,321,406.05

Operating Expenses
   Selling, General and Administrative                                              454,344.88                      1,665,008.93
   Depreciation, Depletion and Amortization                                               0.00                              0.00
   Other (list):                                                                          0.00                              0.00
                                                                                          0.00                              0.00

   Total Operating Expenses                                               $         454,344.88                 $    1,665,008.93

      Operating Income (Loss)                                             $         632,165.53                 $     656,397.12


Non-Operating Income and Expenses
   Other Non-Operating Expenses                                           $               0.00                 $           0.00
   Gains (Losses) on Sale of Assets                                                       0.00                             0.00
   Interest Income                                                                      527.94                         1,588.06
   Interest Expense                                                                       0.00                             0.00
   Other Non-Operating Income                                                           857.84                       202,726.28
   Net Non-Operating Income or (Expenses)                                 $            1,385.78                $     204,314.34

Reorganization Expenses
   Legal and Professional Fees                                            $         344,469.87                 $     642,873.76
   Other Reorganization Expense                                                           0.00                             0.00

   Total Reorganization Expenses                                          $         344,469.87                 $     642,873.76

      Net Income (Loss) Before Income Taxes                               $         289,081.44                 $     217,837.70

Federal and State Income Tax Expense (Benefit)                                             0.00                             0.00

      NET INCOME (LOSS)                                                   $         289,081.44                 $     217,837.70


(1) Accumulated Totals include all revenue and expenses since the petition date.
Case:19-18459-MER Doc#:194 Filed:01/21/20                                              Entered:01/21/20 11:38:22 Page12 of 83




DEBTOR(S):                               Frictionless World LLC                                               CASE NO: 19-18459 MER

                                                                    Form 2-E (Page 1 of 2)
                                                                  SUPPORTING SCHEDULES
                          For Period:            12/1/2019                        to                     12/31/2019

                                                      Summary of Post-Petition Taxes
                                                      1                           2                           3                           4

                                            Unpaid post-petition       Post-petition taxes            Post-petition tax         Unpaid post-petition
                                         taxes from prior reporting accrued this month (new         payments made this        taxes at end of reporting
             Type of tax                          month(1)                obligations)                reporting month          month (columns 1+2-3)
Federal
Employee income tax withheld                                                             15,613                     15,613
Employee FICA taxes withheld                                                              6,038                      6,038
Employer FICA taxes                                                                       6,038                      6,038
Unemployment taxes                                                                          175                        175
Other:____________________
State
Sales, use & excise taxes                                                                   874                                                     874
Unemployment taxes
Other:____________________
Local
Personal property taxes
Real property taxes
Other:____________________
                                                                                         Total unpaid post-petition taxes                           874
(1) For first report, the beginning balance in column 1 will be $0; thereafter, beginning balance will be ending balance from prior report.


                                                          Insurance Coverage Summary
                                                                                                                               Premium paid through
           Type of insurance               Insurance carrier          Coverage amount          Policy expiration date                  date
Workers' compensation                     Hartford Insurance             1,000,000                  12/31/2019                     12/31/2019
General liability                         Hartford Insurance             10,000,000                 12/31/2019                     12/31/2019
Property (fire, theft, etc.)              Hartford Insurance             13,260,000                 12/31/2019                     12/31/2019
Vehicle                                   Hartford Insurance             1,000,000                  12/31/2019                     12/31/2019
Ocean                                     Hartford Insurance             1,960,000                   9/30/2020                      9/30/2020
Travelers Wrap (EPL and fiduciary)             Travelers                 1,000,000                  10/31/2020                     10/31/2020
If any policies were renewed or replaced during reporting period, attach new certificate of insurance.

                                                                                                                                      Page 1 of 2
Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                Entered:01/21/20 11:38:22 Page13 of 83




                                       DEBTOR(S): Frictionless World LLC                                                 CASE NO: 19-18459 MER

                                                                                 Form 2-E (Page 2 of 2)
                                                                               SUPPORTING SCHEDULES
                                           For Period:                   12/1/2019               to                        12/31/2019



                                             Accounts Receivable Aging Summary (attach detailed aging report)
                                                               30 days or less            31 to 60 days             61 to 90 days              Over 90 days         Total at month end
Pre-petition receivables                                               514,727.41                 56,613.73                      37.99                                     571,379.13
Post-petition receivables                                               42,844.50                 46,330.57                  (4,045.34)                (7,163.60)           77,966.13
Total                                                                  557,571.91                102,944.30                  (4,007.35)                (7,163.60)          649,345.26



                                    Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                                               30 days or less            31 to 60 days             61 to 90 days              Over 90 days         Total at month end
Trade Payables                                                         103,003.26                                                                                          103,003.26
Other Payables
Total                                                                  103,003.26                                                                                          103,003.26


                                    SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS
                                                                 Month-end                   Current                    Paid in
                                                                   Retainer                  Month's                   Current               Court Approval            Month-end
                                                                   Balance                   Accrual                    Month                      Date              Balance Due *
Debtor's Counsel                                                  37,382.23                 22,766.40                                                                  62,400.55
Counsel for Unsecured Creditors Committee                                                   56,852.50                                                                  56,852.50
Counsel for Unsecured Creditors Committee                                                   38,733.00                                                                  38,733.00
Trustee's Counsel
Accountant
Restructuring firm                                                20,575.00                  8,115.00                                                                  24,579.25
Investment bank                                                                             15,000.00                                                                   30,000.00
Litigation attorney                                              213,484.08                 43,814.83                                                                  131,904.57
Total                                                            271,441.31                185,281.73                                                                  344,469.87
*Balance due to include fees and expenses incurred but not yet paid.


                                  SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**
                      Payee Name                                                Position                                      Nature of Payment                      Gross Amount
Daniel Banjo                                               CEO                                                  W2 WAGES                                               17,364.42
Rob Germundson                                             CFO                                                  W2 WAGES                                               10,316.66




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor, owner, partner, shareholder, officer, or director.
                                                                                                                                                                       Page 2 of 2
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                    Entered:01/21/20 11:38:22 Page14 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date        net_due_date          Pre or Post     invoice_no   total_amount           Partial Receipts          amount_due         period end       days     Bucket
          111150   ALTAQUIP                  10/22/2019 13:40      11/21/2019 0:00   Post-Petition   3120865      $             82.91    $                  -      $           82.91        12/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                  11/27/2019 16:07      12/27/2019 0:00   Post-Petition   3123845      $           182.57     $                  -      $          182.57        12/31/2019        4 30 Days or Less
          111150   ALTAQUIP                   12/2/2019 15:49        1/1/2020 0:00   Post-Petition   3124094      $             83.85    $                  -      $           83.85        12/31/2019       -1 30 Days or Less
          111150   ALTAQUIP                    12/3/2019 9:38        1/2/2020 0:00   Post-Petition   3124160      $             27.24    $                  -      $           27.24        12/31/2019       -2 30 Days or Less
          111150   ALTAQUIP                   12/4/2019 10:40        1/3/2020 0:00   Post-Petition   3124333      $             21.58    $                  -      $           21.58        12/31/2019       -3 30 Days or Less
          111150   ALTAQUIP                   12/4/2019 13:33        1/3/2020 0:00   Post-Petition   3124372      $             71.37    $                  -      $           71.37        12/31/2019       -3 30 Days or Less
          111150   ALTAQUIP                   12/4/2019 13:43        1/3/2020 0:00   Post-Petition   3124378      $             37.95    $                  -      $           37.95        12/31/2019       -3 30 Days or Less
          111150   ALTAQUIP                   12/4/2019 13:51        1/3/2020 0:00   Post-Petition   3124382      $             84.16    $                  -      $           84.16        12/31/2019       -3 30 Days or Less
          111150   ALTAQUIP                   12/4/2019 14:45        1/3/2020 0:00   Post-Petition   3124398      $              9.61    $                  -      $            9.61        12/31/2019       -3 30 Days or Less
          111150   ALTAQUIP                   12/5/2019 14:24        1/4/2020 0:00   Post-Petition   3124497      $             14.25    $                  -      $           14.25        12/31/2019       -4 30 Days or Less
          111150   ALTAQUIP                   12/6/2019 11:47        1/5/2020 0:00   Post-Petition   3124586      $             94.10    $                  -      $           94.10        12/31/2019       -5 30 Days or Less
          111150   ALTAQUIP                   12/10/2019 9:35        1/9/2020 0:00   Post-Petition   3124841      $             40.65    $                  -      $           40.65        12/31/2019       -9 30 Days or Less
          111150   ALTAQUIP                  12/17/2019 13:07       1/16/2020 0:00   Post-Petition   3125422      $             95.18    $                  -      $           95.18        12/31/2019      -16 30 Days or Less
          111150   ALTAQUIP                  12/17/2019 15:35       1/16/2020 0:00   Post-Petition   3125470      $             44.08    $                  -      $           44.08        12/31/2019      -16 30 Days or Less
          111150   ALTAQUIP                  12/17/2019 15:37       1/16/2020 0:00   Post-Petition   3125471      $             71.58    $                  -      $           71.58        12/31/2019      -16 30 Days or Less
          111150   ALTAQUIP                  12/18/2019 11:50       1/17/2020 0:00   Post-Petition   3125536      $              7.69    $                  -      $            7.69        12/31/2019      -17 30 Days or Less
          111150   ALTAQUIP                  12/18/2019 16:07       1/17/2020 0:00   Post-Petition   3125563      $             89.30    $                  -      $           89.30        12/31/2019      -17 30 Days or Less
          111150   ALTAQUIP                  12/30/2019 11:40       1/29/2020 0:00   Post-Petition   3126243      $             95.56    $                  -      $           95.56        12/31/2019      -29 30 Days or Less
          111150   ALTAQUIP                  12/30/2019 16:22       1/29/2020 0:00   Post-Petition   3126381      $             19.69    $                  -      $           19.69        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER               5/29/2019 0:00       6/28/2019 0:00   Pre-Petition    3099747      $        (1,456.96)    $                  -      $       (1,456.96)       12/31/2019      186 Over 90 Days
          156010   AMAZON SELLER               6/14/2019 9:57       7/14/2019 0:00   Pre-Petition    3101108      $        (5,967.70)    $                  -      $       (5,967.70)       12/31/2019      170 Over 90 Days
          156010   AMAZON SELLER              6/14/2019 10:07       7/14/2019 0:00   Pre-Petition    3101109      $           562.35     $                  -      $          562.35        12/31/2019      170 Over 90 Days
          156010   AMAZON SELLER              6/17/2019 11:22       7/17/2019 0:00   Pre-Petition    3101278      $           562.35     $                  -      $          562.35        12/31/2019      167 Over 90 Days
          156010   AMAZON SELLER               7/2/2019 11:02        8/1/2019 0:00   Pre-Petition    3103810      $             70.00    $                  -      $           70.00        12/31/2019      152 Over 90 Days
          156010   AMAZON SELLER               8/8/2019 10:33        9/7/2019 0:00   Pre-Petition    3109803      $            (56.20)   $                  -      $          (56.20)       12/31/2019      115 Over 90 Days
          156010   AMAZON SELLER               8/8/2019 10:35        9/7/2019 0:00   Pre-Petition    3109804      $           104.62     $                  -      $          104.62        12/31/2019      115 Over 90 Days
          156010   AMAZON SELLER               9/4/2019 10:49       10/4/2019 0:00   Pre-Petition    3114146      $          (329.99)    $                  -      $         (329.99)       12/31/2019       88 61 to 90 Days
          156010   AMAZON SELLER               9/4/2019 15:53       10/4/2019 0:00   Pre-Petition    3114238      $             17.99    $                  -      $           17.99        12/31/2019       88 61 to 90 Days
          156010   AMAZON SELLER               9/4/2019 15:55       10/4/2019 0:00   Pre-Petition    3114239      $             17.99    $                  -      $           17.99        12/31/2019       88 61 to 90 Days
          156010   AMAZON SELLER               9/4/2019 15:56       10/4/2019 0:00   Pre-Petition    3114240      $             17.99    $                  -      $           17.99        12/31/2019       88 61 to 90 Days
          156010   AMAZON SELLER                 9/9/2019 8:27      10/9/2019 0:00   Pre-Petition    3114860      $             17.99    $                  -      $           17.99        12/31/2019       83 61 to 90 Days
          156010   AMAZON SELLER                 9/9/2019 8:29      10/9/2019 0:00   Pre-Petition    3114861      $             35.98    $                  -      $           35.98        12/31/2019       83 61 to 90 Days
          156010   AMAZON SELLER                 9/9/2019 8:31      10/9/2019 0:00   Pre-Petition    3114863      $             17.99    $                  -      $           17.99        12/31/2019       83 61 to 90 Days
          156010   AMAZON SELLER                 9/9/2019 8:41      10/9/2019 0:00   Pre-Petition    3114869      $          (549.99)    $                  -      $         (549.99)       12/31/2019       83 61 to 90 Days
          156010   AMAZON SELLER               9/9/2019 13:56       10/9/2019 0:00   Pre-Petition    3114992      $             17.99    $                  -      $           17.99        12/31/2019       83 61 to 90 Days
          156010   AMAZON SELLER               9/9/2019 14:05       10/9/2019 0:00   Pre-Petition    3115004      $             17.99    $                  -      $           17.99        12/31/2019       83 61 to 90 Days
          156010   AMAZON SELLER              9/10/2019 13:34      10/10/2019 0:00   Pre-Petition    3115282      $             17.99    $                  -      $           17.99        12/31/2019       82 61 to 90 Days
          156010   AMAZON SELLER              9/12/2019 13:48      10/12/2019 0:00   Pre-Petition    3115811      $             17.99    $                  -      $           17.99        12/31/2019       80 61 to 90 Days
          156010   AMAZON SELLER              9/16/2019 14:59      10/16/2019 0:00   Pre-Petition    3116291      $             17.99    $                  -      $           17.99        12/31/2019       76 61 to 90 Days
          156010   AMAZON SELLER              9/17/2019 14:17      10/17/2019 0:00   Pre-Petition    3116553      $           349.00     $                  -      $          349.00        12/31/2019       75 61 to 90 Days
          156010   AMAZON SELLER              9/18/2019 11:33      10/18/2019 0:00   Pre-Petition    3116781      $             17.99    $                  -      $           17.99        12/31/2019       74 61 to 90 Days
          156010   AMAZON SELLER              9/18/2019 11:38      10/18/2019 0:00   Pre-Petition    3116783      $             17.99    $                  -      $           17.99        12/31/2019       74 61 to 90 Days
          156010   AMAZON SELLER              9/18/2019 15:48      10/18/2019 0:00   Pre-Petition    3116862      $          (349.99)    $                  -      $         (349.99)       12/31/2019       74 61 to 90 Days
          156010   AMAZON SELLER              9/20/2019 10:41      10/20/2019 0:00   Pre-Petition    3117268      $             17.99    $                  -      $           17.99        12/31/2019       72 61 to 90 Days
          156010   AMAZON SELLER              9/24/2019 10:55      10/24/2019 0:00   Pre-Petition    3117742      $             35.98    $                  -      $           35.98        12/31/2019       68 61 to 90 Days
          156010   AMAZON SELLER              9/24/2019 11:14      10/24/2019 0:00   Pre-Petition    3117754      $             17.99    $                  -      $           17.99        12/31/2019       68 61 to 90 Days
          156010   AMAZON SELLER              9/24/2019 11:20      10/24/2019 0:00   Pre-Petition    3117757      $             17.99    $                  -      $           17.99        12/31/2019       68 61 to 90 Days
          156010   AMAZON SELLER              9/25/2019 10:51      10/25/2019 0:00   Pre-Petition    3118060      $             17.99    $                  -      $           17.99        12/31/2019       67 61 to 90 Days
          156010   AMAZON SELLER              9/25/2019 10:53      10/25/2019 0:00   Pre-Petition    3118063      $             17.99    $                  -      $           17.99        12/31/2019       67 61 to 90 Days
          156010   AMAZON SELLER              9/26/2019 12:50      10/26/2019 0:00   Pre-Petition    3118281      $             53.97    $                  -      $           53.97        12/31/2019       66 61 to 90 Days
          156010   AMAZON SELLER               9/30/2019 0:00      10/30/2019 0:00   Post-Petition   3118807      $          (329.99)    $                  -      $         (329.99)       12/31/2019       62 61 to 90 Days
          156010   AMAZON SELLER               9/30/2019 9:03      10/30/2019 0:00   Post-Petition   3118560      $           349.99     $                  -      $          349.99        12/31/2019       62 61 to 90 Days
          156010   AMAZON SELLER              9/30/2019 11:34      10/30/2019 0:00   Post-Petition   3118637      $             17.99    $                  -      $           17.99        12/31/2019       62 61 to 90 Days
          156010   AMAZON SELLER              10/3/2019 11:30       11/2/2019 0:00   Post-Petition   3119150      $          (949.99)    $                  -      $         (949.99)       12/31/2019       59 31 to 60 Days
          156010   AMAZON SELLER              10/3/2019 11:33       11/2/2019 0:00   Post-Petition   3119151      $          (349.99)    $                  -      $         (349.99)       12/31/2019       59 31 to 60 Days
          156010   AMAZON SELLER              10/3/2019 11:35       11/2/2019 0:00   Post-Petition   3119152      $          (499.99)    $                  -      $         (499.99)       12/31/2019       59 31 to 60 Days
          156010   AMAZON SELLER              10/3/2019 13:59       11/2/2019 0:00   Post-Petition   3119205      $           499.99     $                  -      $          499.99        12/31/2019       59 31 to 60 Days
          156010   AMAZON SELLER              10/3/2019 14:02       11/2/2019 0:00   Post-Petition   3119208      $           349.99     $                  -      $          349.99        12/31/2019       59 31 to 60 Days
          156010   AMAZON SELLER              10/3/2019 14:08       11/2/2019 0:00   Post-Petition   3119211      $           949.99     $                  -      $          949.99        12/31/2019       59 31 to 60 Days
          156010   AMAZON SELLER               10/4/2019 7:10       11/3/2019 0:00   Post-Petition   3119248      $          (349.99)    $              (280.00)   $          (69.99)       12/31/2019       58 31 to 60 Days
          156010   AMAZON SELLER              10/7/2019 14:16       11/6/2019 0:00   Post-Petition   3119461      $             17.99    $                  -      $           17.99        12/31/2019       55 31 to 60 Days
          156010   AMAZON SELLER              10/7/2019 14:18       11/6/2019 0:00   Post-Petition   3119462      $             17.99    $                  -      $           17.99        12/31/2019       55 31 to 60 Days
          156010   AMAZON SELLER              10/8/2019 13:53       11/7/2019 0:00   Post-Petition   3119606      $           399.99     $               349.99    $           50.00        12/31/2019       54 31 to 60 Days
          156010   AMAZON SELLER              10/9/2019 13:00       11/8/2019 0:00   Post-Petition   3119728      $             17.99    $                  -      $           17.99        12/31/2019       53 31 to 60 Days
          156010   AMAZON SELLER              10/9/2019 13:26       11/8/2019 0:00   Post-Petition   3119742      $         1,859.99     $                  -      $        1,859.99        12/31/2019       53 31 to 60 Days
          156010   AMAZON SELLER             10/14/2019 16:32      11/13/2019 0:00   Post-Petition   3120139      $             35.98    $                  -      $           35.98        12/31/2019       48 31 to 60 Days
          156010   AMAZON SELLER              10/15/2019 9:25      11/14/2019 0:00   Post-Petition   3120243      $          (799.99)    $                  -      $         (799.99)       12/31/2019       47 31 to 60 Days
          156010   AMAZON SELLER              10/16/2019 0:00      11/15/2019 0:00   Post-Petition   3121727      $        (1,859.99)    $                  -      $       (1,859.99)       12/31/2019       46 31 to 60 Days
          156010   AMAZON SELLER             10/31/2019 11:59      11/30/2019 0:00   Post-Petition   3121651      $         1,859.99     $                  -      $        1,859.99        12/31/2019       31 31 to 60 Days
          156010   AMAZON SELLER              11/4/2019 13:19       12/4/2019 0:00   Post-Petition   3121902      $          (349.99)    $                  -      $         (349.99)       12/31/2019       27 30 Days or Less
          156010   AMAZON SELLER              11/4/2019 15:42       12/4/2019 0:00   Post-Petition   3121948      $           499.99     $                  -      $          499.99        12/31/2019       27 30 Days or Less
          156010   AMAZON SELLER              11/5/2019 13:19       12/5/2019 0:00   Post-Petition   3122082      $             17.99    $                  -      $           17.99        12/31/2019       26 30 Days or Less
          156010   AMAZON SELLER              11/5/2019 14:03       12/5/2019 0:00   Post-Petition   3122105      $          (499.99)    $                  -      $         (499.99)       12/31/2019       26 30 Days or Less
          156010   AMAZON SELLER              11/12/2019 9:46      12/12/2019 0:00   Post-Petition   3122621      $             24.99    $                  -      $           24.99        12/31/2019       19 30 Days or Less
          156010   AMAZON SELLER             11/12/2019 14:44      12/12/2019 0:00   Post-Petition   3122684      $        (1,859.99)    $                  -      $       (1,859.99)       12/31/2019       19 30 Days or Less
          156010   AMAZON SELLER             11/12/2019 15:54      12/12/2019 0:00   Post-Petition   3122696      $             17.99    $                  -      $           17.99        12/31/2019       19 30 Days or Less
          156010   AMAZON SELLER              11/13/2019 9:52      12/13/2019 0:00   Post-Petition   3122744      $             17.99    $                  -      $           17.99        12/31/2019       18 30 Days or Less
          156010   AMAZON SELLER             11/13/2019 13:46      12/13/2019 0:00   Post-Petition   3122807      $             79.99    $                  -      $           79.99        12/31/2019       18 30 Days or Less
          156010   AMAZON SELLER              11/18/2019 8:03      12/18/2019 0:00   Post-Petition   3122998      $               -      $                19.99    $          (19.99)       12/31/2019       13 30 Days or Less
          156010   AMAZON SELLER              11/18/2019 9:41      12/18/2019 0:00   Post-Petition   3123046      $             51.96    $                  -      $           51.96        12/31/2019       13 30 Days or Less
          156010   AMAZON SELLER             11/19/2019 16:27      12/19/2019 0:00   Post-Petition   3123272      $             54.00    $                  -      $           54.00        12/31/2019       12 30 Days or Less
          156010   AMAZON SELLER             11/21/2019 13:30      12/21/2019 0:00   Post-Petition   3123449      $             54.00    $                  -      $           54.00        12/31/2019       10 30 Days or Less
          156010   AMAZON SELLER             11/21/2019 13:40      12/21/2019 0:00   Post-Petition   3123451      $             79.99    $                  -      $           79.99        12/31/2019       10 30 Days or Less
          156010   AMAZON SELLER             11/21/2019 13:48      12/21/2019 0:00   Post-Petition   3123453      $             79.99    $                  -      $           79.99        12/31/2019       10 30 Days or Less
          156010   AMAZON SELLER              11/22/2019 6:51      12/22/2019 0:00   Post-Petition   3123483      $          (349.99)    $                  -      $         (349.99)       12/31/2019        9 30 Days or Less
          156010   AMAZON SELLER             11/25/2019 11:34      12/25/2019 0:00   Post-Petition   3123640      $             16.99    $                  -      $           16.99        12/31/2019        6 30 Days or Less
          156010   AMAZON SELLER             11/25/2019 13:26      12/25/2019 0:00   Post-Petition   3123664      $             17.99    $                  -      $           17.99        12/31/2019        6 30 Days or Less
          156010   AMAZON SELLER             11/25/2019 14:23      12/25/2019 0:00   Post-Petition   3123677      $             16.99    $                  -      $           16.99        12/31/2019        6 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 15:21        1/1/2020 0:00   Post-Petition   3124081      $           249.99     $                  -      $          249.99        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 15:23        1/1/2020 0:00   Post-Petition   3124083      $             79.99    $                  -      $           79.99        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 15:26        1/1/2020 0:00   Post-Petition   3124086      $           549.99     $                  -      $          549.99        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 15:30        1/1/2020 0:00   Post-Petition   3124088      $             79.99    $                  -      $           79.99        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 15:33        1/1/2020 0:00   Post-Petition   3124091      $             79.00    $                  -      $           79.00        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 15:35        1/1/2020 0:00   Post-Petition   3124093      $             79.99    $                  -      $           79.99        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 16:41        1/1/2020 0:00   Post-Petition   3124110      $             54.00    $                  -      $           54.00        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/2/2019 16:44        1/1/2020 0:00   Post-Petition   3124112      $             54.00    $                  -      $           54.00        12/31/2019       -1 30 Days or Less
          156010   AMAZON SELLER              12/3/2019 15:44        1/2/2020 0:00   Post-Petition   3124246      $             79.99    $                  -      $           79.99        12/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER              12/3/2019 15:48        1/2/2020 0:00   Post-Petition   3124247      $             79.99    $                  -      $           79.99        12/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER              12/3/2019 16:19        1/2/2020 0:00   Post-Petition   3124267      $           108.00     $                  -      $          108.00        12/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER               12/4/2019 7:53        1/3/2020 0:00   Post-Petition   3124278      $            (27.99)   $                  -      $          (27.99)       12/31/2019       -3 30 Days or Less
          156010   AMAZON SELLER              12/4/2019 13:08        1/3/2020 0:00   Post-Petition   3124363      $            (27.99)   $                  -      $          (27.99)       12/31/2019       -3 30 Days or Less
          156010   AMAZON SELLER               12/5/2019 9:59        1/4/2020 0:00   Post-Petition   3124462      $             79.99    $                  -      $           79.99        12/31/2019       -4 30 Days or Less
          156010   AMAZON SELLER              12/6/2019 13:08        1/5/2020 0:00   Post-Petition   3124591      $             76.99    $                  -      $           76.99        12/31/2019       -5 30 Days or Less
          156010   AMAZON SELLER              12/9/2019 13:18        1/8/2020 0:00   Post-Petition   3124741      $           119.99     $                  -      $          119.99        12/31/2019       -8 30 Days or Less
          156010   AMAZON SELLER              12/9/2019 16:35        1/8/2020 0:00   Post-Petition   3124788      $             17.99    $                  -      $           17.99        12/31/2019       -8 30 Days or Less
          156010   AMAZON SELLER              12/12/2019 8:18       1/11/2020 0:00   Post-Petition   3125010      $            (24.99)   $                  -      $          (24.99)       12/31/2019      -11 30 Days or Less
          156010   AMAZON SELLER              12/16/2019 8:28       1/15/2020 0:00   Post-Petition   3125198      $             79.99    $                  -      $           79.99        12/31/2019      -15 30 Days or Less
          156010   AMAZON SELLER             12/17/2019 11:36       1/16/2020 0:00   Post-Petition   3125402      $            (34.99)   $                  -      $          (34.99)       12/31/2019      -16 30 Days or Less
          156010   AMAZON SELLER             12/17/2019 13:05       1/16/2020 0:00   Post-Petition   3125421      $             74.97    $                  -      $           74.97        12/31/2019      -16 30 Days or Less
          156010   AMAZON SELLER              12/23/2019 6:43       1/22/2020 0:00   Post-Petition   3125688      $            (99.99)   $                  -      $          (99.99)       12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER              12/23/2019 9:43       1/22/2020 0:00   Post-Petition   3125729      $           995.00     $                  -      $          995.00        12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER             12/23/2019 13:21       1/22/2020 0:00   Post-Petition   3125800      $             15.98    $                  -      $           15.98        12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER             12/23/2019 13:54       1/22/2020 0:00   Post-Petition   3125825      $           379.99     $                  -      $          379.99        12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER             12/23/2019 14:01       1/22/2020 0:00   Post-Petition   3125826      $             24.99    $                  -      $           24.99        12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER             12/23/2019 15:13       1/22/2020 0:00   Post-Petition   3125839      $           179.98     $                  -      $          179.98        12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER             12/23/2019 15:39       1/22/2020 0:00   Post-Petition   3125842      $           119.99     $                  -      $          119.99        12/31/2019      -22 30 Days or Less
          156010   AMAZON SELLER              12/24/2019 8:22       1/23/2020 0:00   Post-Petition   3125864      $           629.99     $                  -      $          629.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER              12/24/2019 8:57       1/23/2020 0:00   Post-Petition   3125869      $           349.99     $                  -      $          349.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER              12/24/2019 9:35       1/23/2020 0:00   Post-Petition   3125878      $             17.99    $                  -      $           17.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER              12/24/2019 9:56       1/23/2020 0:00   Post-Petition   3125892      $             34.99    $                  -      $           34.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER             12/24/2019 10:52       1/23/2020 0:00   Post-Petition   3125898      $           399.99     $                  -      $          399.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER             12/24/2019 10:56       1/23/2020 0:00   Post-Petition   3125901      $             24.99    $                  -      $           24.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER             12/24/2019 11:04       1/23/2020 0:00   Post-Petition   3125907      $          (349.99)    $                  -      $         (349.99)       12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER             12/24/2019 11:30       1/23/2020 0:00   Post-Petition   3125916      $             29.99    $                  -      $           29.99        12/31/2019      -23 30 Days or Less
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                       Entered:01/21/20 11:38:22 Page15 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                        invoice_date       net_due_date          Pre or Post     invoice_no   total_amount          Partial Receipts       amount_due         period end       days     Bucket
          156010   AMAZON SELLER                 12/24/2019 11:30      1/23/2020 0:00   Post-Petition   3125917      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:31      1/23/2020 0:00   Post-Petition   3125918      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:31      1/23/2020 0:00   Post-Petition   3125919      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:32      1/23/2020 0:00   Post-Petition   3125920      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:32      1/23/2020 0:00   Post-Petition   3125921      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:33      1/23/2020 0:00   Post-Petition   3125922      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:33      1/23/2020 0:00   Post-Petition   3125923      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:34      1/23/2020 0:00   Post-Petition   3125925      $            29.99    $                  -   $           29.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                 12/24/2019 11:52      1/23/2020 0:00   Post-Petition   3125938      $           379.99    $                  -   $          379.99        12/31/2019      -23 30 Days or Less
          156010   AMAZON SELLER                  12/26/2019 7:28      1/25/2020 0:00   Post-Petition   3125943      $            34.99    $                  -   $           34.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                  12/26/2019 7:54      1/25/2020 0:00   Post-Petition   3125947      $            29.99    $                  -   $           29.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 10:55      1/25/2020 0:00   Post-Petition   3125973      $            24.99    $                  -   $           24.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 11:09      1/25/2020 0:00   Post-Petition   3125976      $           399.99    $                  -   $          399.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 11:23      1/25/2020 0:00   Post-Petition   3125979      $            59.99    $                  -   $           59.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 11:25      1/25/2020 0:00   Post-Petition   3125980      $           399.99    $                  -   $          399.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 11:45      1/25/2020 0:00   Post-Petition   3125985      $           399.99    $                  -   $          399.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 13:14      1/25/2020 0:00   Post-Petition   3125997      $            29.99    $                  -   $           29.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 13:18      1/25/2020 0:00   Post-Petition   3125999      $            29.99    $                  -   $           29.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 13:24      1/25/2020 0:00   Post-Petition   3126000      $            24.99    $                  -   $           24.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 14:34      1/25/2020 0:00   Post-Petition   3126004      $           529.99    $                  -   $          529.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 14:57      1/25/2020 0:00   Post-Petition   3126006      $           119.99    $                  -   $          119.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 15:01      1/25/2020 0:00   Post-Petition   3126007      $           149.99    $                  -   $          149.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 15:05      1/25/2020 0:00   Post-Petition   3126008      $            24.99    $                  -   $           24.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 15:14      1/25/2020 0:00   Post-Petition   3126011      $            27.99    $                  -   $           27.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 15:19      1/25/2020 0:00   Post-Petition   3126014      $            34.99    $                  -   $           34.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 15:23      1/25/2020 0:00   Post-Petition   3126015      $            14.99    $                  -   $           14.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 15:51      1/25/2020 0:00   Post-Petition   3126027      $            29.99    $                  -   $           29.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/26/2019 16:00      1/25/2020 0:00   Post-Petition   3126039      $            14.99    $                  -   $           14.99        12/31/2019      -25 30 Days or Less
          156010   AMAZON SELLER                 12/27/2019 10:36      1/26/2020 0:00   Post-Petition   3126098      $           399.99    $                  -   $          399.99        12/31/2019      -26 30 Days or Less
          156010   AMAZON SELLER                 12/27/2019 10:40      1/26/2020 0:00   Post-Petition   3126099      $            29.99    $                  -   $           29.99        12/31/2019      -26 30 Days or Less
          156010   AMAZON SELLER                 12/27/2019 10:51      1/26/2020 0:00   Post-Petition   3126103      $           399.99    $                  -   $          399.99        12/31/2019      -26 30 Days or Less
          156010   AMAZON SELLER                 12/27/2019 11:05      1/26/2020 0:00   Post-Petition   3126109      $           349.99    $                  -   $          349.99        12/31/2019      -26 30 Days or Less
          156010   AMAZON SELLER                 12/27/2019 11:36      1/26/2020 0:00   Post-Petition   3126120      $            29.99    $                  -   $           29.99        12/31/2019      -26 30 Days or Less
          156010   AMAZON SELLER                  12/30/2019 8:05      1/29/2020 0:00   Post-Petition   3126157      $           399.99    $                  -   $          399.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                  12/30/2019 9:07      1/29/2020 0:00   Post-Petition   3126194      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                  12/30/2019 9:53      1/29/2020 0:00   Post-Petition   3126203      $            14.99    $                  -   $           14.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                  12/30/2019 9:55      1/29/2020 0:00   Post-Petition   3126204      $            19.96    $                  -   $           19.96        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 10:52      1/29/2020 0:00   Post-Petition   3126220      $           149.99    $                  -   $          149.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 10:57      1/29/2020 0:00   Post-Petition   3126223      $           349.99    $                  -   $          349.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 11:01      1/29/2020 0:00   Post-Petition   3126227      $           119.99    $                  -   $          119.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 11:24      1/29/2020 0:00   Post-Petition   3126240      $            99.99    $                  -   $           99.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 11:33      1/29/2020 0:00   Post-Petition   3126242      $           399.99    $                  -   $          399.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 12:42      1/29/2020 0:00   Post-Petition   3126247      $           379.99    $                  -   $          379.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 13:16      1/29/2020 0:00   Post-Petition   3126260      $            34.99    $                  -   $           34.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 13:23      1/29/2020 0:00   Post-Petition   3126263      $            34.99    $                  -   $           34.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 13:37      1/29/2020 0:00   Post-Petition   3126267      $            34.99    $                  -   $           34.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:00      1/29/2020 0:00   Post-Petition   3126289      $             5.99    $                  -   $            5.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:09      1/29/2020 0:00   Post-Petition   3126290      $            14.99    $                  -   $           14.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:35      1/29/2020 0:00   Post-Petition   3126298      $            14.99    $                  -   $           14.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:36      1/29/2020 0:00   Post-Petition   3126299      $            14.99    $                  -   $           14.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:36      1/29/2020 0:00   Post-Petition   3126300      $            14.99    $                  -   $           14.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:41      1/29/2020 0:00   Post-Petition   3126302      $            34.99    $                  -   $           34.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:58      1/29/2020 0:00   Post-Petition   3126304      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 14:59      1/29/2020 0:00   Post-Petition   3126305      $           349.99    $                  -   $          349.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:00      1/29/2020 0:00   Post-Petition   3126306      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:04      1/29/2020 0:00   Post-Petition   3126307      $            99.99    $                  -   $           99.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:04      1/29/2020 0:00   Post-Petition   3126308      $           349.99    $                  -   $          349.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:06      1/29/2020 0:00   Post-Petition   3126310      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:10      1/29/2020 0:00   Post-Petition   3126313      $           149.99    $                  -   $          149.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:11      1/29/2020 0:00   Post-Petition   3126314      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:11      1/29/2020 0:00   Post-Petition   3126315      $           149.99    $                  -   $          149.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:13      1/29/2020 0:00   Post-Petition   3126317      $           149.99    $                  -   $          149.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:14      1/29/2020 0:00   Post-Petition   3126318      $           149.99    $                  -   $          149.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:14      1/29/2020 0:00   Post-Petition   3126319      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:18      1/29/2020 0:00   Post-Petition   3126322      $            99.99    $                  -   $           99.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:24      1/29/2020 0:00   Post-Petition   3126326      $           119.99    $                  -   $          119.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:26      1/29/2020 0:00   Post-Petition   3126327      $           119.99    $                  -   $          119.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:28      1/29/2020 0:00   Post-Petition   3126329      $            89.99    $                  -   $           89.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:32      1/29/2020 0:00   Post-Petition   3126332      $           399.99    $                  -   $          399.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:33      1/29/2020 0:00   Post-Petition   3126333      $           399.99    $                  -   $          399.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:35      1/29/2020 0:00   Post-Petition   3126334      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:35      1/29/2020 0:00   Post-Petition   3126335      $           399.99    $                  -   $          399.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:35      1/29/2020 0:00   Post-Petition   3126336      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:36      1/29/2020 0:00   Post-Petition   3126337      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:36      1/29/2020 0:00   Post-Petition   3126338      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:36      1/29/2020 0:00   Post-Petition   3126339      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:36      1/29/2020 0:00   Post-Petition   3126341      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:37      1/29/2020 0:00   Post-Petition   3126342      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:37      1/29/2020 0:00   Post-Petition   3126343      $           399.99    $                  -   $          399.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:37      1/29/2020 0:00   Post-Petition   3126344      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:38      1/29/2020 0:00   Post-Petition   3126345      $            99.99    $                  -   $           99.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:38      1/29/2020 0:00   Post-Petition   3126346      $            29.99    $                  -   $           29.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:56      1/29/2020 0:00   Post-Petition   3126352      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:56      1/29/2020 0:00   Post-Petition   3126353      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:56      1/29/2020 0:00   Post-Petition   3126354      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:57      1/29/2020 0:00   Post-Petition   3126355      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:57      1/29/2020 0:00   Post-Petition   3126356      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:57      1/29/2020 0:00   Post-Petition   3126357      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:58      1/29/2020 0:00   Post-Petition   3126358      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:58      1/29/2020 0:00   Post-Petition   3126359      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 15:58      1/29/2020 0:00   Post-Petition   3126360      $            24.99    $                  -   $           24.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 16:17      1/29/2020 0:00   Post-Petition   3126377      $           124.95    $                  -   $          124.95        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 16:24      1/29/2020 0:00   Post-Petition   3126382      $            14.99    $                  -   $           14.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 16:28      1/29/2020 0:00   Post-Petition   3126385      $            34.99    $                  -   $           34.99        12/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                 12/30/2019 16:29      1/29/2020 0:00   Post-Petition   3126386      $           128.57    $                  -   $          128.57        12/31/2019      -29 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 12:49     10/12/2019 0:00   Pre-Petition    3110426      $          (171.15)   $                  -   $         (171.15)       12/31/2019       80 61 to 90 Days
          111161   Amazon.com Services, Inc.      8/13/2019 12:57     10/12/2019 0:00   Pre-Petition    3110427      $          (334.80)   $                  -   $         (334.80)       12/31/2019       80 61 to 90 Days
          111161   Amazon.com Services, Inc.      8/13/2019 12:58     10/12/2019 0:00   Pre-Petition    3110429      $        (2,574.86)   $                  -   $       (2,574.86)       12/31/2019       80 61 to 90 Days
          111161   Amazon.com Services, Inc.      8/13/2019 12:59     10/12/2019 0:00   Pre-Petition    3110430      $          (175.17)   $                  -   $         (175.17)       12/31/2019       80 61 to 90 Days
          111161   Amazon.com Services, Inc.      8/13/2019 13:00     10/12/2019 0:00   Pre-Petition    3110432      $          (100.80)   $                  -   $         (100.80)       12/31/2019       80 61 to 90 Days
          111161   Amazon.com Services, Inc.       8/20/2019 9:04     10/19/2019 0:00   Pre-Petition    3111621      $           170.08    $                  -   $          170.08        12/31/2019       73 61 to 90 Days
          111161   Amazon.com Services, Inc.      8/20/2019 13:53     10/19/2019 0:00   Pre-Petition    3111759      $           355.93    $                  -   $          355.93        12/31/2019       73 61 to 90 Days
          111161   Amazon.com Services, Inc.       8/28/2019 7:49     10/27/2019 0:00   Pre-Petition    3113095      $            52.65    $                  -   $           52.65        12/31/2019       65 61 to 90 Days
          111161   Amazon.com Services, Inc.       8/28/2019 9:15     10/27/2019 0:00   Pre-Petition    3113138      $            22.50    $                  -   $           22.50        12/31/2019       65 61 to 90 Days
          111161   Amazon.com Services, Inc.       9/5/2019 15:00      11/4/2019 0:00   Pre-Petition    3114507      $         8,233.23    $                  -   $        8,233.23        12/31/2019       57 31 to 60 Days
          111161   Amazon.com Services, Inc.       9/18/2019 9:18     11/17/2019 0:00   Pre-Petition    3116741      $            31.34    $                  -   $           31.34        12/31/2019       44 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/24/2019 14:10     11/23/2019 0:00   Pre-Petition    3117861      $            76.91    $                  -   $           76.91        12/31/2019       38 31 to 60 Days
          111161   Amazon.com Services, Inc.       9/26/2019 8:15     11/25/2019 0:00   Pre-Petition    3118247      $            90.93    $                  -   $           90.93        12/31/2019       36 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 10:31     11/26/2019 0:00   Pre-Petition    3118463      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 10:33     11/26/2019 0:00   Pre-Petition    3118464      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 10:35     11/26/2019 0:00   Pre-Petition    3118465      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 10:38     11/26/2019 0:00   Pre-Petition    3118467      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 10:39     11/26/2019 0:00   Pre-Petition    3118468      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 10:41     11/26/2019 0:00   Pre-Petition    3118470      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      9/27/2019 12:12     11/26/2019 0:00   Pre-Petition    3118496      $           179.99    $                  -   $          179.99        12/31/2019       35 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:21     11/30/2019 0:00   Post-Petition   3118790      $            72.80    $                  -   $           72.80        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:28     11/30/2019 0:00   Post-Petition   3118791      $           203.24    $                  -   $          203.24        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:30     11/30/2019 0:00   Post-Petition   3118792      $             4.49    $                  -   $            4.49        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:32     11/30/2019 0:00   Post-Petition   3118793      $           179.99    $                  -   $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:37     11/30/2019 0:00   Post-Petition   3118796      $             3.00    $                  -   $            3.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:42     11/30/2019 0:00   Post-Petition   3118797      $           245.00    $                  -   $          245.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:47     11/30/2019 0:00   Post-Petition   3118799      $           179.99    $                  -   $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:50     11/30/2019 0:00   Post-Petition   3118800      $           179.99    $                  -   $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 10:52     11/30/2019 0:00   Post-Petition   3118801      $           179.99    $                  -   $          179.99        12/31/2019       31 31 to 60 Days
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                       Entered:01/21/20 11:38:22 Page16 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                        invoice_date       net_due_date          Pre or Post     invoice_no   total_amount           Partial Receipts          amount_due         period end       days     Bucket
          111161   Amazon.com Services, Inc.      10/1/2019 11:05     11/30/2019 0:00   Post-Petition   3118815      $             33.89    $                  -      $           33.89        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:07     11/30/2019 0:00   Post-Petition   3118818      $           245.00     $                  -      $          245.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:10     11/30/2019 0:00   Post-Petition   3118820      $           245.00     $                  -      $          245.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:12     11/30/2019 0:00   Post-Petition   3118821      $             10.40    $                  -      $           10.40        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:15     11/30/2019 0:00   Post-Petition   3118822      $             10.40    $                  -      $           10.40        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:17     11/30/2019 0:00   Post-Petition   3118823      $             10.40    $                  -      $           10.40        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:19     11/30/2019 0:00   Post-Petition   3118824      $             44.90    $                  -      $           44.90        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:22     11/30/2019 0:00   Post-Petition   3118825      $             18.58    $                  -      $           18.58        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:24     11/30/2019 0:00   Post-Petition   3118826      $              9.43    $                  -      $            9.43        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:26     11/30/2019 0:00   Post-Petition   3118827      $             18.86    $                  -      $           18.86        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:29     11/30/2019 0:00   Post-Petition   3118828      $             18.58    $                  -      $           18.58        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:31     11/30/2019 0:00   Post-Petition   3118829      $              4.49    $                  -      $            4.49        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:32     11/30/2019 0:00   Post-Petition   3118830      $              4.49    $                  -      $            4.49        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:35     11/30/2019 0:00   Post-Petition   3118831      $              4.49    $                  -      $            4.49        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:40     11/30/2019 0:00   Post-Petition   3118833      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:42     11/30/2019 0:00   Post-Petition   3118834      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:44     11/30/2019 0:00   Post-Petition   3118835      $              4.49    $                  -      $            4.49        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:46     11/30/2019 0:00   Post-Petition   3118836      $              4.49    $                  -      $            4.49        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 11:58     11/30/2019 0:00   Post-Petition   3118844      $           245.00     $                  -      $          245.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:33     11/30/2019 0:00   Post-Petition   3118849      $              9.15    $                  -      $            9.15        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:34     11/30/2019 0:00   Post-Petition   3118851      $             80.82    $                  -      $           80.82        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:36     11/30/2019 0:00   Post-Petition   3118853      $             52.00    $                  -      $           52.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:38     11/30/2019 0:00   Post-Petition   3118855      $           104.00     $                  -      $          104.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:40     11/30/2019 0:00   Post-Petition   3118857      $           359.98     $                  -      $          359.98        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:42     11/30/2019 0:00   Post-Petition   3118858      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:42     11/30/2019 0:00   Post-Petition   3118859      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:44     11/30/2019 0:00   Post-Petition   3118861      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:46     11/30/2019 0:00   Post-Petition   3118863      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:48     11/30/2019 0:00   Post-Petition   3118865      $           179.99     $                  -      $          179.99        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:50     11/30/2019 0:00   Post-Petition   3118867      $              6.57    $                  -      $            6.57        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:53     11/30/2019 0:00   Post-Petition   3118869      $           359.98     $                  -      $          359.98        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:55     11/30/2019 0:00   Post-Petition   3118872      $             31.20    $                  -      $           31.20        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:57     11/30/2019 0:00   Post-Petition   3118873      $           359.98     $                  -      $          359.98        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 12:59     11/30/2019 0:00   Post-Petition   3118874      $           359.98     $                  -      $          359.98        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 13:02     11/30/2019 0:00   Post-Petition   3118876      $             11.00    $                  -      $           11.00        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 13:05     11/30/2019 0:00   Post-Petition   3118878      $             81.18    $                  -      $           81.18        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.      10/1/2019 13:07     11/30/2019 0:00   Post-Petition   3118879      $             28.01    $                  -      $           28.01        12/31/2019       31 31 to 60 Days
          111161   Amazon.com Services, Inc.       10/2/2019 7:55      12/1/2019 0:00   Post-Petition   3118931      $             33.99    $                  -      $           33.99        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 7:59      12/1/2019 0:00   Post-Petition   3118932      $              6.00    $                  -      $            6.00        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:01      12/1/2019 0:00   Post-Petition   3118933      $           194.31     $                  -      $          194.31        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:06      12/1/2019 0:00   Post-Petition   3118935      $           189.23     $                  -      $          189.23        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:11      12/1/2019 0:00   Post-Petition   3118937      $           156.00     $                  -      $          156.00        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:13      12/1/2019 0:00   Post-Petition   3118938      $             65.09    $                  -      $           65.09        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:15      11/1/2019 0:00   Post-Petition   3118939      $             30.58    $                  -      $           30.58        12/31/2019       60 31 to 60 Days
          111161   Amazon.com Services, Inc.       10/2/2019 8:19      12/1/2019 0:00   Post-Petition   3118940      $             37.88    $                  -      $           37.88        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:23      12/1/2019 0:00   Post-Petition   3118941      $           135.64     $                  -      $          135.64        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:25      12/1/2019 0:00   Post-Petition   3118942      $           534.23     $                  -      $          534.23        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:26      12/1/2019 0:00   Post-Petition   3118943      $             20.55    $                  -      $           20.55        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:33      12/1/2019 0:00   Post-Petition   3118945      $             30.58    $                  -      $           30.58        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:39      12/1/2019 0:00   Post-Petition   3118947      $           323.95     $                  -      $          323.95        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:54      12/1/2019 0:00   Post-Petition   3118949      $           522.94     $                  -      $          522.94        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 9:02      12/1/2019 0:00   Post-Petition   3118950      $             30.58    $                  -      $           30.58        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 9:07      12/1/2019 0:00   Post-Petition   3118951      $         1,445.72     $                  -      $        1,445.72        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/2/2019 10:11      12/1/2019 0:00   Post-Petition   3118970      $             24.38    $                  -      $           24.38        12/31/2019       30 30 Days or Less
          111161   Amazon.com Services, Inc.       10/3/2019 8:21      12/2/2019 0:00   Post-Petition   3119101      $           557.48     $                  -      $          557.48        12/31/2019       29 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:11      12/7/2019 0:00   Post-Petition   3119518      $           579.99     $                  -      $          579.99        12/31/2019       24 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:16      12/7/2019 0:00   Post-Petition   3119520      $           189.23     $                  -      $          189.23        12/31/2019       24 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:56      12/7/2019 0:00   Post-Petition   3119549      $         2,641.64     $                  -      $        2,641.64        12/31/2019       24 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:26      12/7/2019 0:00   Post-Petition   3119565      $           719.96     $                  -      $          719.96        12/31/2019       24 30 Days or Less
          111161   Amazon.com Services, Inc.      10/8/2019 11:09      12/7/2019 0:00   Post-Petition   3119577      $         4,569.50     $                  -      $        4,569.50        12/31/2019       24 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:32      12/8/2019 0:00   Post-Petition   3119691      $              1.50    $                  -      $            1.50        12/31/2019       23 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:34      12/8/2019 0:00   Post-Petition   3119692      $              6.00    $                  -      $            6.00        12/31/2019       23 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:41      12/8/2019 0:00   Post-Petition   3119695      $             61.36    $                  -      $           61.36        12/31/2019       23 30 Days or Less
          111161   Amazon.com Services, Inc.      10/9/2019 13:05      12/8/2019 0:00   Post-Petition   3119730      $         1,434.22     $                  -      $        1,434.22        12/31/2019       23 30 Days or Less
          111161   Amazon.com Services, Inc.      10/11/2019 8:49     12/10/2019 0:00   Post-Petition   3119925      $         2,202.98     $                  -      $        2,202.98        12/31/2019       21 30 Days or Less
          111161   Amazon.com Services, Inc.     10/15/2019 13:31     12/14/2019 0:00   Post-Petition   3120294      $        (1,256.03)    $              (205.13)   $       (1,050.90)       12/31/2019       17 30 Days or Less
          111161   Amazon.com Services, Inc.      10/17/2019 8:32     12/16/2019 0:00   Post-Petition   3120453      $              5.00    $                  -      $            5.00        12/31/2019       15 30 Days or Less
          111161   Amazon.com Services, Inc.      11/5/2019 14:01       1/4/2020 0:00   Post-Petition   3122103      $             95.59    $                  -      $           95.59        12/31/2019       -4 30 Days or Less
          111161   Amazon.com Services, Inc.       11/6/2019 7:24       1/5/2020 0:00   Post-Petition   3122136      $         1,035.00     $                  -      $        1,035.00        12/31/2019       -5 30 Days or Less
          111161   Amazon.com Services, Inc.     11/20/2019 14:09      1/19/2020 0:00   Post-Petition   3123374      $         9,346.29     $                  -      $        9,346.29        12/31/2019      -19 30 Days or Less
          111161   Amazon.com Services, Inc.       12/2/2019 7:17      1/31/2020 0:00   Post-Petition   3123872      $             12.42    $                  -      $           12.42        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       12/2/2019 7:24       1/1/2020 0:00   Post-Petition   3123876      $           473.09     $                  -      $          473.09        12/31/2019       -1 30 Days or Less
          111161   Amazon.com Services, Inc.       12/2/2019 7:31      1/31/2020 0:00   Post-Petition   3123878      $           764.56     $                  -      $          764.56        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       12/2/2019 7:37      1/31/2020 0:00   Post-Petition   3123879      $           695.00     $                  -      $          695.00        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       12/2/2019 8:00      1/31/2020 0:00   Post-Petition   3123880      $           584.56     $                  -      $          584.56        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.      12/2/2019 10:36      1/31/2020 0:00   Post-Petition   3123940      $           798.28     $                  -      $          798.28        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.      12/2/2019 10:46      1/31/2020 0:00   Post-Petition   3123949      $         3,819.05     $                  -      $        3,819.05        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.      12/2/2019 10:51      1/31/2020 0:00   Post-Petition   3123955      $             12.72    $                  -      $           12.72        12/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       12/3/2019 8:20       2/1/2020 0:00   Post-Petition   3124127      $         1,220.99     $                  -      $        1,220.99        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.       12/3/2019 9:00       2/1/2020 0:00   Post-Petition   3124139      $           138.60     $                  -      $          138.60        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.       12/3/2019 9:04       2/1/2020 0:00   Post-Petition   3124144      $             25.00    $                  -      $           25.00        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.       12/3/2019 9:18       2/1/2020 0:00   Post-Petition   3124152      $           555.96     $                  -      $          555.96        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.       12/3/2019 9:55       2/1/2020 0:00   Post-Petition   3124165      $           204.69     $                  -      $          204.69        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 10:54       2/1/2020 0:00   Post-Petition   3124173      $              4.37    $                  -      $            4.37        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 10:54       2/1/2020 0:00   Post-Petition   3124174      $              4.37    $                  -      $            4.37        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 10:57       2/1/2020 0:00   Post-Petition   3124176      $              4.37    $                  -      $            4.37        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 10:58       2/1/2020 0:00   Post-Petition   3124177      $             96.98    $                  -      $           96.98        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:00       2/1/2020 0:00   Post-Petition   3124178      $              4.37    $                  -      $            4.37        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:01       2/1/2020 0:00   Post-Petition   3124179      $             57.16    $                  -      $           57.16        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:03       2/1/2020 0:00   Post-Petition   3124180      $              8.80    $                  -      $            8.80        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:04       2/1/2020 0:00   Post-Petition   3124181      $           418.83     $                  -      $          418.83        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:06       2/1/2020 0:00   Post-Petition   3124182      $             13.17    $                  -      $           13.17        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:08       2/1/2020 0:00   Post-Petition   3124183      $             52.10    $                  -      $           52.10        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:10       2/1/2020 0:00   Post-Petition   3124184      $           294.83     $                  -      $          294.83        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:11       2/1/2020 0:00   Post-Petition   3124185      $             11.70    $                  -      $           11.70        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:16       2/1/2020 0:00   Post-Petition   3124186      $             45.50    $                  -      $           45.50        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      12/3/2019 11:17       2/1/2020 0:00   Post-Petition   3124188      $         1,242.51     $                  -      $        1,242.51        12/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.       12/4/2019 8:47       2/2/2020 0:00   Post-Petition   3124287      $         1,084.20     $                  -      $        1,084.20        12/31/2019      -33 30 Days or Less
          111161   Amazon.com Services, Inc.       12/4/2019 9:01       2/2/2020 0:00   Post-Petition   3124290      $           419.64     $                  -      $          419.64        12/31/2019      -33 30 Days or Less
          111161   Amazon.com Services, Inc.       12/5/2019 7:25       2/3/2020 0:00   Post-Petition   3124446      $             26.00    $                  -      $           26.00        12/31/2019      -34 30 Days or Less
          111161   Amazon.com Services, Inc.       12/5/2019 7:42       2/3/2020 0:00   Post-Petition   3124453      $             26.00    $                  -      $           26.00        12/31/2019      -34 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:04       2/8/2020 0:00   Post-Petition   3124879      $             95.59    $                  -      $           95.59        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:09       2/8/2020 0:00   Post-Petition   3124881      $           113.00     $                  -      $          113.00        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:15       2/8/2020 0:00   Post-Petition   3124884      $              8.12    $                  -      $            8.12        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:30       2/8/2020 0:00   Post-Petition   3124889      $             21.90    $                  -      $           21.90        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:33       2/8/2020 0:00   Post-Petition   3124890      $             21.90    $                  -      $           21.90        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:37       2/8/2020 0:00   Post-Petition   3124891      $             95.59    $                  -      $           95.59        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:37       1/9/2020 0:00   Post-Petition   3124892      $             21.90    $                  -      $           21.90        12/31/2019       -9 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:39       2/8/2020 0:00   Post-Petition   3124893      $             95.59    $                  -      $           95.59        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:40       2/8/2020 0:00   Post-Petition   3124894      $             26.00    $                  -      $           26.00        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:44       2/8/2020 0:00   Post-Petition   3124895      $             44.30    $                  -      $           44.30        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:47       2/8/2020 0:00   Post-Petition   3124896      $             84.60    $                  -      $           84.60        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:50       2/8/2020 0:00   Post-Petition   3124897      $             26.00    $                  -      $           26.00        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:51       2/8/2020 0:00   Post-Petition   3124898      $           160.00     $                  -      $          160.00        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 13:55       2/8/2020 0:00   Post-Petition   3124899      $           107.29     $                  -      $          107.29        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 14:00       2/8/2020 0:00   Post-Petition   3124900      $             21.90    $                  -      $           21.90        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.     12/10/2019 14:09       2/8/2020 0:00   Post-Petition   3124903      $           113.00     $                  -      $          113.00        12/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.      12/11/2019 9:51       2/9/2020 0:00   Post-Petition   3124980      $           649.25     $                  -      $          649.25        12/31/2019      -40 30 Days or Less
          111161   Amazon.com Services, Inc.     12/11/2019 10:20       2/9/2020 0:00   Post-Petition   3124950      $           338.10     $                  -      $          338.10        12/31/2019      -40 30 Days or Less
          111161   Amazon.com Services, Inc.     12/11/2019 14:26       2/9/2020 0:00   Post-Petition   3124976      $            (69.30)   $                  -      $          (69.30)       12/31/2019      -40 30 Days or Less
          111161   Amazon.com Services, Inc.      12/12/2019 7:33      2/10/2020 0:00   Post-Petition   3124997      $           247.26     $                  -      $          247.26        12/31/2019      -41 30 Days or Less
          111161   Amazon.com Services, Inc.      12/17/2019 7:27      2/15/2020 0:00   Post-Petition   3125352      $           664.29     $                  -      $          664.29        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      12/17/2019 7:29      2/15/2020 0:00   Post-Petition   3125354      $             20.07    $                  -      $           20.07        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      12/17/2019 7:57      2/15/2020 0:00   Post-Petition   3125362      $           221.43     $                  -      $          221.43        12/31/2019      -46 30 Days or Less
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                             Entered:01/21/20 11:38:22 Page17 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                             invoice_date        net_due_date          Pre or Post     invoice_no   total_amount          Partial Receipts       amount_due         period end       days     Bucket
          111161   Amazon.com Services, Inc.           12/17/2019 8:03       2/15/2020 0:00   Post-Petition   3125363      $         1,550.01    $                  -   $        1,550.01        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:08       2/15/2020 0:00   Post-Petition   3125364      $         1,170.72    $                  -   $        1,170.72        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:22       2/15/2020 0:00   Post-Petition   3125365      $            19.50    $                  -   $           19.50        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:24       2/15/2020 0:00   Post-Petition   3125366      $             4.37    $                  -   $            4.37        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:39       2/15/2020 0:00   Post-Petition   3125367      $             8.74    $                  -   $            8.74        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:44       2/15/2020 0:00   Post-Petition   3125368      $            28.13    $                  -   $           28.13        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:52       2/15/2020 0:00   Post-Petition   3125369      $         1,104.12    $                  -   $        1,104.12        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 8:56       2/15/2020 0:00   Post-Petition   3125370      $            47.63    $                  -   $           47.63        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:05       2/15/2020 0:00   Post-Petition   3125371      $         1,219.50    $                  -   $        1,219.50        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:15       2/15/2020 0:00   Post-Petition   3125372      $           439.83    $                  -   $          439.83        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:22       2/15/2020 0:00   Post-Petition   3125373      $            56.67    $                  -   $           56.67        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:29       2/15/2020 0:00   Post-Petition   3125374      $            22.00    $                  -   $           22.00        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:37       2/15/2020 0:00   Post-Petition   3125375      $            66.60    $                  -   $           66.60        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:40       2/15/2020 0:00   Post-Petition   3125376      $           853.69    $                  -   $          853.69        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/17/2019 9:57       2/15/2020 0:00   Post-Petition   3125377      $         1,256.03    $                  -   $        1,256.03        12/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.           12/18/2019 8:00       2/16/2020 0:00   Post-Petition   3125493      $           683.79    $                  -   $          683.79        12/31/2019      -47 30 Days or Less
          111161   Amazon.com Services, Inc.           12/18/2019 8:05       2/16/2020 0:00   Post-Petition   3125495      $           213.81    $                  -   $          213.81        12/31/2019      -47 30 Days or Less
          111161   Amazon.com Services, Inc.           12/18/2019 8:07       2/16/2020 0:00   Post-Petition   3125496      $            19.50    $                  -   $           19.50        12/31/2019      -47 30 Days or Less
          111161   Amazon.com Services, Inc.           12/18/2019 8:13       2/16/2020 0:00   Post-Petition   3125498      $           664.29    $                  -   $          664.29        12/31/2019      -47 30 Days or Less
          111161   Amazon.com Services, Inc.           12/18/2019 8:42       2/16/2020 0:00   Post-Petition   3125503      $            11.70    $                  -   $           11.70        12/31/2019      -47 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:37       2/22/2020 0:00   Post-Petition   3125926      $           400.00    $                  -   $          400.00        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:38       2/22/2020 0:00   Post-Petition   3125927      $            95.59    $                  -   $           95.59        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:38       2/22/2020 0:00   Post-Petition   3125928      $            20.15    $                  -   $           20.15        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:39       1/23/2020 0:00   Post-Petition   3125929      $             5.14    $                  -   $            5.14        12/31/2019      -23 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:40       2/22/2020 0:00   Post-Petition   3125930      $            59.13    $                  -   $           59.13        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:41       2/22/2020 0:00   Post-Petition   3125931      $            95.59    $                  -   $           95.59        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:41       2/22/2020 0:00   Post-Petition   3125932      $            20.15    $                  -   $           20.15        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:42       2/22/2020 0:00   Post-Petition   3125933      $           194.31    $                  -   $          194.31        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:43       2/22/2020 0:00   Post-Petition   3125934      $           194.31    $                  -   $          194.31        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:45       2/22/2020 0:00   Post-Petition   3125935      $           112.57    $                  -   $          112.57        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:47       2/22/2020 0:00   Post-Petition   3125937      $         1,260.45    $                  -   $        1,260.45        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 11:55       2/22/2020 0:00   Post-Petition   3125939      $           345.00    $                  -   $          345.00        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.          12/24/2019 12:01       2/22/2020 0:00   Post-Petition   3125940      $           589.29    $                  -   $          589.29        12/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.           12/26/2019 7:54       2/24/2020 0:00   Post-Petition   3125945      $            79.06    $                  -   $           79.06        12/31/2019      -55 30 Days or Less
          111161   Amazon.com Services, Inc.           12/26/2019 8:08       2/24/2020 0:00   Post-Petition   3125948      $           722.50    $                  -   $          722.50        12/31/2019      -55 30 Days or Less
          111161   Amazon.com Services, Inc.          12/26/2019 13:47       2/24/2020 0:00   Post-Petition   3126002      $            12.00    $                  -   $           12.00        12/31/2019      -55 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 7:51       2/25/2020 0:00   Post-Petition   3126052      $            28.28    $                  -   $           28.28        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 7:56       2/25/2020 0:00   Post-Petition   3126054      $         3,687.75    $                  -   $        3,687.75        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:01       2/25/2020 0:00   Post-Petition   3126055      $         1,360.48    $                  -   $        1,360.48        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:03       2/25/2020 0:00   Post-Petition   3126056      $            79.88    $                  -   $           79.88        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:05       2/25/2020 0:00   Post-Petition   3126057      $            79.88    $                  -   $           79.88        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:05       2/25/2020 0:00   Post-Petition   3126058      $           797.70    $                  -   $          797.70        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:09       2/25/2020 0:00   Post-Petition   3126059      $             5.14    $                  -   $            5.14        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:11       2/25/2020 0:00   Post-Petition   3126060      $           259.04    $                  -   $          259.04        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:13       2/25/2020 0:00   Post-Petition   3126061      $            14.55    $                  -   $           14.55        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:14       2/25/2020 0:00   Post-Petition   3126062      $             8.54    $                  -   $            8.54        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:16       2/25/2020 0:00   Post-Petition   3126063      $            79.88    $                  -   $           79.88        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:19       2/25/2020 0:00   Post-Petition   3126064      $            51.75    $                  -   $           51.75        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:30       2/25/2020 0:00   Post-Petition   3126065      $             4.27    $                  -   $            4.27        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:32       2/25/2020 0:00   Post-Petition   3126066      $            39.38    $                  -   $           39.38        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:35       2/25/2020 0:00   Post-Petition   3126067      $           295.63    $                  -   $          295.63        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:37       2/25/2020 0:00   Post-Petition   3126068      $            65.89    $                  -   $           65.89        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:41       2/25/2020 0:00   Post-Petition   3126069      $            28.28    $                  -   $           28.28        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:47       2/25/2020 0:00   Post-Petition   3126073      $            28.28    $                  -   $           28.28        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:50       2/25/2020 0:00   Post-Petition   3126075      $            56.56    $                  -   $           56.56        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 8:57       1/26/2020 0:00   Post-Petition   3126077      $           183.82    $                  -   $          183.82        12/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 9:02       2/25/2020 0:00   Post-Petition   3126078      $           225.65    $                  -   $          225.65        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 9:16       2/25/2020 0:00   Post-Petition   3126083      $           531.18    $                  -   $          531.18        12/31/2019      -56 30 Days or Less
          111161   Amazon.com Services, Inc.           12/27/2019 9:20       2/25/2020 0:00   Post-Petition   3126085      $           282.21    $                  -   $          282.21        12/31/2019      -56 30 Days or Less
          125003   BLAKE'S GARAGE                     11/13/2019 10:57      12/13/2019 0:00   Post-Petition   3122772      $         1,123.63    $                  -   $        1,123.63        12/31/2019       18 30 Days or Less
          111170   BOMGAARS                            7/23/2019 14:15      10/21/2019 0:00   Pre-Petition    3106968      $            94.99    $                  -   $           94.99        12/31/2019       71 61 to 90 Days
          111170   BOMGAARS                           11/20/2019 11:16       2/18/2020 0:00   Post-Petition   3123339      $            89.67    $                  -   $           89.67        12/31/2019      -49 30 Days or Less
          155252   CABIN FEVER SPORTING GOODS INC     11/11/2019 13:29       1/10/2020 0:00   Post-Petition   3122525      $         3,599.91    $                  -   $        3,599.91        12/31/2019      -10 30 Days or Less
          155252   CABIN FEVER SPORTING GOODS INC     11/11/2019 13:31       1/10/2020 0:00   Post-Petition   3122526      $         1,599.96    $                  -   $        1,599.96        12/31/2019      -10 30 Days or Less
          155252   CABIN FEVER SPORTING GOODS INC     12/27/2019 11:22       2/25/2020 0:00   Post-Petition   3126114      $            80.00    $                  -   $           80.00        12/31/2019      -56 30 Days or Less
          161417   CANNON TACKLE SUPPLY                 12/3/2018 0:00        1/2/2019 0:00   Pre-Petition    3078774      $           598.00    $                  -   $          598.00        12/31/2019      363 Over 90 Days
          161417   CANNON TACKLE SUPPLY                3/26/2019 11:19       4/25/2019 0:00   Pre-Petition    3089374      $          (295.00)   $                  -   $         (295.00)       12/31/2019      250 Over 90 Days
          161417   CANNON TACKLE SUPPLY                 4/9/2019 13:08        5/9/2019 0:00   Pre-Petition    3091368      $          (120.00)   $                  -   $         (120.00)       12/31/2019      236 Over 90 Days
          161417   CANNON TACKLE SUPPLY                4/12/2019 10:53       5/12/2019 0:00   Pre-Petition    3091902      $          (590.00)   $                  -   $         (590.00)       12/31/2019      233 Over 90 Days
          161417   CANNON TACKLE SUPPLY                4/19/2019 11:28       5/19/2019 0:00   Pre-Petition    3092923      $          (295.00)   $                  -   $         (295.00)       12/31/2019      226 Over 90 Days
          161417   CANNON TACKLE SUPPLY                   8/7/2019 7:08       9/6/2019 0:00   Pre-Petition    3109399      $          (340.00)   $                  -   $         (340.00)       12/31/2019      116 Over 90 Days
          161417   CANNON TACKLE SUPPLY                11/1/2019 12:55       12/1/2019 0:00   Post-Petition   3121758      $        69,745.00    $                  -   $      69,745.00         12/31/2019       30 30 Days or Less
          161417   CANNON TACKLE SUPPLY                12/2/2019 11:03        1/1/2020 0:00   Post-Petition   3123967      $        19,830.00    $                  -   $      19,830.00         12/31/2019       -1 30 Days or Less
          183283   CLAM CORPORATION                    11/12/2019 9:50       1/11/2020 0:00   Post-Petition   3122622      $         4,676.70    $                  -   $        4,676.70        12/31/2019      -11 30 Days or Less
          183283   CLAM CORPORATION                    12/18/2019 8:48       2/16/2020 0:00   Post-Petition   3125504      $         3,119.98    $                  -   $        3,119.98        12/31/2019      -47 30 Days or Less
          120469   COSTCO                              12/13/2019 8:30       2/11/2020 0:00   Post-Petition   3125122      $          (760.00)   $                  -   $         (760.00)       12/31/2019      -42 30 Days or Less
          182677   D&R SPORTING GOODS                 11/12/2019 16:32      12/12/2019 0:00   Post-Petition   3122704      $         3,493.42    $                  -   $        3,493.42        12/31/2019       19 30 Days or Less
          182947   DELANEYS OUTDOORS                  10/31/2019 14:16      11/30/2019 0:00   Post-Petition   3121672      $         3,591.00    $                  -   $        3,591.00        12/31/2019       31 31 to 60 Days
          136666   FARM AND INDUSTRIAL SUPPLY          12/4/2019 10:55        1/3/2020 0:00   Post-Petition   3124340      $            87.44    $                  -   $           87.44        12/31/2019       -3 30 Days or Less
          153929   HIGH PLAINS CATTLE SUPPLY, LLC       8/9/2019 11:16       10/8/2019 0:00   Pre-Petition    3109994      $         1,224.49    $                  -   $        1,224.49        12/31/2019       84 61 to 90 Days
          153929   HIGH PLAINS CATTLE SUPPLY, LLC      9/10/2019 11:45       11/9/2019 0:00   Pre-Petition    3115209      $           260.42    $                  -   $          260.42        12/31/2019       52 31 to 60 Days
          111152   HOME DEPOT                           8/21/2019 0:00      10/20/2019 0:00   Pre-Petition    3112622      $          (549.99)   $                  -   $         (549.99)       12/31/2019       72 61 to 90 Days
          111152   HOME DEPOT                          8/28/2019 14:11      10/27/2019 0:00   Pre-Petition    3113283      $          (260.00)   $                  -   $         (260.00)       12/31/2019       65 61 to 90 Days
          111152   HOME DEPOT                             9/6/2019 8:59      11/5/2019 0:00   Pre-Petition    3114635      $          (220.00)   $                  -   $         (220.00)       12/31/2019       56 31 to 60 Days
          111152   HOME DEPOT                             9/9/2019 8:56      11/8/2019 0:00   Pre-Petition    3114876      $        (1,099.00)   $                  -   $       (1,099.00)       12/31/2019       53 31 to 60 Days
          111152   HOME DEPOT                           11/4/2019 7:42        1/3/2020 0:00   Post-Petition   3121796      $           475.00    $                  -   $          475.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 7:46        1/3/2020 0:00   Post-Petition   3121799      $           425.25    $                  -   $          425.25        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 7:59        1/3/2020 0:00   Post-Petition   3121804      $            52.50    $                  -   $           52.50        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 8:25        1/3/2020 0:00   Post-Petition   3121817      $           425.25    $                  -   $          425.25        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 8:28        1/3/2020 0:00   Post-Petition   3121820      $           425.25    $                  -   $          425.25        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 8:32        1/3/2020 0:00   Post-Petition   3121823      $           425.25    $                  -   $          425.25        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 9:04        1/3/2020 0:00   Post-Petition   3121835      $           845.00    $                  -   $          845.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 9:07        1/3/2020 0:00   Post-Petition   3121838      $           270.00    $                  -   $          270.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 9:11        1/3/2020 0:00   Post-Petition   3121840      $           360.00    $                  -   $          360.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 9:28        1/3/2020 0:00   Post-Petition   3121845      $           139.00    $                  -   $          139.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 9:45        1/3/2020 0:00   Post-Petition   3121850      $           315.00    $                  -   $          315.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/4/2019 9:51        1/3/2020 0:00   Post-Petition   3121853      $           315.00    $                  -   $          315.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                          11/4/2019 10:51        1/3/2020 0:00   Post-Petition   3121866      $           315.00    $                  -   $          315.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                          11/4/2019 10:58        1/3/2020 0:00   Post-Petition   3121868      $           315.00    $                  -   $          315.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                          11/4/2019 13:11        1/3/2020 0:00   Post-Petition   3121897      $           175.00    $                  -   $          175.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                          11/4/2019 15:37        1/3/2020 0:00   Post-Petition   3121944      $           315.00    $                  -   $          315.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                          11/4/2019 15:42        1/3/2020 0:00   Post-Petition   3121949      $           315.00    $                  -   $          315.00        12/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                           11/5/2019 7:03        1/4/2020 0:00   Post-Petition   3121973      $           360.00    $                  -   $          360.00        12/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                           11/5/2019 8:50        1/4/2020 0:00   Post-Petition   3122014      $           475.00    $                  -   $          475.00        12/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                           11/5/2019 8:57        1/4/2020 0:00   Post-Petition   3122017      $           475.00    $                  -   $          475.00        12/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                          11/5/2019 10:46        1/4/2020 0:00   Post-Petition   3122032      $           315.00    $                  -   $          315.00        12/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                          11/5/2019 12:44        1/4/2020 0:00   Post-Petition   3122068      $           315.00    $                  -   $          315.00        12/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                          11/5/2019 12:57        1/4/2020 0:00   Post-Petition   3122072      $           139.00    $                  -   $          139.00        12/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                           11/6/2019 7:40        1/5/2020 0:00   Post-Petition   3122146      $           360.00    $                  -   $          360.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                           11/6/2019 8:30        1/5/2020 0:00   Post-Petition   3122149      $           270.00    $                  -   $          270.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                           11/6/2019 9:50        1/5/2020 0:00   Post-Petition   3122163      $            66.00    $                  -   $           66.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                          11/6/2019 13:31        1/5/2020 0:00   Post-Petition   3122183      $           175.00    $                  -   $          175.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                          11/6/2019 13:36        1/5/2020 0:00   Post-Petition   3122186      $           153.00    $                  -   $          153.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                          11/6/2019 13:49        1/5/2020 0:00   Post-Petition   3122190      $            92.00    $                  -   $           92.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                          11/6/2019 15:59        1/5/2020 0:00   Post-Petition   3122219      $           260.00    $                  -   $          260.00        12/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                           11/7/2019 8:50        1/6/2020 0:00   Post-Petition   3122244      $           407.50    $                  -   $          407.50        12/31/2019       -6 30 Days or Less
          111152   HOME DEPOT                           11/7/2019 9:39        1/6/2020 0:00   Post-Petition   3122247      $           153.00    $                  -   $          153.00        12/31/2019       -6 30 Days or Less
          111152   HOME DEPOT                           11/7/2019 9:43        1/6/2020 0:00   Post-Petition   3122250      $           315.00    $                  -   $          315.00        12/31/2019       -6 30 Days or Less
          111152   HOME DEPOT                           11/7/2019 9:48        1/6/2020 0:00   Post-Petition   3122253      $           260.00    $                  -   $          260.00        12/31/2019       -6 30 Days or Less
          111152   HOME DEPOT                           11/8/2019 9:20        1/7/2020 0:00   Post-Petition   3122341      $           315.00    $                  -   $          315.00        12/31/2019       -7 30 Days or Less
          111152   HOME DEPOT                          11/8/2019 11:34        1/7/2020 0:00   Post-Petition   3122348      $           315.00    $                  -   $          315.00        12/31/2019       -7 30 Days or Less
          111152   HOME DEPOT                          11/11/2019 8:17       1/10/2020 0:00   Post-Petition   3122391      $           270.00    $                  -   $          270.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                          11/11/2019 8:22       1/10/2020 0:00   Post-Petition   3122394      $           270.00    $                  -   $          270.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                          11/11/2019 8:27       1/10/2020 0:00   Post-Petition   3122397      $           360.00    $                  -   $          360.00        12/31/2019      -10 30 Days or Less
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                   Entered:01/21/20 11:38:22 Page18 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date       net_due_date          Pre or Post     invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                 11/11/2019 8:31      1/10/2020 0:00   Post-Petition   3122402      $           475.00    $                  -   $         475.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 8:35      1/10/2020 0:00   Post-Petition   3122406      $           475.00    $                  -   $         475.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 8:39      1/10/2020 0:00   Post-Petition   3122409      $           475.00    $                  -   $         475.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 8:42      1/10/2020 0:00   Post-Petition   3122411      $           227.45    $                  -   $         227.45        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 8:45      1/10/2020 0:00   Post-Petition   3122414      $            50.00    $                  -   $          50.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 9:01      1/10/2020 0:00   Post-Petition   3122421      $           260.00    $                  -   $         260.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 9:03      1/10/2020 0:00   Post-Petition   3122423      $           260.00    $                  -   $         260.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 9:06      1/10/2020 0:00   Post-Petition   3122424      $           260.00    $                  -   $         260.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 9:09      1/10/2020 0:00   Post-Petition   3122426      $           185.00    $                  -   $         185.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 9:12      1/10/2020 0:00   Post-Petition   3122428      $           185.00    $                  -   $         185.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/11/2019 9:58      1/10/2020 0:00   Post-Petition   3122459      $           700.00    $                  -   $         700.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:30      1/10/2020 0:00   Post-Petition   3122469      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:34      1/10/2020 0:00   Post-Petition   3122473      $           700.00    $                  -   $         700.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:38      1/10/2020 0:00   Post-Petition   3122476      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:40      1/10/2020 0:00   Post-Petition   3122478      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:41      1/10/2020 0:00   Post-Petition   3122480      $           600.00    $                  -   $         600.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:43      1/10/2020 0:00   Post-Petition   3122482      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:46      1/10/2020 0:00   Post-Petition   3122484      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 10:49      1/10/2020 0:00   Post-Petition   3122487      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 11:32      1/10/2020 0:00   Post-Petition   3122506      $           845.00    $                  -   $         845.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 14:07      1/10/2020 0:00   Post-Petition   3122537      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                11/11/2019 16:19      1/10/2020 0:00   Post-Petition   3122577      $           315.00    $                  -   $         315.00        12/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 11/12/2019 8:17      1/11/2020 0:00   Post-Petition   3122587      $           139.00    $                  -   $         139.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 11/12/2019 8:20      1/11/2020 0:00   Post-Petition   3122588      $           315.00    $                  -   $         315.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                11/12/2019 10:26      1/11/2020 0:00   Post-Petition   3122629      $           700.00    $                  -   $         700.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                11/12/2019 10:37      1/11/2020 0:00   Post-Petition   3122634      $           425.25    $                  -   $         425.25        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                11/12/2019 11:25      1/11/2020 0:00   Post-Petition   3122645      $           315.00    $                  -   $         315.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                11/12/2019 11:29      1/11/2020 0:00   Post-Petition   3122646      $           315.00    $                  -   $         315.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                11/12/2019 11:31      1/11/2020 0:00   Post-Petition   3122647      $           315.00    $                  -   $         315.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                11/12/2019 13:01      1/11/2020 0:00   Post-Petition   3122653      $           315.00    $                  -   $         315.00        12/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 11/13/2019 8:44      1/12/2020 0:00   Post-Petition   3122726      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 11/13/2019 8:48      1/12/2020 0:00   Post-Petition   3122727      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 11/13/2019 9:06      1/12/2020 0:00   Post-Petition   3122729      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 11/13/2019 9:10      1/12/2020 0:00   Post-Petition   3122730      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 11/13/2019 9:30      1/12/2020 0:00   Post-Petition   3122737      $           260.00    $                  -   $         260.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                11/13/2019 15:06      1/12/2020 0:00   Post-Petition   3122815      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                11/13/2019 15:11      1/12/2020 0:00   Post-Petition   3122816      $           185.00    $                  -   $         185.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                11/13/2019 15:16      1/12/2020 0:00   Post-Petition   3122817      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                11/13/2019 15:19      1/12/2020 0:00   Post-Petition   3122819      $           315.00    $                  -   $         315.00        12/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 11/14/2019 9:24      1/13/2020 0:00   Post-Petition   3122853      $           360.00    $                  -   $         360.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                 11/14/2019 9:44      1/13/2020 0:00   Post-Petition   3122860      $           139.00    $                  -   $         139.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                 11/14/2019 9:48      1/13/2020 0:00   Post-Petition   3122862      $           315.00    $                  -   $         315.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 11:07      1/13/2020 0:00   Post-Petition   3122877      $           135.45    $                  -   $         135.45        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 13:33      1/13/2020 0:00   Post-Petition   3122901      $           270.00    $                  -   $         270.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 13:39      1/13/2020 0:00   Post-Petition   3122903      $           139.00    $                  -   $         139.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 13:46      1/13/2020 0:00   Post-Petition   3122906      $           315.00    $                  -   $         315.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 14:09      1/13/2020 0:00   Post-Petition   3122908      $           175.00    $                  -   $         175.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 14:33      1/13/2020 0:00   Post-Petition   3122910      $           254.80    $                  -   $         254.80        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 14:59      1/13/2020 0:00   Post-Petition   3122915      $           153.00    $                  -   $         153.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 15:26      1/13/2020 0:00   Post-Petition   3122921      $           315.00    $                  -   $         315.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                11/14/2019 15:32      1/13/2020 0:00   Post-Petition   3122923      $           185.00    $                  -   $         185.00        12/31/2019      -13 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 7:24      1/14/2020 0:00   Post-Petition   3122932      $           360.00    $                  -   $         360.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 7:38      1/14/2020 0:00   Post-Petition   3122937      $           475.00    $                  -   $         475.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 7:57      1/14/2020 0:00   Post-Petition   3122942      $           315.00    $                  -   $         315.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 8:08      1/14/2020 0:00   Post-Petition   3122948      $           315.00    $                  -   $         315.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 8:14      1/14/2020 0:00   Post-Petition   3122949      $           185.00    $                  -   $         185.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 8:22      1/14/2020 0:00   Post-Petition   3122951      $          (157.00)   $                  -   $        (157.00)       12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 9:49      1/14/2020 0:00   Post-Petition   3122961      $           700.00    $                  -   $         700.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/15/2019 9:50      1/14/2020 0:00   Post-Petition   3122962      $           315.00    $                  -   $         315.00        12/31/2019      -14 30 Days or Less
          111152   HOME DEPOT                 11/18/2019 9:10      1/17/2020 0:00   Post-Petition   3123033      $           700.00    $                  -   $         700.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 11/18/2019 9:45      1/17/2020 0:00   Post-Petition   3123049      $            59.95    $                  -   $          59.95        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 10:17      1/17/2020 0:00   Post-Petition   3123060      $           260.00    $                  -   $         260.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 10:22      1/17/2020 0:00   Post-Petition   3123062      $           153.00    $                  -   $         153.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 10:25      1/17/2020 0:00   Post-Petition   3123063      $           139.00    $                  -   $         139.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 10:28      1/17/2020 0:00   Post-Petition   3123065      $           139.00    $                  -   $         139.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 10:38      1/17/2020 0:00   Post-Petition   3123072      $           175.00    $                  -   $         175.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:10      1/17/2020 0:00   Post-Petition   3123086      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:14      1/17/2020 0:00   Post-Petition   3123087      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:17      1/17/2020 0:00   Post-Petition   3123088      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:20      1/17/2020 0:00   Post-Petition   3123089      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:24      1/17/2020 0:00   Post-Petition   3123090      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:27      1/17/2020 0:00   Post-Petition   3123091      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:30      1/17/2020 0:00   Post-Petition   3123092      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:33      1/17/2020 0:00   Post-Petition   3123093      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:37      1/17/2020 0:00   Post-Petition   3123094      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:40      1/17/2020 0:00   Post-Petition   3123095      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:42      1/17/2020 0:00   Post-Petition   3123096      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                11/18/2019 11:45      1/17/2020 0:00   Post-Petition   3123097      $           315.00    $                  -   $         315.00        12/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 11/19/2019 6:38      1/18/2020 0:00   Post-Petition   3123143      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 14:13      1/18/2020 0:00   Post-Petition   3123219      $           153.00    $                  -   $         153.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 14:14      1/18/2020 0:00   Post-Petition   3123220      $            92.00    $                  -   $          92.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 14:36      1/18/2020 0:00   Post-Petition   3123226      $           315.00    $                  -   $         315.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 14:40      1/18/2020 0:00   Post-Petition   3123227      $           315.00    $                  -   $         315.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 14:42      1/18/2020 0:00   Post-Petition   3123228      $           315.00    $                  -   $         315.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 15:11      1/18/2020 0:00   Post-Petition   3123238      $           153.00    $                  -   $         153.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 15:14      1/18/2020 0:00   Post-Petition   3123239      $           315.00    $                  -   $         315.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 15:16      1/18/2020 0:00   Post-Petition   3123240      $           315.00    $                  -   $         315.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 15:25      1/18/2020 0:00   Post-Petition   3123244      $           260.00    $                  -   $         260.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 15:27      1/18/2020 0:00   Post-Petition   3123245      $           260.00    $                  -   $         260.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/19/2019 15:55      1/18/2020 0:00   Post-Petition   3123255      $           260.00    $                  -   $         260.00        12/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                11/20/2019 11:40      1/19/2020 0:00   Post-Petition   3123347      $           315.00    $                  -   $         315.00        12/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                11/20/2019 13:30      1/19/2020 0:00   Post-Petition   3123364      $           315.00    $                  -   $         315.00        12/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                11/20/2019 13:32      1/19/2020 0:00   Post-Petition   3123365      $           315.00    $                  -   $         315.00        12/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                11/20/2019 16:07      1/19/2020 0:00   Post-Petition   3123388      $           845.00    $                  -   $         845.00        12/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 11/21/2019 8:04      1/20/2020 0:00   Post-Petition   3123390      $           700.00    $                  -   $         700.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                 11/21/2019 8:55      1/20/2020 0:00   Post-Petition   3123403      $            52.50    $                  -   $          52.50        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 11:23      1/20/2020 0:00   Post-Petition   3123437      $           260.00    $                  -   $         260.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 11:29      1/20/2020 0:00   Post-Petition   3123439      $           315.00    $                  -   $         315.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 13:04      1/20/2020 0:00   Post-Petition   3123440      $           153.00    $                  -   $         153.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 13:13      1/20/2020 0:00   Post-Petition   3123443      $            97.00    $                  -   $          97.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 13:45      1/20/2020 0:00   Post-Petition   3123452      $           315.00    $                  -   $         315.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 15:06      1/20/2020 0:00   Post-Petition   3123467      $           175.00    $                  -   $         175.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                11/21/2019 15:31      1/20/2020 0:00   Post-Petition   3123477      $           315.00    $                  -   $         315.00        12/31/2019      -20 30 Days or Less
          111152   HOME DEPOT                 11/22/2019 7:21      1/21/2020 0:00   Post-Petition   3123484      $            52.50    $                  -   $          52.50        12/31/2019      -21 30 Days or Less
          111152   HOME DEPOT                 11/22/2019 8:11      1/21/2020 0:00   Post-Petition   3123492      $           254.80    $                  -   $         254.80        12/31/2019      -21 30 Days or Less
          111152   HOME DEPOT                11/22/2019 11:33      1/21/2020 0:00   Post-Petition   3123527      $           804.80    $                  -   $         804.80        12/31/2019      -21 30 Days or Less
          111152   HOME DEPOT                11/22/2019 12:25      1/21/2020 0:00   Post-Petition   3123546      $           315.00    $                  -   $         315.00        12/31/2019      -21 30 Days or Less
          111152   HOME DEPOT                11/22/2019 12:29      1/21/2020 0:00   Post-Petition   3123547      $           315.00    $                  -   $         315.00        12/31/2019      -21 30 Days or Less
          111152   HOME DEPOT                11/22/2019 12:35      1/21/2020 0:00   Post-Petition   3123548      $            92.00    $                  -   $          92.00        12/31/2019      -21 30 Days or Less
          111152   HOME DEPOT                 11/25/2019 7:31      1/24/2020 0:00   Post-Petition   3123575      $          (346.50)   $                  -   $        (346.50)       12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 11/25/2019 8:04      1/24/2020 0:00   Post-Petition   3123589      $          (346.50)   $                  -   $        (346.50)       12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 11/25/2019 8:43      1/24/2020 0:00   Post-Petition   3123593      $           360.00    $                  -   $         360.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 11/25/2019 8:47      1/24/2020 0:00   Post-Petition   3123594      $           360.00    $                  -   $         360.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 11/25/2019 8:51      1/24/2020 0:00   Post-Petition   3123597      $           524.80    $                  -   $         524.80        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 10:23      1/24/2020 0:00   Post-Petition   3123615      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 10:31      1/24/2020 0:00   Post-Petition   3123619      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 10:48      1/24/2020 0:00   Post-Petition   3123623      $           185.00    $                  -   $         185.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 11:05      1/24/2020 0:00   Post-Petition   3123626      $           139.00    $                  -   $         139.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 11:09      1/24/2020 0:00   Post-Petition   3123627      $           175.00    $                  -   $         175.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 11:17      1/24/2020 0:00   Post-Petition   3123631      $           153.00    $                  -   $         153.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 11:29      1/24/2020 0:00   Post-Petition   3123637      $           175.00    $                  -   $         175.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 11:32      1/24/2020 0:00   Post-Petition   3123639      $           139.00    $                  -   $         139.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 11:46      1/24/2020 0:00   Post-Petition   3123645      $            52.50    $                  -   $          52.50        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 13:11      1/24/2020 0:00   Post-Petition   3123662      $          (284.53)   $                  -   $        (284.53)       12/31/2019      -24 30 Days or Less
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                   Entered:01/21/20 11:38:22 Page19 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date       net_due_date          Pre or Post     invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                11/25/2019 13:36      1/24/2020 0:00   Post-Petition   3123665      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 13:41      1/24/2020 0:00   Post-Petition   3123666      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 13:43      1/24/2020 0:00   Post-Petition   3123667      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 13:46      1/24/2020 0:00   Post-Petition   3123668      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 13:52      1/24/2020 0:00   Post-Petition   3123669      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 13:57      1/24/2020 0:00   Post-Petition   3123670      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 14:01      1/24/2020 0:00   Post-Petition   3123671      $           315.00    $                  -   $         315.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 15:07      1/24/2020 0:00   Post-Petition   3123684      $           260.00    $                  -   $         260.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                11/25/2019 15:12      1/24/2020 0:00   Post-Petition   3123685      $           260.00    $                  -   $         260.00        12/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 11/27/2019 9:06      1/26/2020 0:00   Post-Petition   3123733      $           700.00    $                  -   $         700.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                 11/27/2019 9:31      1/26/2020 0:00   Post-Petition   3123742      $           945.00    $                  -   $         945.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 10:18      1/26/2020 0:00   Post-Petition   3123752      $           254.80    $                  -   $         254.80        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 10:21      1/26/2020 0:00   Post-Petition   3123753      $           254.80    $                  -   $         254.80        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 13:52      1/26/2020 0:00   Post-Petition   3123799      $           139.00    $                  -   $         139.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 14:27      1/26/2020 0:00   Post-Petition   3123808      $            92.00    $                  -   $          92.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:10      1/26/2020 0:00   Post-Petition   3123824      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:14      1/26/2020 0:00   Post-Petition   3123826      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:17      1/26/2020 0:00   Post-Petition   3123827      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:48      1/26/2020 0:00   Post-Petition   3123836      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:52      1/26/2020 0:00   Post-Petition   3123837      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:55      1/26/2020 0:00   Post-Petition   3123839      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 15:57      1/26/2020 0:00   Post-Petition   3123841      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                11/27/2019 16:03      1/26/2020 0:00   Post-Petition   3123843      $           315.00    $                  -   $         315.00        12/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:09      1/31/2020 0:00   Post-Petition   3123882      $           185.00    $                  -   $         185.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:12      1/31/2020 0:00   Post-Petition   3123883      $           185.00    $                  -   $         185.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:14      1/31/2020 0:00   Post-Petition   3123884      $           185.00    $                  -   $         185.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:20      1/31/2020 0:00   Post-Petition   3123885      $           139.00    $                  -   $         139.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:24      1/31/2020 0:00   Post-Petition   3123886      $           260.00    $                  -   $         260.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:30      1/31/2020 0:00   Post-Petition   3123887      $           260.00    $                  -   $         260.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 8:36      1/31/2020 0:00   Post-Petition   3123888      $            92.00    $                  -   $          92.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:07      1/31/2020 0:00   Post-Petition   3123894      $           700.00    $                  -   $         700.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:10      1/31/2020 0:00   Post-Petition   3123896      $           700.00    $                  -   $         700.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:14      1/31/2020 0:00   Post-Petition   3123897      $           270.00    $                  -   $         270.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:18      1/31/2020 0:00   Post-Petition   3123899      $           700.00    $                  -   $         700.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:45      1/31/2020 0:00   Post-Petition   3123909      $           360.00    $                  -   $         360.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:47      1/31/2020 0:00   Post-Petition   3123910      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:50      1/31/2020 0:00   Post-Petition   3123912      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:54      1/31/2020 0:00   Post-Petition   3123915      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:57      1/31/2020 0:00   Post-Petition   3123916      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/2/2019 9:59      1/31/2020 0:00   Post-Petition   3123917      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:19      1/31/2020 0:00   Post-Petition   3123918      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:22      1/31/2020 0:00   Post-Petition   3123919      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:25      1/31/2020 0:00   Post-Petition   3123923      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:27      1/31/2020 0:00   Post-Petition   3123927      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:30      1/31/2020 0:00   Post-Petition   3123933      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:34      1/31/2020 0:00   Post-Petition   3123938      $            92.00    $                  -   $          92.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:38      1/31/2020 0:00   Post-Petition   3123941      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:40      1/31/2020 0:00   Post-Petition   3123944      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 10:55      1/31/2020 0:00   Post-Petition   3123960      $           260.00    $                  -   $         260.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 11:06      1/31/2020 0:00   Post-Petition   3123971      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 13:07      1/31/2020 0:00   Post-Petition   3124001      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 13:11      1/31/2020 0:00   Post-Petition   3124006      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 13:14      1/31/2020 0:00   Post-Petition   3124008      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 13:17      1/31/2020 0:00   Post-Petition   3124011      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 13:20      1/31/2020 0:00   Post-Petition   3124012      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 14:44      1/31/2020 0:00   Post-Petition   3124062      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 14:47      1/31/2020 0:00   Post-Petition   3124065      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 14:52      1/31/2020 0:00   Post-Petition   3124066      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 14:56      1/31/2020 0:00   Post-Petition   3124067      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 15:00      1/31/2020 0:00   Post-Petition   3124071      $           315.00    $                  -   $         315.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 12/2/2019 16:13      1/31/2020 0:00   Post-Petition   3124102      $           260.00    $                  -   $         260.00        12/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  12/3/2019 9:03       2/1/2020 0:00   Post-Petition   3124142      $          (346.50)   $                  -   $        (346.50)       12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 10:26       2/1/2020 0:00   Post-Petition   3124169      $            52.50    $                  -   $          52.50        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:12       2/1/2020 0:00   Post-Petition   3124199      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:14       2/1/2020 0:00   Post-Petition   3124200      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:16       2/1/2020 0:00   Post-Petition   3124201      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:18       2/1/2020 0:00   Post-Petition   3124202      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:20       2/1/2020 0:00   Post-Petition   3124203      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:26       2/1/2020 0:00   Post-Petition   3124204      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:28       2/1/2020 0:00   Post-Petition   3124205      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:30       2/1/2020 0:00   Post-Petition   3124206      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:32       2/1/2020 0:00   Post-Petition   3124207      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:35       2/1/2020 0:00   Post-Petition   3124208      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:38       2/1/2020 0:00   Post-Petition   3124209      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:40       2/1/2020 0:00   Post-Petition   3124210      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:42       2/1/2020 0:00   Post-Petition   3124212      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:44       2/1/2020 0:00   Post-Petition   3124214      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:46       2/1/2020 0:00   Post-Petition   3124215      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:48       2/1/2020 0:00   Post-Petition   3124217      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:51       2/1/2020 0:00   Post-Petition   3124218      $           153.00    $                  -   $         153.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:53       2/1/2020 0:00   Post-Petition   3124219      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:55       2/1/2020 0:00   Post-Petition   3124221      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 12:57       2/1/2020 0:00   Post-Petition   3124223      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 13:00       2/1/2020 0:00   Post-Petition   3124225      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 14:47       2/1/2020 0:00   Post-Petition   3124233      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 14:50       2/1/2020 0:00   Post-Petition   3124234      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 14:53       2/1/2020 0:00   Post-Petition   3124235      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 14:55       2/1/2020 0:00   Post-Petition   3124236      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:04       2/1/2020 0:00   Post-Petition   3124237      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:09       2/1/2020 0:00   Post-Petition   3124239      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:12       2/1/2020 0:00   Post-Petition   3124240      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:15       2/1/2020 0:00   Post-Petition   3124241      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:17       2/1/2020 0:00   Post-Petition   3124242      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:19       2/1/2020 0:00   Post-Petition   3124243      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 12/3/2019 15:21       2/1/2020 0:00   Post-Petition   3124244      $           315.00    $                  -   $         315.00        12/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 8:02       2/2/2020 0:00   Post-Petition   3124280      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:30       2/2/2020 0:00   Post-Petition   3124299      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:35       2/2/2020 0:00   Post-Petition   3124300      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:37       2/2/2020 0:00   Post-Petition   3124302      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:40       2/2/2020 0:00   Post-Petition   3124304      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:44       2/2/2020 0:00   Post-Petition   3124306      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:47       2/2/2020 0:00   Post-Petition   3124308      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:50       2/2/2020 0:00   Post-Petition   3124309      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:54       2/2/2020 0:00   Post-Petition   3124311      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  12/4/2019 9:57       2/2/2020 0:00   Post-Petition   3124313      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:00       2/2/2020 0:00   Post-Petition   3124315      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:18       2/2/2020 0:00   Post-Petition   3124318      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:22       2/2/2020 0:00   Post-Petition   3124319      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:25       2/2/2020 0:00   Post-Petition   3124322      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:29       2/2/2020 0:00   Post-Petition   3124324      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:31       2/2/2020 0:00   Post-Petition   3124327      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:34       2/2/2020 0:00   Post-Petition   3124329      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:37       2/2/2020 0:00   Post-Petition   3124332      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:46       2/2/2020 0:00   Post-Petition   3124334      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:50       2/2/2020 0:00   Post-Petition   3124336      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 10:53       2/2/2020 0:00   Post-Petition   3124339      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 11:20       2/2/2020 0:00   Post-Petition   3124347      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 11:23       2/2/2020 0:00   Post-Petition   3124349      $           139.00    $                  -   $         139.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 11:26       2/2/2020 0:00   Post-Petition   3124350      $           260.00    $                  -   $         260.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 11:30       2/2/2020 0:00   Post-Petition   3124352      $           185.00    $                  -   $         185.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 13:56       2/2/2020 0:00   Post-Petition   3124385      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 14:23       2/2/2020 0:00   Post-Petition   3124390      $           153.00    $                  -   $         153.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 15:29       2/2/2020 0:00   Post-Petition   3124414      $           185.00    $                  -   $         185.00        12/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 12/4/2019 15:55       2/2/2020 0:00   Post-Petition   3124424      $           315.00    $                  -   $         315.00        12/31/2019      -33 30 Days or Less
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                   Entered:01/21/20 11:38:22 Page20 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date       net_due_date          Pre or Post     invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                  12/5/2019 7:33       2/3/2020 0:00   Post-Petition   3124447      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:36       2/3/2020 0:00   Post-Petition   3124449      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:41       2/3/2020 0:00   Post-Petition   3124451      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:44       2/3/2020 0:00   Post-Petition   3124452      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:48       2/3/2020 0:00   Post-Petition   3124454      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:51       2/3/2020 0:00   Post-Petition   3124455      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:54       2/3/2020 0:00   Post-Petition   3124457      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 7:56       2/3/2020 0:00   Post-Petition   3124458      $           700.00    $                  -   $         700.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/5/2019 9:46       2/3/2020 0:00   Post-Petition   3124459      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 10:58       2/3/2020 0:00   Post-Petition   3124467      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 11:48       2/3/2020 0:00   Post-Petition   3124473      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 11:51       2/3/2020 0:00   Post-Petition   3124474      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 13:21       2/3/2020 0:00   Post-Petition   3124487      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 14:18       2/3/2020 0:00   Post-Petition   3124495      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 15:31       2/3/2020 0:00   Post-Petition   3124501      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 15:38       2/3/2020 0:00   Post-Petition   3124504      $           139.00    $                  -   $         139.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 15:40       2/3/2020 0:00   Post-Petition   3124505      $           175.00    $                  -   $         175.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                 12/5/2019 15:49       2/3/2020 0:00   Post-Petition   3124510      $           315.00    $                  -   $         315.00        12/31/2019      -34 30 Days or Less
          111152   HOME DEPOT                  12/6/2019 7:30       2/4/2020 0:00   Post-Petition   3124528      $           315.00    $                  -   $         315.00        12/31/2019      -35 30 Days or Less
          111152   HOME DEPOT                  12/6/2019 7:40       2/4/2020 0:00   Post-Petition   3124529      $           315.00    $                  -   $         315.00        12/31/2019      -35 30 Days or Less
          111152   HOME DEPOT                  12/6/2019 7:48       2/4/2020 0:00   Post-Petition   3124530      $           315.00    $                  -   $         315.00        12/31/2019      -35 30 Days or Less
          111152   HOME DEPOT                  12/6/2019 7:52       2/4/2020 0:00   Post-Petition   3124531      $           315.00    $                  -   $         315.00        12/31/2019      -35 30 Days or Less
          111152   HOME DEPOT                  12/6/2019 8:52       2/4/2020 0:00   Post-Petition   3124541      $           139.00    $                  -   $         139.00        12/31/2019      -35 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 7:16       2/7/2020 0:00   Post-Petition   3124625      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 7:44       2/7/2020 0:00   Post-Petition   3124630      $           185.00    $                  -   $         185.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 8:57       2/7/2020 0:00   Post-Petition   3124645      $           175.00    $                  -   $         175.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 9:05       2/7/2020 0:00   Post-Petition   3124648      $            70.00    $                  -   $          70.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 9:17       2/7/2020 0:00   Post-Petition   3124657      $           260.00    $                  -   $         260.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 9:26       2/7/2020 0:00   Post-Petition   3124663      $           407.50    $                  -   $         407.50        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 9:27       2/7/2020 0:00   Post-Petition   3124664      $           845.00    $                  -   $         845.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                  12/9/2019 9:48       2/7/2020 0:00   Post-Petition   3124673      $           475.00    $                  -   $         475.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 10:29       2/7/2020 0:00   Post-Petition   3124675      $           270.00    $                  -   $         270.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 10:55       2/7/2020 0:00   Post-Petition   3124677      $           270.00    $                  -   $         270.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:37       2/7/2020 0:00   Post-Petition   3124693      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:40       2/7/2020 0:00   Post-Petition   3124697      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:43       2/7/2020 0:00   Post-Petition   3124698      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:45       2/7/2020 0:00   Post-Petition   3124700      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:47       2/7/2020 0:00   Post-Petition   3124701      $         1,260.00    $                  -   $       1,260.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:48       2/7/2020 0:00   Post-Petition   3124702      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:53       2/7/2020 0:00   Post-Petition   3124703      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:56       2/7/2020 0:00   Post-Petition   3124705      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 11:59       2/7/2020 0:00   Post-Petition   3124707      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 12:41       2/7/2020 0:00   Post-Petition   3124710      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 12:44       2/7/2020 0:00   Post-Petition   3124713      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 12:47       2/7/2020 0:00   Post-Petition   3124717      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 12:50       2/7/2020 0:00   Post-Petition   3124719      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 12:52       2/7/2020 0:00   Post-Petition   3124722      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 12:57       2/7/2020 0:00   Post-Petition   3124726      $           315.00    $                  -   $         315.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 13:44       2/7/2020 0:00   Post-Petition   3124747      $           139.99    $                  -   $         139.99        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/9/2019 16:17       2/7/2020 0:00   Post-Petition   3124782      $           185.00    $                  -   $         185.00        12/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 12/10/2019 8:13       2/8/2020 0:00   Post-Petition   3124820      $           360.00    $                  -   $         360.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 12/10/2019 8:24       2/8/2020 0:00   Post-Petition   3124822      $           254.80    $                  -   $         254.80        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 12/10/2019 8:28       2/8/2020 0:00   Post-Petition   3124823      $           360.00    $                  -   $         360.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 12/10/2019 8:33       2/8/2020 0:00   Post-Petition   3124825      $            97.00    $                  -   $          97.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                12/10/2019 13:10       2/8/2020 0:00   Post-Petition   3124882      $           315.00    $                  -   $         315.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                12/10/2019 13:13       2/8/2020 0:00   Post-Petition   3124883      $           315.00    $                  -   $         315.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                12/10/2019 13:16       2/8/2020 0:00   Post-Petition   3124885      $           315.00    $                  -   $         315.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                12/10/2019 13:18       2/8/2020 0:00   Post-Petition   3124887      $           315.00    $                  -   $         315.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                12/10/2019 13:21       2/8/2020 0:00   Post-Petition   3124888      $           315.00    $                  -   $         315.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                12/10/2019 15:10       2/8/2020 0:00   Post-Petition   3124910      $           139.00    $                  -   $         139.00        12/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 12/11/2019 7:52       2/9/2020 0:00   Post-Petition   3124933      $           139.00    $                  -   $         139.00        12/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 12/11/2019 9:47       2/9/2020 0:00   Post-Petition   3124945      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 12/11/2019 9:47       2/9/2020 0:00   Post-Petition   3124946      $          (260.00)   $                  -   $        (260.00)       12/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                12/11/2019 10:50       2/9/2020 0:00   Post-Petition   3124952      $           120.99    $                  -   $         120.99        12/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                12/11/2019 12:53       2/9/2020 0:00   Post-Petition   3124961      $           700.00    $                  -   $         700.00        12/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                12/11/2019 13:00       2/9/2020 0:00   Post-Petition   3124963      $           175.00    $                  -   $         175.00        12/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 12/12/2019 8:00      2/10/2020 0:00   Post-Petition   3125004      $            79.00    $                  -   $          79.00        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                 12/12/2019 9:26      2/10/2020 0:00   Post-Petition   3125022      $           407.50    $                  -   $         407.50        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                12/12/2019 13:37      2/10/2020 0:00   Post-Petition   3125077      $           360.00    $                  -   $         360.00        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                12/12/2019 15:06      2/10/2020 0:00   Post-Petition   3125090      $           120.99    $                  -   $         120.99        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                12/12/2019 15:13      2/10/2020 0:00   Post-Petition   3125093      $           315.00    $                  -   $         315.00        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                12/12/2019 15:16      2/10/2020 0:00   Post-Petition   3125095      $           315.00    $                  -   $         315.00        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                12/12/2019 15:19      2/10/2020 0:00   Post-Petition   3125096      $           315.00    $                  -   $         315.00        12/31/2019      -41 30 Days or Less
          111152   HOME DEPOT                 12/13/2019 9:04      2/11/2020 0:00   Post-Petition   3125125      $           175.00    $                  -   $         175.00        12/31/2019      -42 30 Days or Less
          111152   HOME DEPOT                 12/13/2019 9:43      2/11/2020 0:00   Post-Petition   3125135      $           175.00    $                  -   $         175.00        12/31/2019      -42 30 Days or Less
          111152   HOME DEPOT                 12/16/2019 6:56      2/14/2020 0:00   Post-Petition   3125166      $          (254.80)   $                  -   $        (254.80)       12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                 12/16/2019 9:36      2/14/2020 0:00   Post-Petition   3125212      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 10:41      2/14/2020 0:00   Post-Petition   3125226      $           360.00    $                  -   $         360.00        12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 11:05      2/14/2020 0:00   Post-Petition   3125241      $           185.00    $                  -   $         185.00        12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 11:22      2/14/2020 0:00   Post-Petition   3125249      $           185.00    $                  -   $         185.00        12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 11:31      2/14/2020 0:00   Post-Petition   3125260      $            79.00    $                  -   $          79.00        12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 11:42      2/14/2020 0:00   Post-Petition   3125267      $           612.00    $                  -   $         612.00        12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 13:17      2/14/2020 0:00   Post-Petition   3125307      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 13:45      2/14/2020 0:00   Post-Petition   3125317      $          (346.50)   $                  -   $        (346.50)       12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/16/2019 13:58      2/14/2020 0:00   Post-Petition   3125325      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                12/17/2019 10:47      2/15/2020 0:00   Post-Petition   3125383      $           175.00    $                  -   $         175.00        12/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                12/17/2019 10:59      2/15/2020 0:00   Post-Petition   3125388      $           185.00    $                  -   $         185.00        12/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                12/17/2019 11:27      2/15/2020 0:00   Post-Petition   3125401      $          (260.00)   $                  -   $        (260.00)       12/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                12/17/2019 14:21      2/15/2020 0:00   Post-Petition   3125452      $           700.00    $                  -   $         700.00        12/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                12/17/2019 14:25      2/15/2020 0:00   Post-Petition   3125456      $           360.00    $                  -   $         360.00        12/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                 12/18/2019 8:09      2/16/2020 0:00   Post-Petition   3125497      $           185.00    $                  -   $         185.00        12/31/2019      -47 30 Days or Less
          111152   HOME DEPOT                12/18/2019 14:23      2/16/2020 0:00   Post-Petition   3125547      $           185.00    $                  -   $         185.00        12/31/2019      -47 30 Days or Less
          111152   HOME DEPOT                12/18/2019 15:41      2/16/2020 0:00   Post-Petition   3125559      $          (356.30)   $                  -   $        (356.30)       12/31/2019      -47 30 Days or Less
          111152   HOME DEPOT                 12/19/2019 8:05      2/17/2020 0:00   Post-Petition   3125574      $           185.00    $                  -   $         185.00        12/31/2019      -48 30 Days or Less
          111152   HOME DEPOT                12/19/2019 10:59      2/17/2020 0:00   Post-Petition   3125592      $           139.00    $                  -   $         139.00        12/31/2019      -48 30 Days or Less
          111152   HOME DEPOT                12/19/2019 11:03      2/17/2020 0:00   Post-Petition   3125594      $            92.00    $                  -   $          92.00        12/31/2019      -48 30 Days or Less
          111152   HOME DEPOT                12/19/2019 11:24      2/17/2020 0:00   Post-Petition   3125600      $          (346.50)   $                  -   $        (346.50)       12/31/2019      -48 30 Days or Less
          111152   HOME DEPOT                12/19/2019 14:05      2/17/2020 0:00   Post-Petition   3125626      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -48 30 Days or Less
          111152   HOME DEPOT                 12/20/2019 8:04      2/18/2020 0:00   Post-Petition   3125648      $            79.00    $                  -   $          79.00        12/31/2019      -49 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 6:29      2/21/2020 0:00   Post-Petition   3125687      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 7:35      2/21/2020 0:00   Post-Petition   3125691      $           315.00    $                  -   $         315.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 7:37      2/21/2020 0:00   Post-Petition   3125692      $           315.00    $                  -   $         315.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 7:43      2/21/2020 0:00   Post-Petition   3125693      $           185.00    $                  -   $         185.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 8:31      2/21/2020 0:00   Post-Petition   3125696      $            79.00    $                  -   $          79.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 8:40      2/21/2020 0:00   Post-Petition   3125701      $           185.00    $                  -   $         185.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 8:56      2/21/2020 0:00   Post-Petition   3125708      $           407.50    $                  -   $         407.50        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 9:03      2/21/2020 0:00   Post-Petition   3125713      $           189.00    $                  -   $         189.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 9:04      2/21/2020 0:00   Post-Petition   3125714      $           189.00    $                  -   $         189.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 9:06      2/21/2020 0:00   Post-Petition   3125715      $           189.00    $                  -   $         189.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 9:13      2/21/2020 0:00   Post-Petition   3125716      $           804.80    $                  -   $         804.80        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 9:28      2/21/2020 0:00   Post-Petition   3125721      $           630.00    $                  -   $         630.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/23/2019 9:52      2/21/2020 0:00   Post-Petition   3125733      $           360.00    $                  -   $         360.00        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                12/23/2019 12:07      2/21/2020 0:00   Post-Petition   3125766      $            52.50    $                  -   $          52.50        12/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                 12/24/2019 7:26      2/22/2020 0:00   Post-Petition   3125854      $          (360.00)   $                  -   $        (360.00)       12/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                 12/24/2019 8:53      2/22/2020 0:00   Post-Petition   3125868      $           700.00    $                  -   $         700.00        12/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                12/24/2019 10:55      2/22/2020 0:00   Post-Petition   3125900      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                12/24/2019 10:58      2/22/2020 0:00   Post-Petition   3125903      $          (315.00)   $                  -   $        (315.00)       12/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                12/24/2019 11:01      2/22/2020 0:00   Post-Petition   3125904      $            92.00    $                  -   $          92.00        12/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                12/24/2019 11:02      2/22/2020 0:00   Post-Petition   3125905      $           210.00    $                  -   $         210.00        12/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                 12/26/2019 7:18      2/24/2020 0:00   Post-Petition   3125942      $            79.00    $                  -   $          79.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                 12/26/2019 7:50      2/24/2020 0:00   Post-Petition   3125944      $          (346.50)   $                  -   $        (346.50)       12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                 12/26/2019 9:34      2/24/2020 0:00   Post-Petition   3125958      $            97.00    $                  -   $          97.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                 12/26/2019 9:41      2/24/2020 0:00   Post-Petition   3125962      $           185.00    $                  -   $         185.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                12/26/2019 10:34      2/24/2020 0:00   Post-Petition   3125968      $           407.50    $                  -   $         407.50        12/31/2019      -55 30 Days or Less
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                                           Entered:01/21/20 11:38:22 Page21 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                           invoice_date        net_due_date          Pre or Post     invoice_no   total_amount           Partial Receipts          amount_due         period end       days     Bucket
          111152   HOME DEPOT                                       12/26/2019 10:53       2/24/2020 0:00   Post-Petition   3125972      $           175.00     $                  -      $          175.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                                       12/26/2019 11:01       2/24/2020 0:00   Post-Petition   3125974      $           139.00     $                  -      $          139.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                                       12/26/2019 14:53       2/24/2020 0:00   Post-Petition   3126005      $           700.00     $                  -      $          700.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                                       12/26/2019 15:09       2/24/2020 0:00   Post-Petition   3126009      $           153.00     $                  -      $          153.00        12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                                       12/26/2019 15:55       2/24/2020 0:00   Post-Petition   3126032      $          (315.00)    $                  -      $         (315.00)       12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                                       12/26/2019 15:58       2/24/2020 0:00   Post-Petition   3126037      $          (254.80)    $                  -      $         (254.80)       12/31/2019      -55 30 Days or Less
          111152   HOME DEPOT                                        12/27/2019 9:54       2/25/2020 0:00   Post-Petition   3126095      $           360.00     $                  -      $          360.00        12/31/2019      -56 30 Days or Less
          111152   HOME DEPOT                                       12/27/2019 11:51       2/25/2020 0:00   Post-Petition   3126123      $           407.50     $                  -      $          407.50        12/31/2019      -56 30 Days or Less
          111152   HOME DEPOT                                        12/30/2019 8:16       2/28/2020 0:00   Post-Petition   3126167      $           185.00     $                  -      $          185.00        12/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                                        12/30/2019 9:19       2/28/2020 0:00   Post-Petition   3126195      $           254.80     $                  -      $          254.80        12/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                                        12/30/2019 9:22       2/28/2020 0:00   Post-Petition   3126196      $           254.80     $                  -      $          254.80        12/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                                       12/30/2019 10:33       2/28/2020 0:00   Post-Petition   3126213      $           120.99     $                  -      $          120.99        12/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                                       12/30/2019 15:07       2/28/2020 0:00   Post-Petition   3126311      $           700.00     $                  -      $          700.00        12/31/2019      -59 30 Days or Less
          117031   Industrial Repair Service of Wausau               12/5/2019 16:09       12/5/2019 0:00   Post-Petition   3124523      $             15.99    $                  -      $           15.99        12/31/2019       26 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC      12/11/2019 7:26       1/10/2020 0:00   Post-Petition   3124929      $           892.89     $                  -      $          892.89        12/31/2019      -10 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC     12/16/2019 13:48       1/15/2020 0:00   Post-Petition   3125319      $          (880.00)    $                  -      $         (880.00)       12/31/2019      -15 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/17/2019 9:14      12/26/2019 0:00   Pre-Petition    3116378      $         2,125.50     $                  -      $        2,125.50        12/31/2019        5 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/17/2019 9:21      12/26/2019 0:00   Pre-Petition    3116379      $         1,635.00     $                  -      $        1,635.00        12/31/2019        5 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/17/2019 9:25      12/26/2019 0:00   Pre-Petition    3116381      $           654.00     $                  -      $          654.00        12/31/2019        5 30 Days or Less
          111155   LOWES HOME CENTER LLC                             9/17/2019 15:35      12/26/2019 0:00   Pre-Petition    3116610      $         2,452.50     $                  -      $        2,452.50        12/31/2019        5 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/19/2019 8:48      12/28/2019 0:00   Pre-Petition    3116926      $         4,087.50     $                  -      $        4,087.50        12/31/2019        3 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/19/2019 9:27      12/28/2019 0:00   Pre-Petition    3116944      $        26,160.00     $                  -      $      26,160.00         12/31/2019        3 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/20/2019 9:45      12/29/2019 0:00   Pre-Petition    3117246      $           337.00     $                  -      $          337.00        12/31/2019        2 30 Days or Less
          111155   LOWES HOME CENTER LLC                            10/11/2019 14:03       1/19/2020 0:00   Post-Petition   3119986      $         5,232.00     $                  -      $        5,232.00        12/31/2019      -19 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/3/2019 7:23     12/12/2019 0:00   Pre-Petition    3113765      $          (840.00)    $                  -      $         (840.00)       12/31/2019       19 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/17/2019 9:34      12/26/2019 0:00   Pre-Petition    3116391      $           510.00     $                  -      $          510.00        12/31/2019        5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/17/2019 15:00      12/26/2019 0:00   Pre-Petition    3116582      $             65.00    $                  -      $           65.00        12/31/2019        5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/18/2019 14:19      12/27/2019 0:00   Pre-Petition    3116848      $             59.00    $                  -      $           59.00        12/31/2019        4 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/19/2019 16:25      12/28/2019 0:00   Pre-Petition    3117165      $           230.00     $                  -      $          230.00        12/31/2019        3 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/20/2019 9:08      12/29/2019 0:00   Pre-Petition    3117230      $         1,010.00     $                  -      $        1,010.00        12/31/2019        2 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/23/2019 7:32        1/1/2020 0:00   Pre-Petition    3117405      $             65.00    $                  -      $           65.00        12/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/23/2019 8:25        1/1/2020 0:00   Pre-Petition    3117418      $           195.00     $                  -      $          195.00        12/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/23/2019 8:39        1/1/2020 0:00   Pre-Petition    3117425      $           375.00     $                  -      $          375.00        12/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/23/2019 14:54        1/1/2020 0:00   Pre-Petition    3117602      $           510.00     $                  -      $          510.00        12/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/23/2019 15:30        1/1/2020 0:00   Pre-Petition    3117624      $           200.00     $                  -      $          200.00        12/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/23/2019 15:47        1/1/2020 0:00   Pre-Petition    3117633      $         1,010.00     $                  -      $        1,010.00        12/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/24/2019 7:25        1/2/2020 0:00   Pre-Petition    3117687      $           230.00     $                  -      $          230.00        12/31/2019       -2 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/24/2019 15:55        1/2/2020 0:00   Pre-Petition    3117885      $             65.00    $                  -      $           65.00        12/31/2019       -2 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/25/2019 9:26        1/3/2020 0:00   Pre-Petition    3118000      $           510.00     $                  -      $          510.00        12/31/2019       -3 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/25/2019 9:57        1/3/2020 0:00   Pre-Petition    3118015      $           195.00     $                  -      $          195.00        12/31/2019       -3 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/25/2019 13:07        1/3/2020 0:00   Pre-Petition    3118151      $             69.00    $                  -      $           69.00        12/31/2019       -3 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/26/2019 7:49        1/4/2020 0:00   Pre-Petition    3118244      $           160.00     $                  -      $          160.00        12/31/2019       -4 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/27/2019 8:04        1/5/2020 0:00   Pre-Petition    3118399      $             65.00    $                  -      $           65.00        12/31/2019       -5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/27/2019 8:19        1/5/2020 0:00   Pre-Petition    3118403      $           200.00     $                  -      $          200.00        12/31/2019       -5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/27/2019 12:30        1/5/2020 0:00   Pre-Petition    3118501      $           510.00     $                  -      $          510.00        12/31/2019       -5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 7:40        1/8/2020 0:00   Post-Petition   3118518      $             65.00    $                  -      $           65.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 7:42        1/8/2020 0:00   Post-Petition   3118519      $             65.00    $                  -      $           65.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 7:44        1/8/2020 0:00   Post-Petition   3118520      $             65.00    $                  -      $           65.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 8:00        1/8/2020 0:00   Post-Petition   3118534      $             69.00    $                  -      $           69.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 10:46        1/8/2020 0:00   Post-Petition   3118617      $             65.00    $                  -      $           65.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 10:53        1/8/2020 0:00   Post-Petition   3118620      $           510.00     $                  -      $          510.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 10:59        1/8/2020 0:00   Post-Petition   3118623      $           375.00     $                  -      $          375.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 11:02        1/8/2020 0:00   Post-Petition   3118626      $           375.00     $                  -      $          375.00        12/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/1/2019 10:17        1/9/2020 0:00   Post-Petition   3118788      $           195.00     $                  -      $          195.00        12/31/2019       -9 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/1/2019 14:05        1/9/2020 0:00   Post-Petition   3118904      $             65.00    $                  -      $           65.00        12/31/2019       -9 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/2/2019 9:15       1/10/2020 0:00   Post-Petition   3118954      $           230.00     $                  -      $          230.00        12/31/2019      -10 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/2/2019 9:31       1/10/2020 0:00   Post-Petition   3118961      $           375.00     $                  -      $          375.00        12/31/2019      -10 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/2/2019 13:50       1/10/2020 0:00   Post-Petition   3119069      $           375.00     $                  -      $          375.00        12/31/2019      -10 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/3/2019 14:16       1/11/2020 0:00   Post-Petition   3119213      $             65.00    $                  -      $           65.00        12/31/2019      -11 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/4/2019 7:20       1/12/2020 0:00   Post-Petition   3119249      $           375.00     $                  -      $          375.00        12/31/2019      -12 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/4/2019 8:20       1/12/2020 0:00   Post-Petition   3119263      $           375.00     $                  -      $          375.00        12/31/2019      -12 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 10:26       1/15/2020 0:00   Post-Petition   3119412      $           375.00     $                  -      $          375.00        12/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 10:37       1/15/2020 0:00   Post-Petition   3119419      $           375.00     $                  -      $          375.00        12/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 10:38       1/15/2020 0:00   Post-Petition   3119421      $           375.00     $                  -      $          375.00        12/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 11:57       1/15/2020 0:00   Post-Petition   3119445      $           375.00     $                  -      $          375.00        12/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 15:07       1/15/2020 0:00   Post-Petition   3119474      $           375.00     $                  -      $          375.00        12/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/8/2019 11:11       1/16/2020 0:00   Post-Petition   3119579      $           195.00     $                  -      $          195.00        12/31/2019      -16 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/8/2019 16:06       1/16/2020 0:00   Post-Petition   3119660      $           375.00     $                  -      $          375.00        12/31/2019      -16 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/11/2019 8:34       1/19/2020 0:00   Post-Petition   3119922      $           840.00     $                  -      $          840.00        12/31/2019      -19 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/11/2019 9:33       1/19/2020 0:00   Post-Petition   3119943      $           375.00     $                  -      $          375.00        12/31/2019      -19 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/14/2019 11:46       1/22/2020 0:00   Post-Petition   3120067      $           375.00     $                  -      $          375.00        12/31/2019      -22 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/14/2019 11:49       1/22/2020 0:00   Post-Petition   3120068      $           375.00     $                  -      $          375.00        12/31/2019      -22 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/14/2019 13:58       1/22/2020 0:00   Post-Petition   3120100      $           375.00     $                  -      $          375.00        12/31/2019      -22 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/16/2019 12:56       1/24/2020 0:00   Post-Petition   3120390      $           375.00     $                  -      $          375.00        12/31/2019      -24 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/16/2019 13:35       1/24/2020 0:00   Post-Petition   3120403      $           375.00     $                  -      $          375.00        12/31/2019      -24 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/21/2019 9:24       1/29/2020 0:00   Post-Petition   3120667      $           375.00     $                  -      $          375.00        12/31/2019      -29 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         11/4/2019 15:39       2/12/2020 0:00   Post-Petition   3121946      $           200.00     $                  -      $          200.00        12/31/2019      -43 30 Days or Less
          182296   MARINE GENERAL                                    10/17/2019 7:43      11/16/2019 0:00   Post-Petition   3120447      $         3,701.00     $                  -      $        3,701.00        12/31/2019       45 31 to 60 Days
          111156   MCFARLANE                                         11/8/2019 12:37       12/8/2019 0:00   Post-Petition   3122361      $         7,880.96     $                  -      $        7,880.96        12/31/2019       23 30 Days or Less
          127437   MFA INCORPORATED                                 11/27/2019 16:37       1/26/2020 0:00   Post-Petition   3123855      $           481.19     $                  -      $          481.19        12/31/2019      -26 30 Days or Less
          127437   MFA INCORPORATED                                  12/5/2019 13:09        2/3/2020 0:00   Post-Petition   3124483      $           380.75     $                  -      $          380.75        12/31/2019      -34 30 Days or Less
          127437   MFA INCORPORATED                                  12/23/2019 6:58       2/21/2020 0:00   Post-Petition   3125689      $          (380.75)    $                  -      $         (380.75)       12/31/2019      -52 30 Days or Less
          117291   MIDSTATES DISTRIBUTING COMPANY-V22090            12/16/2019 15:39       1/15/2020 0:00   Post-Petition   3125343      $             69.67    $                  -      $           69.67        12/31/2019      -15 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     10/16/2019 14:47       1/14/2020 0:00   Post-Petition   3120421      $        10,710.00     $                  -      $      10,710.00         12/31/2019      -14 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     10/21/2019 11:11       1/19/2020 0:00   Post-Petition   3120692      $        11,900.00     $                  -      $      11,900.00         12/31/2019      -19 30 Days or Less
          123278   MILLS FLEET FARM                                   3/6/2019 13:57        5/5/2019 0:00   Pre-Petition    3087227      $             59.94    $                  -      $           59.94        12/31/2019      240 Over 90 Days
          123278   MILLS FLEET FARM                                   9/18/2019 9:02      11/17/2019 0:00   Pre-Petition    3116734      $        42,845.00     $                  -      $      42,845.00         12/31/2019       44 31 to 60 Days
          123278   MILLS FLEET FARM                                  9/30/2019 10:39      11/29/2019 0:00   Post-Petition   3119233      $        42,845.00     $                  -      $      42,845.00         12/31/2019       32 31 to 60 Days
          123278   MILLS FLEET FARM                                  11/8/2019 14:32        2/6/2020 0:00   Post-Petition   3126286      $        39,795.00     $                  -      $      39,795.00         12/31/2019      -37 30 Days or Less
          123278   MILLS FLEET FARM                                   12/1/2019 0:00       2/29/2020 0:00   Post-Petition   3126281      $         5,500.00     $                  -      $        5,500.00        12/31/2019      -60 30 Days or Less
          123278   MILLS FLEET FARM                                  12/13/2019 0:00       3/12/2020 0:00   Post-Petition   3126284      $        37,703.60     $                  -      $      37,703.60         12/31/2019      -72 30 Days or Less
          123278   MILLS FLEET FARM                                 12/30/2019 13:47       3/29/2020 0:00   Post-Petition   3126280      $        (5,500.00)    $                  -      $       (5,500.00)       12/31/2019      -89 30 Days or Less
          136296   Murdoch's Ranch & Home Supply                      10/3/2019 8:47       11/2/2019 0:00   Post-Petition   3119102      $            (89.00)   $                  -      $          (89.00)       12/31/2019       59 31 to 60 Days
          136296   Murdoch's Ranch & Home Supply                      11/5/2019 8:08       12/5/2019 0:00   Post-Petition   3122000      $            (63.18)   $                  -      $          (63.18)       12/31/2019       26 30 Days or Less
          162894   PEAVEY INDUSTRIES                                  8/19/2019 0:00      10/18/2019 0:00   Pre-Petition    3111369      $        (1,350.00)    $                  -      $       (1,350.00)       12/31/2019       74 61 to 90 Days
          162894   PEAVEY INDUSTRIES                                    9/3/2019 8:59      11/2/2019 0:00   Pre-Petition    3113802      $        (1,350.00)    $                  -      $       (1,350.00)       12/31/2019       59 31 to 60 Days
          162894   PEAVEY INDUSTRIES                                    9/4/2019 9:37      11/3/2019 0:00   Pre-Petition    3114117      $        (1,775.00)    $                  -      $       (1,775.00)       12/31/2019       58 31 to 60 Days
          162894   PEAVEY INDUSTRIES                                10/28/2019 15:36      12/27/2019 0:00   Post-Petition   3121388      $        (1,350.00)    $                  -      $       (1,350.00)       12/31/2019        4 30 Days or Less
          111158   POWER EQUIPMENT DIRECT                           11/13/2019 11:47       1/12/2020 0:00   Post-Petition   3122789      $          (475.00)    $                  -      $         (475.00)       12/31/2019      -12 30 Days or Less
          182691   REEDS FAMILY OUTFITTERS                          11/11/2019 10:57       1/10/2020 0:00   Post-Petition   3123562      $         8,008.00     $                  -      $        8,008.00        12/31/2019      -10 30 Days or Less
          182691   REEDS FAMILY OUTFITTERS                          12/27/2019 11:10      12/27/2019 0:00   Post-Petition   3126111      $             25.00    $                  -      $           25.00        12/31/2019        4 30 Days or Less
          182691   REEDS FAMILY OUTFITTERS                          12/27/2019 11:13       1/26/2020 0:00   Post-Petition   3126112      $             25.00    $                  -      $           25.00        12/31/2019      -26 30 Days or Less
          111162   RURAL KING                                        10/25/2019 8:47      11/24/2019 0:00   Post-Petition   3121152      $             37.12    $                  -      $           37.12        12/31/2019       37 31 to 60 Days
          111162   RURAL KING                                        11/22/2019 9:44      12/22/2019 0:00   Post-Petition   3123502      $             43.98    $                  -      $           43.98        12/31/2019        9 30 Days or Less
          111162   RURAL KING                                        11/25/2019 9:35      12/25/2019 0:00   Post-Petition   3123607      $             14.99    $                  -      $           14.99        12/31/2019        6 30 Days or Less
          111162   RURAL KING                                       12/16/2019 14:31       1/15/2020 0:00   Post-Petition   3125331      $             91.99    $                  -      $           91.99        12/31/2019      -15 30 Days or Less
          111162   RURAL KING                                       12/20/2019 11:57       1/19/2020 0:00   Post-Petition   3125685      $           200.00     $                  -      $          200.00        12/31/2019      -19 30 Days or Less
          166846   SCHEELS SPORTING GOODS                            10/7/2019 17:03       12/6/2019 0:00   Post-Petition   3119510      $         1,730.00     $                  -      $        1,730.00        12/31/2019       25 30 Days or Less
          166846   SCHEELS SPORTING GOODS                            10/7/2019 17:15       12/6/2019 0:00   Post-Petition   3119512      $         1,730.00     $                  -      $        1,730.00        12/31/2019       25 30 Days or Less
          166846   SCHEELS SPORTING GOODS                            10/7/2019 17:19       12/6/2019 0:00   Post-Petition   3119513      $         1,000.00     $                  -      $        1,000.00        12/31/2019       25 30 Days or Less
          166846   SCHEELS SPORTING GOODS                           11/15/2019 10:39       1/14/2020 0:00   Post-Petition   3122966      $         2,920.00     $                  -      $        2,920.00        12/31/2019      -14 30 Days or Less
          166846   SCHEELS SPORTING GOODS                            12/3/2019 14:25        2/1/2020 0:00   Post-Petition   3124231      $         1,365.00     $                  -      $        1,365.00        12/31/2019      -32 30 Days or Less
          111164   SHIPTONS BIG R                                     10/2/2019 9:21       12/1/2019 0:00   Post-Petition   3118956      $         4,750.00     $                  -      $        4,750.00        12/31/2019       30 30 Days or Less
          111164   SHIPTONS BIG R                                    10/2/2019 13:40       12/1/2019 0:00   Post-Petition   3119068      $        (4,750.00)    $            (1,555.13)   $       (3,194.87)       12/31/2019       30 30 Days or Less
          137772   SMA, INC                                         10/25/2019 11:31      12/24/2019 0:00   Post-Petition   3121184      $        (5,091.85)    $                  -      $       (5,091.85)       12/31/2019        7 30 Days or Less
          137772   SMA, INC                                         11/13/2019 15:50       1/12/2020 0:00   Post-Petition   3122826      $         3,198.34     $                  -      $        3,198.34        12/31/2019      -12 30 Days or Less
          137772   SMA, INC                                         11/19/2019 15:42       1/18/2020 0:00   Post-Petition   3123250      $         4,775.19     $                  -      $        4,775.19        12/31/2019      -18 30 Days or Less
          137772   SMA, INC                                         11/19/2019 15:44       1/18/2020 0:00   Post-Petition   3123251      $         6,385.80     $                  -      $        6,385.80        12/31/2019      -18 30 Days or Less
          137772   SMA, INC                                          12/6/2019 11:35        2/4/2020 0:00   Post-Petition   3124584      $         3,049.63     $                  -      $        3,049.63        12/31/2019      -35 30 Days or Less
          137772   SMA, INC                                         12/24/2019 11:22       2/22/2020 0:00   Post-Petition   3125913      $        (3,831.58)    $                  -      $       (3,831.58)       12/31/2019      -53 30 Days or Less
          182201   SPORTS SPECIALISTS OF MILW INC                    12/2/2019 10:25        1/1/2020 0:00   Post-Petition   3123924      $         9,209.70     $                  -      $        9,209.70        12/31/2019       -1 30 Days or Less
          126066   THE FAMILY CENTER WAREHOUSE                       11/5/2019 13:34        1/4/2020 0:00   Post-Petition   3122091      $        18,992.68     $                  -      $      18,992.68         12/31/2019       -4 30 Days or Less
          111165   TIMPTE INC.                                       12/3/2019 10:20        1/2/2020 0:00   Post-Petition   3124167      $         1,412.50     $                  -      $        1,412.50        12/31/2019       -2 30 Days or Less
          127098   TRACTOR SUPPLY COMPANY - DIRECT IMPORT            9/25/2019 10:08      11/24/2019 0:00   Pre-Petition    3118018      $        (2,023.19)    $                  -      $       (2,023.19)       12/31/2019       37 31 to 60 Days
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                                               Entered:01/21/20 11:38:22 Page22 of 83



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                invoice_date       net_due_date          Pre or Post     invoice_no   total_amount         Partial Receipts       amount_due        period end       days     Bucket
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      12/6/2019 10:54       2/4/2020 0:00   Post-Petition   3124580      $         1,035.00   $                  -   $        1,035.00       12/31/2019      -35 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/21/2019 9:15     12/20/2019 0:00   Post-Petition   3120664      $           145.00   $                  -   $          145.00       12/31/2019       11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/21/2019 9:50     12/20/2019 0:00   Post-Petition   3120679      $           572.00   $                  -   $          572.00       12/31/2019       11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/21/2019 13:42     12/20/2019 0:00   Post-Petition   3120738      $           142.00   $                  -   $          142.00       12/31/2019       11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/22/2019 14:18     12/21/2019 0:00   Post-Petition   3120877      $           329.00   $                  -   $          329.00       12/31/2019       10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/23/2019 8:04     12/22/2019 0:00   Post-Petition   3120919      $           161.00   $                  -   $          161.00       12/31/2019        9 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/23/2019 9:36     12/22/2019 0:00   Post-Petition   3120936      $           329.00   $                  -   $          329.00       12/31/2019        9 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/28/2019 7:25     12/27/2019 0:00   Post-Petition   3121192      $            55.00   $                  -   $           55.00       12/31/2019        4 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/28/2019 7:30     12/27/2019 0:00   Post-Petition   3121194      $            55.00   $                  -   $           55.00       12/31/2019        4 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/28/2019 11:40     12/27/2019 0:00   Post-Petition   3121284      $           145.00   $                  -   $          145.00       12/31/2019        4 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/29/2019 10:56     12/28/2019 0:00   Post-Petition   3121500      $           572.00   $                  -   $          572.00       12/31/2019        3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/29/2019 11:00     12/28/2019 0:00   Post-Petition   3121501      $           329.00   $                  -   $          329.00       12/31/2019        3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/30/2019 9:01     12/29/2019 0:00   Post-Petition   3121531      $           330.00   $                  -   $          330.00       12/31/2019        2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/30/2019 9:55     12/29/2019 0:00   Post-Petition   3121546      $           354.00   $                  -   $          354.00       12/31/2019        2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/30/2019 11:33     12/29/2019 0:00   Post-Petition   3121568      $           142.00   $                  -   $          142.00       12/31/2019        2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           10/30/2019 15:51     12/29/2019 0:00   Post-Petition   3121614      $           354.00   $                  -   $          354.00       12/31/2019        2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/1/2019 10:58     12/31/2019 0:00   Post-Petition   3121743      $           329.00   $                  -   $          329.00       12/31/2019        0 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/4/2019 8:35       1/3/2020 0:00   Post-Petition   3121824      $           142.00   $                  -   $          142.00       12/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/4/2019 9:15       1/3/2020 0:00   Post-Petition   3121843      $           354.00   $                  -   $          354.00       12/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/4/2019 9:20       1/3/2020 0:00   Post-Petition   3121844      $           329.00   $                  -   $          329.00       12/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/4/2019 11:41       1/3/2020 0:00   Post-Petition   3121889      $           142.00   $                  -   $          142.00       12/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/6/2019 15:31       1/5/2020 0:00   Post-Petition   3122216      $           495.00   $                  -   $          495.00       12/31/2019       -5 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/7/2019 9:53       1/6/2020 0:00   Post-Petition   3122256      $           354.00   $                  -   $          354.00       12/31/2019       -6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/7/2019 15:31       1/6/2020 0:00   Post-Petition   3122293      $           142.00   $                  -   $          142.00       12/31/2019       -6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/7/2019 16:02       1/6/2020 0:00   Post-Petition   3122299      $           354.00   $                  -   $          354.00       12/31/2019       -6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/7/2019 16:08       1/6/2020 0:00   Post-Petition   3122300      $           354.00   $                  -   $          354.00       12/31/2019       -6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/8/2019 8:13       1/7/2020 0:00   Post-Petition   3122315      $           329.00   $                  -   $          329.00       12/31/2019       -7 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/8/2019 8:18       1/7/2020 0:00   Post-Petition   3122316      $           880.00   $                  -   $          880.00       12/31/2019       -7 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/8/2019 8:22       1/7/2020 0:00   Post-Petition   3122317      $           354.00   $                  -   $          354.00       12/31/2019       -7 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/8/2019 8:52       1/7/2020 0:00   Post-Petition   3122330      $           495.00   $                  -   $          495.00       12/31/2019       -7 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             11/8/2019 8:57       1/7/2020 0:00   Post-Petition   3122331      $           354.00   $                  -   $          354.00       12/31/2019       -7 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/8/2019 13:26       1/7/2020 0:00   Post-Petition   3122364      $           354.00   $                  -   $          354.00       12/31/2019       -7 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 8:55      1/10/2020 0:00   Post-Petition   3122418      $           495.00   $                  -   $          495.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 8:58      1/10/2020 0:00   Post-Petition   3122419      $           495.00   $                  -   $          495.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:02      1/10/2020 0:00   Post-Petition   3122422      $           495.00   $                  -   $          495.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:07      1/10/2020 0:00   Post-Petition   3122425      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:10      1/10/2020 0:00   Post-Petition   3122427      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:13      1/10/2020 0:00   Post-Petition   3122429      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:17      1/10/2020 0:00   Post-Petition   3122430      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:20      1/10/2020 0:00   Post-Petition   3122432      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:23      1/10/2020 0:00   Post-Petition   3122433      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:26      1/10/2020 0:00   Post-Petition   3122435      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:29      1/10/2020 0:00   Post-Petition   3122437      $           354.00   $                  -   $          354.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:48      1/10/2020 0:00   Post-Petition   3122452      $           880.00   $                  -   $          880.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:52      1/10/2020 0:00   Post-Petition   3122456      $           735.00   $                  -   $          735.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/11/2019 9:55      1/10/2020 0:00   Post-Petition   3122457      $           735.00   $                  -   $          735.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/11/2019 14:10      1/10/2020 0:00   Post-Petition   3122539      $            55.00   $                  -   $           55.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/11/2019 14:15      1/10/2020 0:00   Post-Petition   3122543      $            55.00   $                  -   $           55.00       12/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/12/2019 10:32      1/11/2020 0:00   Post-Petition   3122632      $           880.00   $                  -   $          880.00       12/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/12/2019 14:20      1/11/2020 0:00   Post-Petition   3122681      $           354.00   $                  -   $          354.00       12/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/12/2019 14:23      1/11/2020 0:00   Post-Petition   3122682      $           354.00   $                  -   $          354.00       12/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/13/2019 10:39      1/12/2020 0:00   Post-Petition   3122761      $           495.00   $                  -   $          495.00       12/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/13/2019 10:42      1/12/2020 0:00   Post-Petition   3122763      $           880.00   $                  -   $          880.00       12/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/14/2019 6:14      1/13/2020 0:00   Post-Petition   3122829      $           354.00   $                  -   $          354.00       12/31/2019      -13 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/18/2019 8:41      1/17/2020 0:00   Post-Petition   3123016      $            55.00   $                  -   $           55.00       12/31/2019      -17 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/18/2019 9:05      1/17/2020 0:00   Post-Petition   3123032      $           354.00   $                  -   $          354.00       12/31/2019      -17 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/18/2019 10:34      1/17/2020 0:00   Post-Petition   3123069      $           145.00   $                  -   $          145.00       12/31/2019      -17 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/19/2019 15:20      1/18/2020 0:00   Post-Petition   3123242      $           240.00   $                  -   $          240.00       12/31/2019      -18 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/19/2019 15:22      1/18/2020 0:00   Post-Petition   3123243      $           142.00   $                  -   $          142.00       12/31/2019      -18 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/20/2019 13:50      1/19/2020 0:00   Post-Petition   3123368      $            55.00   $                  -   $           55.00       12/31/2019      -19 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/25/2019 8:32      1/24/2020 0:00   Post-Petition   3123590      $           330.00   $                  -   $          330.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            11/25/2019 8:37      1/24/2020 0:00   Post-Petition   3123591      $           572.00   $                  -   $          572.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/25/2019 11:12      1/24/2020 0:00   Post-Petition   3123629      $           145.00   $                  -   $          145.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/25/2019 11:23      1/24/2020 0:00   Post-Petition   3123635      $           142.00   $                  -   $          142.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/25/2019 11:41      1/24/2020 0:00   Post-Petition   3123643      $            55.00   $                  -   $           55.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/25/2019 11:43      1/24/2020 0:00   Post-Petition   3123644      $            55.00   $                  -   $           55.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/25/2019 16:26      1/24/2020 0:00   Post-Petition   3123698      $            55.00   $                  -   $           55.00       12/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/27/2019 13:42      1/26/2020 0:00   Post-Petition   3123796      $           142.00   $                  -   $          142.00       12/31/2019      -26 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/27/2019 13:58      1/26/2020 0:00   Post-Petition   3123801      $           240.00   $                  -   $          240.00       12/31/2019      -26 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           11/27/2019 14:02      1/26/2020 0:00   Post-Petition   3123802      $           240.00   $                  -   $          240.00       12/31/2019      -26 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 8:03      1/31/2020 0:00   Post-Petition   3123881      $           240.00   $                  -   $          240.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 8:42      1/31/2020 0:00   Post-Petition   3123890      $           142.00   $                  -   $          142.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 9:22      1/31/2020 0:00   Post-Petition   3123900      $           354.00   $                  -   $          354.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 9:26      1/31/2020 0:00   Post-Petition   3123901      $           354.00   $                  -   $          354.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 9:30      1/31/2020 0:00   Post-Petition   3123902      $           572.00   $                  -   $          572.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 9:34      1/31/2020 0:00   Post-Petition   3123904      $           735.00   $                  -   $          735.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 9:37      1/31/2020 0:00   Post-Petition   3123905      $           572.00   $                  -   $          572.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/2/2019 9:41      1/31/2020 0:00   Post-Petition   3123908      $           329.00   $                  -   $          329.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/2/2019 11:33      1/31/2020 0:00   Post-Petition   3123984      $           354.00   $                  -   $          354.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/2/2019 13:14      1/31/2020 0:00   Post-Petition   3124007      $           354.00   $                  -   $          354.00       12/31/2019      -31 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/3/2019 13:03       2/1/2020 0:00   Post-Petition   3124226      $           240.00   $                  -   $          240.00       12/31/2019      -32 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/5/2019 7:52       2/3/2020 0:00   Post-Petition   3124456      $           330.00   $                  -   $          330.00       12/31/2019      -34 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/5/2019 15:31       2/3/2020 0:00   Post-Petition   3124502      $           354.00   $                  -   $          354.00       12/31/2019      -34 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/6/2019 8:30       2/4/2020 0:00   Post-Petition   3124532      $           354.00   $                  -   $          354.00       12/31/2019      -35 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/6/2019 8:59       2/4/2020 0:00   Post-Petition   3124542      $           115.50   $                  -   $          115.50       12/31/2019      -35 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM             12/9/2019 7:40       2/7/2020 0:00   Post-Petition   3124629      $            55.00   $                  -   $           55.00       12/31/2019      -38 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/9/2019 11:02       2/7/2020 0:00   Post-Petition   3124678      $           354.00   $                  -   $          354.00       12/31/2019      -38 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/9/2019 11:24       2/7/2020 0:00   Post-Petition   3124685      $           354.00   $                  -   $          354.00       12/31/2019      -38 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/9/2019 11:38       2/7/2020 0:00   Post-Petition   3124696      $           354.00   $                  -   $          354.00       12/31/2019      -38 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/9/2019 11:53       2/7/2020 0:00   Post-Petition   3124704      $           329.00   $                  -   $          329.00       12/31/2019      -38 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/10/2019 8:17       2/8/2020 0:00   Post-Petition   3124821      $           735.00   $                  -   $          735.00       12/31/2019      -39 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/11/2019 14:33       2/9/2020 0:00   Post-Petition   3124978      $            55.00   $                  -   $           55.00       12/31/2019      -40 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/12/2019 13:36      2/10/2020 0:00   Post-Petition   3125076      $            55.00   $                  -   $           55.00       12/31/2019      -41 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/16/2019 8:47      2/14/2020 0:00   Post-Petition   3125202      $            55.00   $                  -   $           55.00       12/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/16/2019 9:13      2/14/2020 0:00   Post-Petition   3125207      $           115.00   $                  -   $          115.00       12/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/16/2019 9:40      2/14/2020 0:00   Post-Petition   3125215      $           142.00   $                  -   $          142.00       12/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/16/2019 10:54      2/14/2020 0:00   Post-Petition   3125231      $           145.00   $                  -   $          145.00       12/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/16/2019 11:02      2/14/2020 0:00   Post-Petition   3125238      $           240.00   $                  -   $          240.00       12/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/16/2019 11:51      2/14/2020 0:00   Post-Petition   3125273      $           880.00   $                  -   $          880.00       12/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/17/2019 15:18      2/15/2020 0:00   Post-Petition   3125461      $            96.00   $                  -   $           96.00       12/31/2019      -46 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/19/2019 8:11      2/17/2020 0:00   Post-Petition   3125575      $           142.00   $                  -   $          142.00       12/31/2019      -48 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/19/2019 8:58      2/17/2020 0:00   Post-Petition   3125581      $           572.00   $                  -   $          572.00       12/31/2019      -48 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/23/2019 8:45      2/21/2020 0:00   Post-Petition   3125705      $            96.00   $                  -   $           96.00       12/31/2019      -52 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/23/2019 8:52      2/21/2020 0:00   Post-Petition   3125707      $           142.00   $                  -   $          142.00       12/31/2019      -52 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/23/2019 9:35      2/21/2020 0:00   Post-Petition   3125724      $           329.00   $                  -   $          329.00       12/31/2019      -52 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            12/23/2019 9:39      2/21/2020 0:00   Post-Petition   3125727      $           380.00   $                  -   $          380.00       12/31/2019      -52 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM           12/23/2019 12:09      2/21/2020 0:00   Post-Petition   3125767      $            55.00   $                  -   $           55.00       12/31/2019      -52 30 Days or Less
          183206   UP NORTH SPORTS                         11/8/2019 7:40      12/8/2019 0:00   Post-Petition   3122308      $         3,599.91   $                  -   $        3,599.91       12/31/2019       23 30 Days or Less
                                                                                                                                                                         $      649,345.26
 Case:19-18459-MER Doc#:194 Filed:01/21/20                                                        Entered:01/21/20 11:38:22 Page23 of 83



Frictionless World, LLC
Post-Petition A/P Aging Detail

vendor_id      name                               invoice_no    invoice_date       net_due_date        terms_due_date        invoice_amount       Period            Days    Bucket
      110006   ACCOUNTEMPS                        55025337         12/31/2019 0:00     12/31/2019 0:00       12/31/2019 0:00 $           1,350.13        12/31/2019       0 30 Days or Less
      123294   AFLAC                              799764-1         12/25/2019 0:00      1/25/2020 0:00        1/25/2020 0:00 $             216.34        12/31/2019     -25 30 Days or Less
      110018   ALTAQUIP LLC                       099837           12/16/2019 0:00      1/15/2020 0:00        1/15/2020 0:00 $              83.44        12/31/2019     -15 30 Days or Less
      110018   ALTAQUIP LLC                       172474           12/16/2019 0:00      1/15/2020 0:00        1/15/2020 0:00 $              85.14        12/31/2019     -15 30 Days or Less
      110018   ALTAQUIP LLC                       324404           12/16/2019 0:00      1/15/2020 0:00        1/15/2020 0:00 $              85.14        12/31/2019     -15 30 Days or Less
      110018   ALTAQUIP LLC                       324323           12/16/2019 0:00      1/15/2020 0:00        1/15/2020 0:00 $             150.60        12/31/2019     -15 30 Days or Less
      110018   ALTAQUIP LLC                       500299           12/16/2019 0:00      1/15/2020 0:00        1/15/2020 0:00 $             169.35        12/31/2019     -15 30 Days or Less
      110151   EPICOR SOFTWARE CORPORATION        1699394           12/1/2019 0:00     12/11/2019 0:00       12/11/2019 0:00 $             908.69        12/31/2019      20 30 Days or Less
      110151   EPICOR SOFTWARE CORPORATION        1700759           12/1/2019 0:00     12/11/2019 0:00       12/11/2019 0:00 $           7,679.97        12/31/2019      20 30 Days or Less
      137543   EXPRESS EMPLOYMENT PROFESSIONALS   23410025         12/24/2019 0:00       1/3/2020 0:00         1/3/2020 0:00 $           1,769.60        12/31/2019      -3 30 Days or Less
      137543   EXPRESS EMPLOYMENT PROFESSIONALS   23369650         12/18/2019 0:00     12/28/2019 0:00       12/28/2019 0:00 $           1,877.40        12/31/2019       3 30 Days or Less
      110168   FEDEX                              6-866-24123      12/12/2019 0:00     12/27/2019 0:00       12/27/2019 0:00 $              18.57        12/31/2019       4 30 Days or Less
      110168   FEDEX                              6-859-20949       12/5/2019 0:00     12/20/2019 0:00       12/20/2019 0:00 $              29.00        12/31/2019      11 30 Days or Less
      126446   FRONTIER BUSINESS PRODUCTS         657678           12/31/2019 0:00     12/31/2019 0:00       12/31/2019 0:00 $             150.00        12/31/2019       0 30 Days or Less
      167504   HOLZER PATEL DRENNAN               2742             12/31/2019 0:00     12/31/2019 0:00       12/31/2019 0:00 $           1,873.62        12/31/2019       0 30 Days or Less
      110120   NEXT STRATEGIC TECHNOLOGIES INC    MSP-21951        12/13/2019 0:00      1/12/2020 0:00        1/12/2020 0:00 $           3,870.41        12/31/2019     -12 30 Days or Less
      110120   NEXT STRATEGIC TECHNOLOGIES INC    MSP-21952        12/13/2019 0:00      1/12/2020 0:00        1/12/2020 0:00 $           3,870.41        12/31/2019     -12 30 Days or Less
      141672   NIKOLA VUKOVIC                     9                12/28/2019 0:00     12/28/2019 0:00       12/28/2019 0:00 $           1,125.00        12/31/2019       3 30 Days or Less
      141672   NIKOLA VUKOVIC                     8                12/20/2019 0:00     12/20/2019 0:00       12/20/2019 0:00 $           1,875.00        12/31/2019      11 30 Days or Less
      116811   PURE WATER DYNAMICS INC            1411320-IN        12/1/2019 0:00     12/31/2019 0:00       12/31/2019 0:00 $             159.64        12/31/2019       0 30 Days or Less
      116812   R+L CARRIERS                       M062857728       12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             122.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       M062857953       12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             122.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683543        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             123.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682715        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             127.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683606        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             127.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683615        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             127.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683651        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             127.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683903        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             127.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62858007         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             128.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       D993126591       12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             129.09        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857989         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             130.87        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682526        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682535        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682544        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682598        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682625        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682643        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682688        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682706        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683561        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683633        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683642        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683741        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683777        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683795        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683822        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683831        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683858        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683867        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683894        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683921        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683948        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683957        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683966        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             132.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857917         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             133.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857953         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             133.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683552        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             133.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       136072287        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             136.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857863         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             137.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682616        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             138.43        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       D993126618       12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             140.06        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       55118187         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683768        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857926         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857998         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683525        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682562        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682607        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682652        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682679        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683732        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683975        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             141.86        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683588        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             143.22        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682517        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682553        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682571        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682589        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682634        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997682661        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683597        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683624        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683678        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683696        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683705        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683714        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683723        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683759        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683786        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683804        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683813        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683876        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683885        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683984        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683993        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997684002        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.51        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857872         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857881         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857899         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857935         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857944         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       62857962         12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             146.73        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       D993126627       12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             149.72        12/31/2019     -30 30 Days or Less
      116812   R+L CARRIERS                       997683669        12/31/2019 0:00      1/30/2020 0:00        1/30/2020 0:00 $             152.39        12/31/2019     -30 30 Days or Less
Case:19-18459-MER Doc#:194 Filed:01/21/20                                                 Entered:01/21/20 11:38:22 Page24 of 83



  116812   R+L CARRIERS                        62857908     12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       159.98   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683912    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       162.02   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683939    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       165.29   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683534    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       165.91   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        D993126645   12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       167.11   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683579    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       167.89   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        M997683579   12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       175.61   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683849    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       181.64   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        D993126609   12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       193.65   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        62857971     12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       216.06   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        383867631    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       216.61   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683516    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       269.72   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997683687    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       278.39   12/31/2019   -30   30 Days or Less
  116812   R+L CARRIERS                        997682697    12/31/2019 0:00    1/30/2020 0:00    1/30/2020 0:00   $       347.54   12/31/2019   -30   30 Days or Less
  177164   R2 ADVISORS                         R216619       12/1/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $        42.64   12/31/2019     0   30 Days or Less
  177164   R2 ADVISORS                         R216617       12/1/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $        91.61   12/31/2019     0   30 Days or Less
  177164   R2 ADVISORS                         R216618       12/1/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $     7,485.00   12/31/2019     0   30 Days or Less
  177164   R2 ADVISORS                         R216616       12/1/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $     8,845.00   12/31/2019     0   30 Days or Less
  110435   REDDAWAY INC.                       5955215786   12/18/2019 0:00     1/2/2020 0:00     1/2/2020 0:00   $       143.78   12/31/2019    -2   30 Days or Less
  180854   SYNDIGO                             37379         11/1/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $     6,250.00   12/31/2019     0   30 Days or Less
  180842   THREE TWENTY-ONE CAPITAL PARTNERS   4112         12/13/2019 0:00    1/12/2020 0:00    1/12/2020 0:00   $    30,000.00   12/31/2019   -12   30 Days or Less
  110521   UPS                                 8582VV529    12/28/2019 0:00     1/7/2020 0:00     1/7/2020 0:00   $     2,524.56   12/31/2019    -7   30 Days or Less
  110521   UPS                                 8582VV519    12/21/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $     3,903.81   12/31/2019     0   30 Days or Less
  127216   UPS FREIGHT                         610588635    12/16/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $       361.80   12/31/2019     0   30 Days or Less
  117214   WORLDLAWN POWER EQUIPMENT, INC.     0789         12/16/2019 0:00    1/15/2020 0:00    1/15/2020 0:00   $       457.48   12/31/2019   -15   30 Days or Less
  121645   XPO LOGISTICS FREIGHT, INC.         199-077863   12/26/2019 0:00    1/10/2020 0:00    1/10/2020 0:00   $       211.29   12/31/2019   -10   30 Days or Less
  121645   XPO LOGISTICS FREIGHT, INC.         199-077826   12/23/2019 0:00     1/7/2020 0:00     1/7/2020 0:00   $       176.58   12/31/2019    -7   30 Days or Less
  121645   XPO LOGISTICS FREIGHT, INC.         199-077830   12/20/2019 0:00     1/4/2020 0:00     1/4/2020 0:00   $       211.58   12/31/2019    -4   30 Days or Less
  121645   XPO LOGISTICS FREIGHT, INC.         199-077756   12/19/2019 0:00     1/3/2020 0:00     1/3/2020 0:00   $       185.48   12/31/2019    -3   30 Days or Less
  121645   XPO LOGISTICS FREIGHT, INC.         199-077712   12/17/2019 0:00     1/1/2020 0:00     1/1/2020 0:00   $       174.43   12/31/2019    -1   30 Days or Less
  121645   XPO LOGISTICS FREIGHT, INC.         199-077723   12/16/2019 0:00   12/31/2019 0:00   12/31/2019 0:00   $       211.58   12/31/2019     0   30 Days or Less

                                                                                                                  $   103,003.26
        Case:19-18459-MER Doc#:194 Filed:01/21/20                                Entered:01/21/20 11:38:22 Page25 of 83

        DEBTOR(S): Frictionless World LLC                                             CASE NO: 19-18459 MER


                                                                Form 2-F
                                                      QUARTERLY FEE SUMMARY *
                                                 For the Month Ended:    12/31/2019

                                                         Cash                       Quarterly                                     Date
Month                 Year                          Disbursements **                Fee Due          Check No.                    Paid

January                              $                                     0
February                                                                   0
March                                                                      0

   TOTAL 1st Quarter                 $                                     0$               0.00

April                                $                                     0
May                                                                        0
June                                                                       0

   TOTAL 2nd Quarter                 $                                     0$

July                                 $                                     0
August                                                                     0
September            2019                                                  0

   TOTAL 3rd Quarter                 $                                     0$             325.00             21408                 10/24/2019

October              2019            $                           874,658.02
November             2019                                        336,006.03
December             2019                                        454,344.88

   TOTAL 4th Quarter                 $                         1,665,008.93 $         16,650.09


                                                FEE SCHEDULE (as of JANUARY 1, 2018)
                                         Subject to changes that may occur to 28 U.S.C. §1930(a)(6)
Quarterly Disbursements                  Fee                                    Quarterly Disbursements                              Fee
$0 to $14,999.....................         $325                                 $225,000 to $299,999..................                 $1,950
$15,000 to $74,999.............           $650                                  $300,000 to $999,999.........................          $4,875
$75,000 to $149,999.............           $975                                 $1,000,000 or more***.................        1% of quarterly
$150,000 to $224,999.........            $1,625                                                                            disbursements or
                                                                                                                        $250,000, whichever is
                                                                                                                       less (subject to change
                                                                                                                           after 9/30/2018)***

* This summary is to reflect the current calendar year's information cumulative to the end of the reporting period

** Should agree with line 3, Form 2-B. Disbursements are net of transfers to other debtor in possession bank accounts

*** For disbursements in excess of $1,000,000, this amount is subject to annual adjustment. Please refer to
     https://www.justice.gov/ust/chapter-11-quarterly-fees

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
In addition, unpaid fees are considered a debt owed to the United States and will be assessed interest under 31 U.S.C. §3717
                                                                                                                             Rev. 01/01/2018
      Case:19-18459-MER Doc#:194 Filed:01/21/20                        Entered:01/21/20 11:38:22 Page26 of 83



DEBTOR(S):Frictionless World LLC                                            CASE NO: 19-18459 MER

                                                 Form 2-G
                                              NARRATIVE
                        For Period Ending: 12/31/2019

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
susequent to the report date.

The primary activity in December before the Court involved the adversary proceeding with the Li Entities. A
preliminary hearing on a number of motions was held on December 6, 2019 and the Court took the matters
under advisement. Later in the month, the creditors’ committee filed formal objections to the claims filed by the
Li Entities and moved to intervene in the adversary proceeding. The motion to intervene is not yet at issue.

The Company does not prepare bank reconciliations for the General 6981 Chase bank account and the Savings
3005 Chase account. The reason is that they are a sweep account and savings account, respectively, and do
not have any reconciling items.

Negative receipts on Form 2B-2 are due to the credit card receipt reconciliation process on the final day of the
month.

The Company is current with sales tax liabilities, payments must be made within 20 days of the following month.




                                                                                                     Rev. 01/01/2018
                                Case:19-18459-MER Doc#:194 Filed:01/21/20                        Entered:01/21/20 11:38:22 Page27 of 83

                                                                                                        November 30, 2019through December 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                        7389

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00006353 DRE 501 211 00120 NNNNNNNNNNN   1 000000000 60 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                FRICTIONLESS WORLD LLC DEBTOR-IN-POSSESS                               Para Espanol:             1-888-622-4273
                                ION 19-18459-MER                                                       International Calls:      1-713-262-1679
                                1100 W 120TH AVE STE 600
                                WESTMINSTER CO 80234-2736




                                                                                                                                                       00063530301000000023
       *start*summary




                                                                    Chase Analysis Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $474,695.06
                    Deposits and Additions                                       159            1,276,749.65
                    Electronic Withdrawals                                        18           -1,447,690.39
                    Fees                                                           1                 -404.71
                    Ending Balance                                               178             $303,349.61
       *end*summary



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/02                      Lowes        Trade Pmt 3087464       CTX ID: 9991000010                                            $84,001.77
            12/02                      Home Depot 0537 EDI Paymnt 2002114102        CCD ID: 1043720503                                      3,194.03
            12/02                      Amazon.CO1415360 EDI Pymnts Fcs000199613712 CCD ID: 6820544687                                       1,913.38
            12/02                      Paymentech      Deposit 6293377       CCD ID: 1020401225                                               198.91
            12/02                      Paymentech      Deposit 6340813       CCD ID: 1020401225                                                79.99
            12/02                      Paymentech      Deposit 6340813       CCD ID: 1020401225                                                79.99
            12/02                      Paymentech      Deposit 6332753       CCD ID: 1020401225                                                68.77
            12/02                      Paymentech      Deposit 6293377       CCD ID: 1020401225                                                43.98
            12/02                      Shopify      Transfer St-J2P8V7V2K2G8 CCD ID: 1800948598                                                37.26
            12/02                      Paymentech      Deposit 6293377       CCD ID: 1020401225                                                21.99
            12/03                      Home Depot 0537 EDI Paymnt 2001684315        CCD ID: 1043720503                                      4,450.38
            12/03                      Shopify      Transfer St-L8Z4U3Z5A6F7 CCD ID: 1800948598                                             1,062.83
            12/03                      Amazon.CO1417561 EDI Pymnts Fcs000220414832 CCD ID: 6820544687                                         471.24
            12/03                      Paymentech      Deposit 6293377       CCD ID: 1020401225                                               111.98
            12/03                      Paymentech      Deposit 6332753       CCD ID: 1020401225                                                39.98
            12/04                      ATM Check Deposit      12/04 13620 Orchard Pkwy Westminster CO Card 1598                           277,316.50
            12/04                      ATM Check Deposit      12/04 13620 Orchard Pkwy Westminster CO Card 1598                             3,245.87
            12/04                      Paymentech      Deposit 6332808       CCD ID: 1020401225                                               425.98
            12/04                      Tsc Sores Lp Corp Pay 40010           CCD ID: 3333314171                                               285.00
            12/04                      Paymentech      Deposit 6293377       CCD ID: 1020401225                                               133.97
            12/04                      5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                             40.71
            12/04                      Amznt7T0Kxpw Retail Dis 43Ba0J4Z0D7Hzoe CCD ID: 2710938319                                              29.74
            12/04                      Amazon.CO1418583 EDI Pymnts Fcs000239420512 CCD ID: 6820544687                                          21.31
            12/05                      5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            365.91
            12/05
*end*deposits and additions
                                       Paymentech      Deposit 6332753       CCD ID: 1020401225                                                55.94


                                                                                                                                  Page 1 of 6
                                Case:19-18459-MER Doc#:194 Filed:01/21/20                   Entered:01/21/20 11:38:22 Page28 of 83

                                                                                                 November 30, 2019through December 31, 2019
                                                                                                  Account Number:                     7389



*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

            12/05                   Shopify      Transfer St-Z6N5A8M8W4U7 CCD ID: 1800948598                                             44.36
            12/06                   Amazon.CO1421001 EDI Pymnts Fcs000319713682 CCD ID: 6820544687                                   34,922.93
            12/06                   Continental Exc P2P       Roy Gripske And Web ID: AXXXXXXXX                                      2,472.53
            12/06                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       1,643.09
            12/06                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                         249.99
            12/06                   Paymentech      Deposit 6340813          CCD ID: 1020401225                                          79.99
            12/06                   Shopify      Transfer St-Z1R7E3J3T6I1 CCD ID: 1800948598                                             68.31
            12/09                   Lowes        Trade Pmt 3098608          CTX ID: 9991000010                                       19,445.50
            12/09                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       4,157.01
            12/09                   Home Depot 0537 EDI Paymnt 2001737954           CCD ID: 1043720503                                3,506.27
            12/09                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                       1,199.99
            12/09                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       1,002.18
            12/09                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                         763.95
            12/09                   Paymentech      Deposit 6332808          CCD ID: 1020401225                                         599.97
            12/09                   Paymentech      Deposit 6332808          CCD ID: 1020401225                                         199.99
            12/09                   Shopify      Transfer St-F8A4A5A2W0K4 CCD ID: 1800948598                                             56.00
            12/09                   Paymentech      Deposit 6332753          CCD ID: 1020401225                                          39.98
            12/09                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                          21.99
            12/09                   Paymentech      Deposit 6332753          CCD ID: 1020401225                                          18.98
            12/10                   Home Depot 0537 EDI Paymnt 2002081894           CCD ID: 1043720503                                5,507.19
            12/10                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                         901.97
            12/10                   Paymentech      Deposit 6332753          CCD ID: 1020401225                                         401.78
            12/10                   Shopify      Transfer St-L0E3T4A9J2N4 CCD ID: 1800948598                                            366.16
            12/11                   Amznf886V4OR Marketplac 17Du701Qmphekxe CCD ID: 3215240102                                        6,025.49
            12/11                   Amznu1DR6G7W Marketplac 56To9Wtxlq4G9F7 CCD ID: 3215240102                                        2,128.71
            12/11                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       1,450.92
            12/11                   Amazon.CO1424864 EDI Pymnts Fcs000281206382 CCD ID: 6820544687                                      406.74
            12/11                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                          89.99
            12/11                   Shopify      Transfer St-B5Q0V7J3L8S4 CCD ID: 1800948598                                             21.05
            12/12                   Fedwire Credit Via: Minnwest Bank/091915845 B/O: Mid-States Distributing, LLC Fort               80,106.00
                                    Worth TX 76137 Ref: Chase Nyc/Ctr/Bnf=Frictionless World LLC Westminster CO 80234-
                                    US/Ac-0 00000004734 Rfb=C7P8C Obi=Vendor PA Yment Imad: 1212Qmgft015001781
                                    Trn: 7899309346Ff
            12/12                   Timpte       ACH Items 5460            CCD ID: 2221696742                                        12,096.26
            12/12                   Amazon.CO1426090 EDI Pymnts Fcs000222333962 CCD ID: 6820544687                                    9,439.88
            12/12                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                         784.34
            12/12                   Amazon.CO1425261 EDI Pymnts Fcs000321324842 CCD ID: 6820544687                                      363.42
            12/12                   Paymentech      Deposit 6340813          CCD ID: 1020401225                                         199.99
            12/12                   Paymentech      Deposit 6332753          CCD ID: 1020401225                                          20.98
            12/13                   Book Transfer Credit B/O: Industrial And Commercial Bank of Beijing China Prc Cn                  2,480.00
                                    Org:/3100020409200187388 Loncin Motor CO Ltd Ogb: Industrial And Commercial Bank of
                                    China Ref: Service Charge/Chgs/USD20,00/Ocmt/USD2500,00/ Trn: 7201478347Fs
            12/13                   Amazon.CO1427230 EDI Pymnts Fcs000239989472 CCD ID: 6820544687                                    3,163.19
            12/13                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                       1,211.96
            12/13                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                         728.55
            12/13                   Paymentech      Deposit 6332808          CCD ID: 1020401225                                         399.98
            12/13                   Paymentech      Deposit 6332753          CCD ID: 1020401225                                         249.99
            12/16                   Lowes        Trade Pmt 3111585          CTX ID: 9991000010                                       80,643.29
            12/16                   Amazon.CO1429111 EDI Pymnts Fcs000240102102 CCD ID: 6820544687                                    6,115.10
            12/16                   Home Depot 0537 EDI Paymnt 2002138196           CCD ID: 1043720503                                5,158.91
            12/16                   Paymentech      Deposit 6293377          CCD ID: 1020401225                                       1,364.95
            12/16
*end*deposits and additions
                                    Paymentech      Deposit 6293377          CCD ID: 1020401225                                         616.97

                                                                                                                            Page 2 of 6
                                Case:19-18459-MER Doc#:194 Filed:01/21/20                    Entered:01/21/20 11:38:22 Page29 of 83

                                                                                                  November 30, 2019through December 31, 2019
                                                                                                    Account Number:                    7389



*start*deposits and additions




                                                                     (continued)
           DEPOSITS AND ADDITIONS

            12/16                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                         572.95
            12/16                   Paymentech      Deposit 6332808         CCD ID: 1020401225                                          199.99
            12/16                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                         170.93
            12/16                   Paymentech      Deposit 6332753         CCD ID: 1020401225                                           89.98
            12/16                   Paymentech      Deposit 6340813         CCD ID: 1020401225                                           74.99




                                                                                                                                                  10063530302000000063
            12/16                   Paymentech      Deposit 6332753         CCD ID: 1020401225                                           74.97
            12/16                   Paymentech      Deposit 6293377         CCD ID: 1020401225                                           66.97
            12/16                   Shopify      Transfer St-Y4M8D3B1N1Y9 CCD ID: 1800948598                                             21.05
            12/17                   Deposit                                                                                          52,777.43
            12/17                   Deposit                                                                                          12,926.04
            12/17                   Deposit                                                                                           3,455.00
            12/17                   Home Depot 0537 EDI Paymnt 2002260805          CCD ID: 1043720503                                 3,144.51
            12/17                   Shopify      Transfer St-B7J6V2I5Q3Y8 CCD ID: 1800948598                                            460.75
            12/17                   Amazon.CO1430051 EDI Pymnts Fcs000259438102 CCD ID: 6820544687                                      338.10
            12/17                   Paymentech      Deposit 6293377         CCD ID: 1020401225                                          196.97
            12/18                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       1,238.85
            12/18                   Paymentech      Deposit 6293377         CCD ID: 1020401225                                          109.95
            12/18                   Shopify      Transfer St-I6F0Z9W9W5F3 CCD ID: 1800948598                                             65.73
            12/18                   Paymentech      Deposit 6332753         CCD ID: 1020401225                                           49.99
            12/19                   Fedwire Credit Via: Minnwest Bank/091915845 B/O: Mid-States Distributing, LLC Fort              268,381.00
                                    Worth TX 76137 Ref: Chase Nyc/Ctr/Bnf=Frictionless World LLC Westminster CO 80234-
                                    US/Ac-0 00000004734 Rfb=I3S3V Obi=Vendor PA Yment Imad: 1219Qmgft002001915
                                    Trn: 8608209353Ff
            12/19                   Timpte       ACH Items 5460          CCD ID: 2221696742                                            6,165.80
            12/19                   Amazon.CO1432392 EDI Pymnts Fcs000200996152 CCD ID: 6820544687                                     4,826.90
            12/19                   Paymentech      Deposit 6293377         CCD ID: 1020401225                                         1,059.97
            12/19                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          624.88
            12/19                   Paymentech      Deposit 6332753         CCD ID: 1020401225                                           369.99
            12/19                   Paymentech      Deposit 6332808         CCD ID: 1020401225                                           199.99
            12/19                   Paymentech      Deposit 6340813         CCD ID: 1020401225                                           149.99
            12/19                   Shopify      Transfer St-H8Y5Q6A5C3Q6 CCD ID: 1800948598                                              74.50
            12/20                   Book Transfer Credit B/O: Bank of China Limited Head Office Beijing China 100818 Cn                  990.00
                                    Org:/113053935303 1/Chongqing Hwasdan Power Technolog Ogb: Bank of China
                                    Chongqing 218 Zhong Shan Yi Road, Yu Zhong Ref:/Chgs/USD10,00/Acc/2950 Pearl St
                                    Boulder CO 80301 Trn: 5974103354Fs
            12/20                   Amazon.CO1433568 EDI Pymnts Fcs000240644932 CCD ID: 6820544687                                    16,070.94
            12/20                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                        2,478.32
            12/20                   Paymentech      Deposit 6340813         CCD ID: 1020401225                                           599.99
            12/20                   Paymentech      Deposit 6293377         CCD ID: 1020401225                                           103.28
            12/20                   Shopify      Transfer St-T1Y0K4E5H6Z7 CCD ID: 1800948598                                              97.73
            12/20                   Paymentech      Deposit 6332753         CCD ID: 1020401225                                            25.98
            12/23                   Amazon.CO1435784 EDI Pymnts Fcs000241176512 CCD ID: 6820544687                                    11,606.85
            12/23                   Home Depot 0537 EDI Paymnt 2002270914          CCD ID: 1043720503                                  3,307.74
            12/23                   Lowes        Trade Pmt 3133088         CTX ID: 9991000010                                          2,816.90
            12/23                   Paymentech      Deposit 6293377         CCD ID: 1020401225                                         1,243.97
            12/23                   Paymentech      Deposit 6340813         CCD ID: 1020401225                                           549.98
            12/23                   Paymentech      Deposit 6340813         CCD ID: 1020401225                                           429.98
            12/23                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          384.96
            12/23                   Paymentech      Deposit 6332753         CCD ID: 1020401225                                           369.99
            12/23                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          180.47
            12/23                   Paymentech      Deposit 6340813         CCD ID: 1020401225                                           159.98
            12/23
*end*deposits and additions
                                    Paymentech      Deposit 6293377         CCD ID: 1020401225                                           145.98

                                                                                                                             Page 3 of 6
                                     Case:19-18459-MER Doc#:194 Filed:01/21/20                   Entered:01/21/20 11:38:22 Page30 of 83

                                                                                                       November 30, 2019through December 31, 2019
                                                                                                        Account Number:                     7389



*start*deposits and additions




                                                                          (continued)
           DEPOSITS AND ADDITIONS

            12/23                        Paymentech       Deposit 6332753       CCD ID: 1020401225                                             24.99
            12/23                        Paymentech       Deposit 6293377       CCD ID: 1020401225                                             21.99
            12/23                        Shopify       Transfer St-G3S8G3D4R7W1 CCD ID: 1800948598                                             21.05
            12/24                        Home Depot 0537 EDI Paymnt 2002009929        CCD ID: 1043720503                                    2,098.26
            12/24                        Paymentech       Deposit 6340813       CCD ID: 1020401225                                            399.99
            12/24                        Shopify       Transfer St-R6R4V6S1P4I1 CCD ID: 1800948598                                            135.70
            12/24                        Paymentech       Deposit 6332753       CCD ID: 1020401225                                             23.72
            12/26                        Fedwire Credit Via: Minnwest Bank/091915845 B/O: Mid-States Distributing, LLC Fort                51,358.00
                                         Worth TX 76137 Ref: Chase Nyc/Ctr/Bnf=Frictionless World LLC Westminster CO 80234-
                                         US/Ac-0 00000004734 Rfb=S9M4J Obi=Vendor PA Yment Imad: 1226Qmgft004001503
                                         Trn: 6814609360Ff
            12/26                        Amzn6Z6Gp3Ht Marketplac 7Cvcttycp5I660J CCD ID: 3215240102                                         9,719.44
            12/26                        Amazon.CO1437781 EDI Pymnts Fcs000351847982 CCD ID: 6820544687                                     7,163.35
            12/26                        Amznk8X7Mct5 Marketplac 4Cqpg6Org4Rqsey CCD ID: 3215240102                                         3,607.07
            12/26                        5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          395.89
            12/26                        Amzn9C6Q5CA5 Marketplac 37Sxrq9Mfthtdp9 CCD ID: 3215240102                                           322.57
            12/26                        Shopify       Transfer St-A8X4T2I2G9D0 CCD ID: 1800948598                                            252.79
            12/26                        5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                           86.95
            12/26                        Paymentech       Deposit 6340813       CCD ID: 1020401225                                             79.99
            12/26                        Paymentech       Deposit 6332753       CCD ID: 1020401225                                             49.99
            12/26                        Paymentech       Deposit 6293377       CCD ID: 1020401225                                             21.99
            12/27                        Spreetail, LLC O Payables 1473        CCD ID: 9220953001                                          18,576.98
            12/27                        Amazon.CO1439873 EDI Pymnts Fcs000352007122 CCD ID: 6820544687                                     8,854.60
            12/27                        Shopify       Transfer St-E0F5O9H6Y6C4 CCD ID: 1800948598                                            160.25
            12/27                        Paymentech       Deposit 6340813       CCD ID: 1020401225                                            139.97
            12/30                        Deposit                                                                                           86,034.21
            12/30                        Home Depot 0537 EDI Paymnt 2002212550        CCD ID: 1043720503                                    4,423.51
            12/30                        Lowes         Trade Pmt 3154338       CTX ID: 9991000010                                           2,503.00
            12/30                        Paymentech       Deposit 6293377       CCD ID: 1020401225                                          1,033.47
            12/30                        Paymentech       Deposit 6340813       CCD ID: 1020401225                                            729.96
            12/30                        Paymentech       Deposit 6332753       CCD ID: 1020401225                                            399.99
            12/30                        5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          379.61
            12/30                        Amzncmdzkvc9 Marketplac 3Ltao0Trcikd1W6 CCD ID: 3215240102                                           312.23
            12/30                        Paymentech       Deposit 6332753       CCD ID: 1020401225                                            254.69
            12/30                        5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          140.96
            12/30                        Paymentech       Deposit 6340813       CCD ID: 1020401225                                            112.30
            12/30                        Paymentech       Deposit 6293377       CCD ID: 1020401225                                             65.97
            12/30                        Paymentech       Deposit 6293377       CCD ID: 1020401225                                             65.97
            12/30                        Shopify       Transfer St-U7T5Y7O2H5Z5 CCD ID: 1800948598                                             27.85
            12/30                        Paymentech       Deposit 6332753       CCD ID: 1020401225                                             24.98
            12/31                        Home Depot 0537 EDI Paymnt 2002290668        CCD ID: 1043720503                                    5,608.64
            12/31                        Paymentech       Deposit 6340813       CCD ID: 1020401225                                            609.93
            12/31                        Shopify       Transfer St-Z1A6V4L5S3F9 CCD ID: 1800948598                                            221.47
            12/31                        Paymentech       Deposit 6332808       CCD ID: 1020401225                                            199.99
            Total Deposits and Additions                                                                                            $1,276,749.65
*end*deposits and additions



 *start*atm and debit card summary




                       ATM & DEBIT CARD SUMMARY
          Rob Jay Germundson Card 1598

 *end*atm and debit card summary
                                                    Total ATM Withdrawals & Debits                                                              $0.00


                                                                                                                                  Page 4 of 6
                                                   Case:19-18459-MER Doc#:194 Filed:01/21/20                     Entered:01/21/20 11:38:22 Page31 of 83

                                                                                                                     November 30, 2019through December 31, 2019
                                                                                                                         Account Number:                  7389



       *start*atm and debit card summary




                                                                   Total Card Purchases                                                                    $0.00
                                                                   Total Card Deposits & Credits                                                     $280,562.37
                ATM & Debit Card Totals
                                                                   Total ATM Withdrawals & Debits                                                          $0.00
                                                                   Total Card Purchases                                                                    $0.00
       *end*atm and debit card summary
                                                                   Total Card Deposits & Credits                                                     $280,562.37
       *start*electronic withdrawal




               ELECTRONIC WITHDRAWALS




                                                                                                                                                                        10063530303000000063
                   12/02                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                   $109,001.81
                   12/02                             Paymentech       Deposit 6332808        CCD ID: 1020401225                                            89.76
                   12/02                             Paymentech       Fee     6332753       CCD ID: 1020401225                                             82.88
                   12/02                             Paymentech       Fee     6340813       CCD ID: 1020401225                                             26.56
                   12/03                             12/03 Online Transfer To Mma ...3005 Transaction#: 8927253065                                    361,270.53
                   12/04                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                     13,895.38
                   12/04                             Shopify       Transfer St-V8Q7E9E8I4L3 CCD ID: 1800948598                                            146.62
                   12/06                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                     26,666.66
                   12/11                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                      4,881.77
                   12/13                             12/13 Online Transfer To Chk ...6981 Transaction#: 8965132597                                    100,000.00
                   12/13                             12/13 Online Transfer To Mma ...3005 Transaction#: 8965142782                                    250,000.00
                   12/16                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                        977.42
                   12/17                             Paymentech       Deposit 6332753        CCD ID: 1020401225                                            49.99
                   12/18                             12/18 Online Transfer To Mma ...3005 Transaction#: 8980876545                                    250,000.00
                   12/18                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                     10,273.48
                   12/24                             12/24 Online Transfer To Mma ...3005 Transaction#: 9002910888                                    200,000.00
                   12/27                             12/27 Online Transfer To Mma ...3005 Transaction#: 9012623402                                    120,000.00
                   12/31                             Paymentech       Deposit 6293377        CCD ID: 1020401225                                           327.53
                   Total Electronic Withdrawals                                                                                                    $1,447,690.39
       *end*electronic withdrawal


       *start*fees section




                             FEES

                   12/16                            Account Analysis Settlement Charge                                                                        $404.71
                   Total Fees                                                                                                                                 $404.71
       *end*fees section




*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2



   *start*daily ending balance2




                    DAILY ENDING BALANCE

        12/02                                                   $455,134.12           12/11                 424,123.51            12/20                  395,816.08
        12/03                                                    100,000.00           12/12                 527,134.38            12/23                  417,080.91
        12/04                                                    367,457.08           12/13                 185,368.05            12/24                  219,738.58
        12/05                                                    367,923.29           12/16                 279,156.97            12/26                  292,796.61
        12/06                                                    380,693.47           12/17                 352,405.78            12/27                  200,528.41
        12/09                                                    411,705.28           12/18                  93,596.82            12/30                  297,037.11
        12/10
   *end*daily ending balance2
                                                                 418,882.38           12/19                 375,449.84            12/31                  303,349.61




                                                                                                                                                Page 5 of 6
                                              Case:19-18459-MER Doc#:194 Filed:01/21/20                 Entered:01/21/20 11:38:22 Page32 of 83

                                                                                                               November 30, 2019through December 31, 2019
                                                                                                                 Account Number:                          7389



*start*expired stop payments




             EXPIRED STOP PAYMENTS

             03/04/13                                            03/04/20                                             162                                $1,991.00
             The preceding Stop Payments will expire on the date in the Expiration Date column and will not automatically renew.
*end*expired stop payments




*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 6 of 6
  Case:19-18459-MER Doc#:194 Filed:01/21/20                        Entered:01/21/20 11:38:22 Page33 of 83



Merchant Account ID: JF7G              PayPal ID: rgermundson@frictionlessworld.com          12/1/2019 - 12/31/2019



Statement for December 2019
FRICTIONLESS WORLD LLC
1100 W 120th Ave, Ste 600
80234 WESTMINSTER
Balance Summary (12/1/2019 - 12/31/2019)

               Available beginning          Available ending         Withheld beginning       Withheld ending
 USD                        7,603.44                  5,444.96                        0.00                   0.00




                                                                                                          Page 1
  Case:19-18459-MER Doc#:194 Filed:01/21/20                  Entered:01/21/20 11:38:22 Page34 of 83



Merchant Account ID: JF7G        PayPal ID: rgermundson@frictionlessworld.com         12/1/2019 - 12/31/2019



Activity Summary (12/1/2019 - 12/31/2019)
                                                                                                     USD
 Beginning Available Balance                                                                    7,603.44
 Payments received                                                                               53,701.56

 Payments sent                                                                                   -2,250.27

 Withdrawals and Debits                                                                         -51,958.90

 Deposits and Credits                                                                                 0.00

 Fees                                                                                            -1,650.87

 Ending Available Balance                                                                       5,444.96




                                                                                                   Page 2
  Case:19-18459-MER Doc#:194 Filed:01/21/20             Entered:01/21/20 11:38:22 Page35 of 83



Merchant Account ID: JF7G   PayPal ID: rgermundson@frictionlessworld.com         12/1/2019 - 12/31/2019



Payments received
 Description                                                                                    USD
 Tax collected by partner                                                                      181.05

 eBay Auction Payment                                                                       53,520.51

 Total                                                                                   53,701.56

Payments sent
 Description                                                                                    USD
 Tax collected by partner                                                                   -2,250.27

 Total                                                                                    -2,250.27

Withdrawals and Debits
 Description                                                                                    USD
 Payment Refund                                                                             -2,644.95

 Transfer Withdrawal                                                                       -49,313.95

 Total                                                                                  -51,958.90

Fees
 Description                                                                                    USD
 Payment Fee                                                                                -1,650.87

 Total                                                                                    -1,650.87




                                                                                              Page 3
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page36 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com              12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                             Gross       Fee           Net

                                                 George Santa Cruz
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit    105.49      -3.36       102.13
              ID: 4HU727102J4462949
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/1/2019                                                                                 -5.50      0.00        -5.50
              ID: 8G140880735973426              your Order details on MyeBay

                                                 Loretta Skreyjo
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit     99.99      -3.20        96.79
              ID: 1T46660645301832B
                                                 your Order details on MyeBay

                                                 George Santa Santa Cruz
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit    210.99      -6.42       204.57
              ID: 33J63092590939152
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/1/2019                                                                                -11.00      0.00       -11.00
              ID: 0AS02545DW216663Y              your Order details on MyeBay

                                                 arnulfo calderas
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit   1,199.99    -35.10     1,164.89
              ID: 0TA13316SM654814X
                                                 your Order details on MyeBay

                                                 kacey harbor
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit     27.98      -1.11        26.87
              ID: 9EC901271K368221L
                                                 your Order details on MyeBay

                                                 caroline campbell
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit    139.36      -4.34       135.02
              ID: 8NW214280N0450638
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/1/2019                                                                                 -8.40      0.00        -8.40
              ID: 8NR660344A6588945              your Order details on MyeBay

                                                 james wilson
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit   1,263.59    -36.94     1,226.65
              ID: 5MG17213LG671293U
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/1/2019                                                                                -63.60      0.00       -63.60
              ID: 3TF52775JG451872W              your Order details on MyeBay

                                                 Kyle Blinn
              eBay Auction Payment
 12/1/2019                                       To get contact details, please visit     15.55      -0.75        14.80
              ID: 1XH829696G4252900
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/1/2019                                                                                 -0.56      0.00        -0.56
              ID: 1AY64710HC7128536              your Order details on MyeBay

                                                 Stephen Dandridge
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit    105.29      -3.35       101.94
              ID: 97642917H3438294T
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                 -5.30      0.00        -5.30
              ID: 01S43110LC376150X              your Order details on MyeBay




                                                                                                                Page 4
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page37 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                              Gross       Fee           Net

                                                 Daniel Yatteau
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit   1,295.99     -37.88     1,258.11
              ID: 54P249389E818023U
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                -96.00       0.00       -96.00
              ID: 17N57476RS775504G              your Order details on MyeBay

                                                 Alison Van Frank
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit     664.99     -19.58       645.41
              ID: 58J66283T82384825
                                                 your Order details on MyeBay

                                                 Robert Debowski
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit     105.99      -3.37       102.62
              ID: 28X372465V271252A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                  -6.00      0.00        -6.00
              ID: 76400623464331153              your Order details on MyeBay

              Payment Refund                     Jacob Fruge'
 12/2/2019                                                                                -11.99       0.00       -11.99
              ID: 0YR59332CM879582U              onealracing28@yahoo.com

                                                 Jason Kimball
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit     633.00     -18.66       614.34
              ID: 025858696X582892X
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                -33.00       0.00       -33.00
              ID: 9GV92598S0412114E              your Order details on MyeBay

                                                 Mark Gildow
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit      30.07      -1.17        28.90
              ID: 7JL0901600001202F
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                  -2.10      0.00        -2.10
              ID: 87744030A0169311A              your Order details on MyeBay

              Payment Refund                     Daniel Yatteau
 12/2/2019                                                                              -1,295.99      0.00    -1,295.99
              ID: 2KU01023Y3410303E              yatteaud@gmail.com

              Tax collected by partner
 12/2/2019                                                                                 96.00       0.00        96.00
              ID: 7UG87545508293908

                                                 richard sanchez
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit     539.36     -15.94       523.42
              ID: 83T25403DH455493E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                -39.37       0.00       -39.37
              ID: 28195657TW326721W              your Order details on MyeBay

                                                 Dennis Haungs
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit      15.56      -0.75        14.81
              ID: 65L55028K9187064L
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                                  -0.57      0.00        -0.57
              ID: 7Y985546B4749520M              your Order details on MyeBay




                                                                                                                 Page 5
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page38 of 83



Merchant Account ID: KJF7G               PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Eric Shulskie
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit    19.98     -0.88        19.10
              ID: 0FX891658Y6302541
                                                 your Order details on MyeBay

                                                 Barbara Rider
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit   499.99    -14.80       485.19
              ID: 4UY04990T65957909
                                                 your Order details on MyeBay

                                                 Thomas Pace
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit   105.59     -3.36       102.23
              ID: 5NY864774N100480K
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                               -5.60      0.00        -5.60
              ID: 77258884JS2951222              your Order details on MyeBay

                                                 Jackson Borneman
              eBay Auction Payment
 12/2/2019                                       To get contact details, please visit   167.48     -5.16       162.32
              ID: 6N412862EG846602H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/2/2019                                                                               -9.48      0.00        -9.48
              ID: 06024193T78921143              your Order details on MyeBay

                                                 Jonathan Jones
              eBay Auction Payment
 12/3/2019                                       To get contact details, please visit   211.98     -6.45       205.53
              ID: 8TT54405LF711060J
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/3/2019                                                                              -12.00      0.00       -12.00
              ID: 7YG455927G917393Y              your Order details on MyeBay

                                                 Christine Vertz
              eBay Auction Payment
 12/3/2019                                       To get contact details, please visit    59.13     -2.01        57.12
              ID: 1D693280HV130651H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/3/2019                                                                               -3.14      0.00        -3.14
              ID: 7RU26899RJ054074T              your Order details on MyeBay

                                                 Spencer Cartabiano
              eBay Auction Payment
 12/3/2019                                       To get contact details, please visit    42.00     -1.52        40.48
              ID: 3J24987791888003F
                                                 your Order details on MyeBay

                                                 Arnold Benecke
              eBay Auction Payment
 12/3/2019                                       To get contact details, please visit   181.89     -5.57       176.32
              ID: 0XT50840X91288745
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/3/2019                                                                              -11.90      0.00       -11.90
              ID: 08X58489HD949491V              your Order details on MyeBay

                                                 Dalton Harrison
              eBay Auction Payment
 12/3/2019                                       To get contact details, please visit    53.63     -1.86        51.77
              ID: 70S303957P0096631
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/3/2019                                                                               -3.63      0.00        -3.63
              ID: 5N7041245M345214K              your Order details on MyeBay




                                                                                                              Page 6
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page39 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com                12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                               Gross       Fee           Net

                                                    fred carter
              eBay Auction Payment
 12/3/2019                                          To get contact details, please visit      499.99     -14.80       485.19
              ID: 68V00108P4864105S
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 12/3/2019                                                                                 -12,000.00      0.00   -12,000.00
              ID: 67835826A1520061H

                                                    Livestock P Prod
              eBay Auction Payment
 12/3/2019                                          To get contact details, please visit       96.69      -3.10        93.59
              ID: 2BK01751G88606606
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/3/2019                                                                                      -5.69      0.00        -5.69
              ID: 5NY43856CE3559420                 your Order details on MyeBay

                                                    Juan D Hernandez
              eBay Auction Payment
 12/3/2019                                          To get contact details, please visit      404.44     -12.03       392.41
              ID: 2DU24533H5224723K
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/3/2019                                                                                     -29.44      0.00       -29.44
              ID: 3RG85351PH2718158                 your Order details on MyeBay

                                                    Linda Fuller
              eBay Auction Payment
 12/4/2019                                          To get contact details, please visit      199.99      -6.10       193.89
              ID: 4L622068LB365872K
                                                    your Order details on MyeBay

                                                    Robin Rodabaugh
              eBay Auction Payment
 12/4/2019                                          To get contact details, please visit       80.00      -2.62        77.38
              ID: 90347170V76603230
                                                    your Order details on MyeBay

                                                    Troy Thompson
              eBay Auction Payment
 12/4/2019                                          To get contact details, please visit       23.80      -0.99        22.81
              ID: 3JV22426C8292891R
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/4/2019                                                                                      -1.81      0.00        -1.81
              ID: 18278132EL5731336                 your Order details on MyeBay

                                                    Ellis Cousens
              eBay Auction Payment
 12/4/2019                                          To get contact details, please visit      216.74      -6.59       210.15
              ID: 8GD35851D53524000
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/4/2019                                                                                     -16.75      0.00       -16.75
              ID: 9AM73805M2459425N                 your Order details on MyeBay

                                                    Isaac Sturgeon
              eBay Auction Payment
 12/4/2019                                          To get contact details, please visit      212.99      -6.48       206.51
              ID: 6L286072GJ4152409
                                                    your Order details on MyeBay

                                                    Jason Stein
              eBay Auction Payment
 12/4/2019                                          To get contact details, please visit       68.99      -2.30        66.69
              ID: 3J972759A9475215X
                                                    your Order details on MyeBay

                                                    Charlene Peachey
              eBay Auction Payment
 12/5/2019                                          To get contact details, please visit       16.99      -0.79        16.20
              ID: 27F61913FM0163243
                                                    your Order details on MyeBay




                                                                                                                     Page 7
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page40 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com             12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                            Gross       Fee           Net

                                                 kevin parrish
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit   375.00     -11.18       363.82
              ID: 6MY664971H271523S
                                                 your Order details on MyeBay

                                                 Christopher Smith
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit    21.63      -0.93        20.70
              ID: 7RA97458GV680854L
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/5/2019                                                                                -1.65      0.00        -1.65
              ID: 8ME782509G592460U              your Order details on MyeBay

                                                 Don Gunstone
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit    86.19      -2.80        83.39
              ID: 2SS51949T1616312D
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/5/2019                                                                                -7.19      0.00        -7.19
              ID: 68127309CD537762V              your Order details on MyeBay

                                                 Donald Hamilton
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit    67.84      -2.27        65.57
              ID: 10S945145C676744S
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/5/2019                                                                                -3.84      0.00        -3.84
              ID: 3KJ10215GP1455537              your Order details on MyeBay

                                                 Dean Spence
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit   325.86      -9.75       316.11
              ID: 83L78157VL346515A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/5/2019                                                                               -25.87      0.00       -25.87
              ID: 8FT1194508477610D              your Order details on MyeBay

                                                 Mark S Mays
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit    10.49      -0.60         9.89
              ID: 4PA41647SU958793Y
                                                 your Order details on MyeBay

              Payment Refund                     yongmin huh
 12/5/2019                                                                              -330.74      0.00      -330.74
              ID: 5YC61615EA051001E              yongminhuh146@gmail.com

              Tax collected by partner
 12/5/2019                                                                               30.75       0.00        30.75
              ID: 2R6063508D171973B

                                                 Don Wright
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit    13.99      -0.71        13.28
              ID: 3Y457595VL412335U
                                                 your Order details on MyeBay

                                                 mark kraemer
              eBay Auction Payment
 12/5/2019                                       To get contact details, please visit    99.99      -4.70        95.29
              ID: 64H92406TU659735L
                                                 your Order details on MyeBay

                                                 Walking south
              eBay Auction Payment
 12/6/2019                                       To get contact details, please visit    42.80      -1.54        41.26
              ID: 6DC90265X82106449
                                                 your Order details on MyeBay




                                                                                                               Page 8
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page41 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

              Tax collected by partner              To get contact details, please visit
 12/6/2019                                                                                     -2.80      0.00        -2.80
              ID: 5WF26700WW942915N                 your Order details on MyeBay

                                                    Leonard Morris
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit     531.74     -15.72       516.02
              ID: 80457330253065459
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/6/2019                                                                                   -31.75       0.00       -31.75
              ID: 7TY6698049963913L                 your Order details on MyeBay

                                                    Rebecca Franklin
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit     299.99      -9.00       290.99
              ID: 88R19441CF4627024
                                                    your Order details on MyeBay

                                                    Joanne Kennedy
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit      23.16      -0.97        22.19
              ID: 6KU24968WW800553M
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/6/2019                                                                                     -1.17      0.00        -1.17
              ID: 9LW46583U8421015E                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/6/2019                                                                                 -2,811.02      0.00    -2,811.02
              ID: 3H944697VT9810001

                                                    Robert Ricciardello Ricciardello
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit      19.13      -0.85        18.28
              ID: 2T422711VL7548521
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/6/2019                                                                                     -1.14      0.00        -1.14
              ID: 1XX8664764746583H                 your Order details on MyeBay

                                                    GEORGE PAFFORD
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit      21.99      -0.94        21.05
              ID: 5VC029636V383500N
                                                    your Order details on MyeBay

                                                    Kelly Pettit
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit     103.87      -3.31       100.56
              ID: 5CM88780S62937024
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/6/2019                                                                                     -5.88      0.00        -5.88
              ID: 9TW82999YF602353B                 your Order details on MyeBay

                                                    Dustin Mausey
              eBay Auction Payment
 12/6/2019                                          To get contact details, please visit      26.99      -1.08        25.91
              ID: 6J00226867887733A
                                                    your Order details on MyeBay

                                                    Douglas Pullen
              eBay Auction Payment
 12/7/2019                                          To get contact details, please visit     397.50     -11.83       385.67
              ID: 0HX78473VT052045L
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/7/2019                                                                                   -22.50       0.00       -22.50
              ID: 3SG68848684584809                 your Order details on MyeBay




                                                                                                                    Page 9
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page42 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 doug shivvers
              eBay Auction Payment
 12/7/2019                                       To get contact details, please visit   395.89    -11.78       384.11
              ID: 6RB488213H745950A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/7/2019                                                                              -25.90      0.00       -25.90
              ID: 9DJ47567V6737374C              your Order details on MyeBay

                                                 Felicia Wilde
              eBay Auction Payment
 12/7/2019                                       To get contact details, please visit    74.32     -2.46        71.86
              ID: 39X59192SU968333B
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/7/2019                                                                               -4.34      0.00        -4.34
              ID: 63X83375Y40873512              your Order details on MyeBay

                                                 BL Cooper LLC
              eBay Auction Payment
 12/7/2019                                       To get contact details, please visit    84.02     -2.74        81.28
              ID: 46437128KL563554A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/7/2019                                                                               -5.02      0.00        -5.02
              ID: 98K362704L045460W              your Order details on MyeBay

                                                 Dina Palmer
              eBay Auction Payment
 12/7/2019                                       To get contact details, please visit    21.26     -0.92        20.34
              ID: 1KU782990W170393F
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/7/2019                                                                               -1.27      0.00        -1.27
              ID: 2NS28860TC4237844              your Order details on MyeBay

                                                 Things +
              eBay Auction Payment
 12/7/2019                                       To get contact details, please visit    21.33     -0.92        20.41
              ID: 91S64866TN906961W
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/7/2019                                                                               -1.35      0.00        -1.35
              ID: 06H09685HL706000V              your Order details on MyeBay

                                                 vaughn ecker
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit    16.19     -0.77        15.42
              ID: 8TW985796J0443027
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/8/2019                                                                               -1.20      0.00        -1.20
              ID: 3BN64127H49934353              your Order details on MyeBay

                                                 bobby slone
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit    28.60     -1.13        27.47
              ID: 7WA909188S950962B
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/8/2019                                                                               -1.62      0.00        -1.62
              ID: 90E341867G512372U              your Order details on MyeBay

                                                 Dale Simpson
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit    99.99     -3.20        96.79
              ID: 2UU27382A8449605U
                                                 your Order details on MyeBay




                                                                                                             Page 10
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page43 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 orlando sanchez
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit    14.60     -0.72        13.88
              ID: 7WJ66777LF334622P
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/8/2019                                                                               -0.61      0.00        -0.61
              ID: 4MP49103W66809810              your Order details on MyeBay

                                                 Bonita Hathaway
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit   349.99    -10.45       339.54
              ID: 4C3403086L758403A
                                                 your Order details on MyeBay

                                                 Luke Collins
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit    38.51     -1.42        37.09
              ID: 371190158E560972N
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/8/2019                                                                               -2.52      0.00        -2.52
              ID: 0NM216935W771435S              your Order details on MyeBay

                                                 Kurt schwendtke Schwendtke
              eBay Auction Payment
 12/8/2019                                       To get contact details, please visit    22.06     -0.94        21.12
              ID: 72F71075D85151045
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/8/2019                                                                               -2.08      0.00        -2.08
              ID: 96017320UU322133V              your Order details on MyeBay

                                                 Frank Huntzinger Construction
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit   397.50    -11.83       385.67
              ID: 0YK00723J4341540R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/9/2019                                                                              -22.50      0.00       -22.50
              ID: 3HN36828X6736690D              your Order details on MyeBay

                                                 Herbert Smith
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit    68.90     -2.30        66.60
              ID: 7YV47126XM246170H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/9/2019                                                                               -3.90      0.00        -3.90
              ID: 50U88549GG6966610              your Order details on MyeBay

                                                 David Knoll
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit    14.99     -0.73        14.26
              ID: 0A393793S0927854D
                                                 your Order details on MyeBay

                                                 Tang Yang
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit   539.36    -15.94       523.42
              ID: 50V13698B0913713R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/9/2019                                                                              -39.37      0.00       -39.37
              ID: 2D9857123H144560E              your Order details on MyeBay

                                                 Justin Bell
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit   107.74     -3.42       104.32
              ID: 4P74728542499171S
                                                 your Order details on MyeBay




                                                                                                             Page 11
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page44 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

              Tax collected by partner              To get contact details, please visit
 12/9/2019                                                                                     -7.75      0.00        -7.75
              ID: 3HR84950BL1260513                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/9/2019                                                                                 -2,626.10      0.00    -2,626.10
              ID: 8S236404LY4685902

                                                    Lonnie Morris
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      23.98      -1.00        22.98
              ID: 2SX4022335791644V
                                                    your Order details on MyeBay

                                                    Timothy Corey
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      16.70      -0.78        15.92
              ID: 35832190F8861974S
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/9/2019                                                                                     -0.71      0.00        -0.71
              ID: 3SU29501H16346627                 your Order details on MyeBay

                                                    Michael Sobieck
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      33.99      -1.29        32.70
              ID: 9HB79430568812358
                                                    your Order details on MyeBay

                                                    Livestock P Prod
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      84.99      -2.76        82.23
              ID: 59884413JV469894B
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/9/2019                                                                                     -5.00      0.00        -5.00
              ID: 7XL683554D0239947                 your Order details on MyeBay

                                                    STEPHEN CLARY
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      14.06      -0.71        13.35
              ID: 47534650UA423172U
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/9/2019                                                                                     -1.07      0.00        -1.07
              ID: 4TT38432EU664283G                 your Order details on MyeBay

                                                    ronald fisher
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      84.73      -2.76        81.97
              ID: 38V6554783466671K
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/9/2019                                                                                     -5.73      0.00        -5.73
              ID: 1NF46027V2809730N                 your Order details on MyeBay

                                                    Roger Eagle
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      31.99      -1.23        30.76
              ID: 8FY01057MY451134H
                                                    your Order details on MyeBay

                                                    David Hepler
              eBay Auction Payment
 12/9/2019                                          To get contact details, please visit      23.53      -0.98        22.55
              ID: 5GP323765D834554G
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/9/2019                                                                                     -1.54      0.00        -1.54
              ID: 3LL04028H4698382D                 your Order details on MyeBay




                                                                                                                   Page 12
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page45 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com             12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                            Gross       Fee           Net

                                                 Douglas Cutler
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit   375.01     -11.18       363.83
              ID: 8WJ75403N7083774C
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/9/2019                                                                               -25.02      0.00       -25.02
              ID: 17088740RB891801M              your Order details on MyeBay

                                                 William Rawlins
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit    12.99      -0.68        12.31
              ID: 9PV27930GX0361603
                                                 your Order details on MyeBay

                                                 Junghee Lee
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit    21.99      -0.94        21.05
              ID: 55Y413757U035725M
                                                 your Order details on MyeBay

                                                 Thomas White
              eBay Auction Payment
 12/9/2019                                       To get contact details, please visit    12.35      -0.66        11.69
              ID: 4V682999ET434582A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/9/2019                                                                                -0.36      0.00        -0.36
              ID: 00M16420S5175780D              your Order details on MyeBay

                                                 Joshua Ward
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit    86.03      -2.79        83.24
              ID: 8G719400YJ550381B
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/10/2019                                                                               -7.03      0.00        -7.03
              ID: 74M72938DH527041S              your Order details on MyeBay

                                                 Jonathan Breman
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit    12.99      -0.68        12.31
              ID: 8BU428079B804545Y
                                                 your Order details on MyeBay

                                                 Victor Swanson
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit    23.16      -0.97        22.19
              ID: 61P65960239611105
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/10/2019                                                                               -1.17      0.00        -1.17
              ID: 1SA48307K0297692D              your Order details on MyeBay

              Payment Refund                     Gurmit Gill
 12/10/2019                                                                             -328.49      0.00      -328.49
              ID: 8YD747235U404520A              gill.1313@outlook.com

              Tax collected by partner
 12/10/2019                                                                              28.50       0.00        28.50
              ID: 60J13557CN826910L

              Payment Refund                     J. Wayne Peterson
 12/10/2019                                                                              -13.99      0.00       -13.99
              ID: 3B5147716B564261K              jwaynepeterson@hotmail.com

                                                 ROBERT J. FONDA
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit   377.99     -11.26       366.73
              ID: 5JC9424449488415R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/10/2019                                                                              -28.00      0.00       -28.00
              ID: 7JU4977344971180N              your Order details on MyeBay




                                                                                                              Page 13
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page46 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com             12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                            Gross       Fee           Net

                                                 Charlotte Rollins
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit    12.99      -0.68        12.31
              ID: 1L027966L0787301J
                                                 your Order details on MyeBay

                                                 Ruth L Smith
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit    85.32      -2.77        82.55
              ID: 48182372NR2844523
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/10/2019                                                                               -6.32      0.00        -6.32
              ID: 46V32229RA4013008              your Order details on MyeBay

                                                 Casie Thatcher
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit    99.99      -3.20        96.79
              ID: 3E830845F67558714
                                                 your Order details on MyeBay

                                                 Vladimir Morocho
              eBay Auction Payment
 12/10/2019                                      To get contact details, please visit   499.99     -14.80       485.19
              ID: 7NX71215K9353434E
                                                 your Order details on MyeBay

                                                 thomas bowman
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit    83.74      -2.73        81.01
              ID: 2VX26742NW101020L
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/11/2019                                                                               -4.74      0.00        -4.74
              ID: 3SM73200CJ9269238              your Order details on MyeBay

              Payment Refund                     Janet Kowalski
 12/11/2019                                                                             -299.99      0.00      -299.99
              ID: 54X47832KN375621C              jkowalski02@yahoo.com

              Payment Refund                     ANDREW SMITH
 12/11/2019                                                                              -83.74      0.00       -83.74
              ID: 0X7236402P978411M              andrewsmith4@yahoo.com

              Tax collected by partner
 12/11/2019                                                                               4.74       0.00         4.74
              ID: 68351326K0737815R

                                                 Lee Elliott
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit    23.47      -0.98        22.49
              ID: 25L24512FM7005830
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/11/2019                                                                               -1.48      0.00        -1.48
              ID: 6N5009721E7337543              your Order details on MyeBay

                                                 gregory gibson
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit   375.36     -11.19       364.17
              ID: 2GP01404BW056211A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/11/2019                                                                              -25.37      0.00       -25.37
              ID: 5G362449MH382772J              your Order details on MyeBay

                                                 Michael Wasmuth
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit    11.99      -0.65        11.34
              ID: 94C569608A5090027
                                                 your Order details on MyeBay




                                                                                                              Page 14
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page47 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com              12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                             Gross       Fee           Net

                                                 Jeff W. Hoyt
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit     12.38      -0.66        11.72
              ID: 088997161K785252E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/11/2019                                                                                -0.39      0.00        -0.39
              ID: 5PK556765X6345947              your Order details on MyeBay

                                                 Kelly Michaels
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit    363.64     -10.85       352.79
              ID: 5NP03284X6293781K
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/11/2019                                                                               -13.65      0.00       -13.65
              ID: 61496682C4907105G              your Order details on MyeBay

                                                 Bobby Fernandez
              eBay Auction Payment
 12/11/2019                                      To get contact details, please visit    123.48      -3.88       119.60
              ID: 8V709801XD862052X
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/11/2019                                                                                -3.48      0.00        -3.48
              ID: 5XR58847H4727233U              your Order details on MyeBay

                                                 Arthur Dedmon
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit     99.99      -3.20        96.79
              ID: 1PB81328A3840284H
                                                 your Order details on MyeBay

                                                 Jeffrey Dorr
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    205.73      -6.27       199.46
              ID: 10F31469VA147723N
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                               -10.73      0.00       -10.73
              ID: 48T211296V896481H              your Order details on MyeBay

                                                 evelio pardo
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit   1,859.00    -54.21     1,804.79
              ID: 91X81802L02762036
                                                 your Order details on MyeBay

                                                 Robert Perry
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    107.99      -3.43       104.56
              ID: 8V102126JE7858302
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                                -8.00      0.00        -8.00
              ID: 47E09306T7561643G              your Order details on MyeBay

                                                 TK Transport Inc
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit     52.25      -1.82        50.43
              ID: 9DJ427084J4410947
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                                -3.25      0.00        -3.25
              ID: 00H140978Y376552A              your Order details on MyeBay

                                                 Scott Lam
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    409.69     -12.18       397.51
              ID: 18K94555J3475462U
                                                 your Order details on MyeBay




                                                                                                               Page 15
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page48 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                             -34.69      0.00       -34.69
              ID: 3VL33834H0716372M              your Order details on MyeBay

                                                 Trent Stringer
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    52.00     -1.81        50.19
              ID: 9WL13503KH319122K
                                                 your Order details on MyeBay

                                                 Beau Beutler
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    13.90     -0.70        13.20
              ID: 9EX53936NK0317845
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                              -0.91      0.00        -0.91
              ID: 4BY630515X3788017              your Order details on MyeBay

                                                 Edward Wirth
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    16.53     -0.78        15.75
              ID: 28K99538VP4065023
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                              -0.54      0.00        -0.54
              ID: 4EM0242339436470W              your Order details on MyeBay

                                                 Matthew Kuhlman
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit   381.05    -11.35       369.70
              ID: 2SH77485XD1827922
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                             -31.06      0.00       -31.06
              ID: 3F499836PW0010346              your Order details on MyeBay

                                                 Rogelio Avila
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    39.93     -1.46        38.47
              ID: 7WA41420UJ264490W
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                              -1.95      0.00        -1.95
              ID: 30125486A46983057              your Order details on MyeBay

                                                 Barbara parris
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit    99.99     -3.20        96.79
              ID: 54A51888WD920771M
                                                 your Order details on MyeBay

                                                 Jame Pham
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit   377.99    -11.26       366.73
              ID: 26M50707C06776256
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                             -28.00      0.00       -28.00
              ID: 2F4459769J8596230              your Order details on MyeBay

                                                 Leslie McCutcheon
              eBay Auction Payment
 12/12/2019                                      To get contact details, please visit   377.99    -11.26       366.73
              ID: 85006480RS690493P
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/12/2019                                                                             -28.00      0.00       -28.00
              ID: 75P421834X902122P              your Order details on MyeBay




                                                                                                             Page 16
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page49 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

                                                    Kenneth Walton
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit      23.07      -0.97        22.10
              ID: 2A880288NU9600105
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                    -1.09      0.00        -1.09
              ID: 9J411398LB995651U                 your Order details on MyeBay

                                                    Don Wright
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit      13.99      -0.71        13.28
              ID: 0JU959759X052872U
                                                    your Order details on MyeBay

                                                    K E Monsen
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit     107.36      -3.41       103.95
              ID: 9TA15009PF513290J
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                    -7.37      0.00        -7.37
              ID: 0R2558453A1877745                 your Order details on MyeBay

                                                    Brad Maddoux
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit      15.38      -0.75        14.63
              ID: 0BV84452DJ274635Y
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                    -0.39      0.00        -0.39
              ID: 8AW398761T026312H                 your Order details on MyeBay

                                                    Samuel Siler
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit     216.48      -6.58       209.90
              ID: 6MG04081VE024314A
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                  -16.50       0.00       -16.50
              ID: 1JJ41607X9059620G                 your Order details on MyeBay

                                                    Linda Anderson
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit     127.32      -3.99       123.33
              ID: 79N72538N79711743
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                    -7.32      0.00        -7.32
              ID: 8HC89474C1664123B                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/13/2019                                                                                -6,000.00      0.00    -6,000.00
              ID: 39V21587AJ8305139

                                                    Mike Steward
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit     734.99     -21.61       713.38
              ID: 37X26111HJ935671C
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                  -35.00       0.00       -35.00
              ID: 0UV823826C7785721                 your Order details on MyeBay

                                                    Nathan Begaye
              eBay Auction Payment
 12/13/2019                                         To get contact details, please visit     111.59      -3.54       108.05
              ID: 9VD045943M7725843
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/13/2019                                                                                  -11.60       0.00       -11.60
              ID: 1G521864DJ484001D                 your Order details on MyeBay




                                                                                                                   Page 17
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page50 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Jenny Wathen
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    13.77     -0.70        13.07
              ID: 91375367NS357621A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                              -0.78      0.00        -0.78
              ID: 9YD52496XS150400A              your Order details on MyeBay

                                                 Bobbye LaMalfa
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    40.72     -1.48        39.24
              ID: 0MX943496C6600545
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                              -1.73      0.00        -1.73
              ID: 2CE95703H00435540              your Order details on MyeBay

                                                 Robin Emineth
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit   120.00     -3.78       116.22
              ID: 62Y58087P3794670X
                                                 your Order details on MyeBay

                                                 Travis Rich
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    21.98     -0.94        21.04
              ID: 4JS76561DS928753G
                                                 your Order details on MyeBay

                                                 Gregory Wright
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    34.67     -1.31        33.36
              ID: 2B813268L6868070A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                              -1.68      0.00        -1.68
              ID: 2BK93749PR126182G              your Order details on MyeBay

                                                 william reichart
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit   349.99    -10.45       339.54
              ID: 1MP13946LC124020T
                                                 your Order details on MyeBay

                                                 Wagoner transmission
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit   130.56     -4.09       126.47
              ID: 8PU40041SS1791822
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                             -10.56      0.00       -10.56
              ID: 64C97352DN475164H              your Order details on MyeBay

                                                 Debbie Banther
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    21.99     -0.94        21.05
              ID: 4XK39182TS3982438
                                                 your Order details on MyeBay

                                                 Wesley Frank
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit   379.74    -11.31       368.43
              ID: 8JD26268E9826814F
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                             -29.75      0.00       -29.75
              ID: 5X052481KA067013F              your Order details on MyeBay

                                                 Lee Gordon
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    34.99     -1.31        33.68
              ID: 19K88867M9703584G
                                                 your Order details on MyeBay




                                                                                                             Page 18
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page51 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 katherine hall
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit   349.99    -10.45       339.54
              ID: 9YU97961K1654164U
                                                 your Order details on MyeBay

                                                 Jamie Cochran
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    40.04     -1.46        38.58
              ID: 4023138868492721U
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                              -3.05      0.00        -3.05
              ID: 5UK3536069055864K              your Order details on MyeBay

                                                 Frank Belser
              eBay Auction Payment
 12/14/2019                                      To get contact details, please visit    13.49     -0.69        12.80
              ID: 6F13203361116493Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/14/2019                                                                              -0.50      0.00        -0.50
              ID: 6KV74946GA1378121              your Order details on MyeBay

                                                 Gerald Burris
              eBay Auction Payment
 12/15/2019                                      To get contact details, please visit    49.83     -1.75        48.08
              ID: 39R204019P2697603
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/15/2019                                                                              -1.87      0.00        -1.87
              ID: 6BU39361XG975313Y              your Order details on MyeBay

                                                 Darrian Rahn
              eBay Auction Payment
 12/15/2019                                      To get contact details, please visit    99.99     -3.20        96.79
              ID: 43Y424966J357011B
                                                 your Order details on MyeBay

                                                 Daniel W Klimmek
              eBay Auction Payment
 12/15/2019                                      To get contact details, please visit    21.38     -0.92        20.46
              ID: 9PX93176C31066251
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/15/2019                                                                              -1.40      0.00        -1.40
              ID: 25C60030MR3067442              your Order details on MyeBay

                                                 Brad Poock
              eBay Auction Payment
 12/15/2019                                      To get contact details, please visit   128.40     -4.02       124.38
              ID: 7D514210AY2745025
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/15/2019                                                                              -8.40      0.00        -8.40
              ID: 28T98903JL586984E              your Order details on MyeBay

                                                 koby wuesthoff
              eBay Auction Payment
 12/15/2019                                      To get contact details, please visit    39.95     -1.46        38.49
              ID: 850126256H845980U
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/15/2019                                                                              -2.96      0.00        -2.96
              ID: 76D695299S975280B              your Order details on MyeBay

                                                 dallas massie
              eBay Auction Payment
 12/15/2019                                      To get contact details, please visit    21.37     -0.92        20.45
              ID: 55W31027GJ875102C
                                                 your Order details on MyeBay




                                                                                                             Page 19
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page52 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

              Tax collected by partner              To get contact details, please visit
 12/15/2019                                                                                    -1.38      0.00        -1.38
              ID: 3D0855206M561160H                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/15/2019                                                                                -2,852.67      0.00    -2,852.67
              ID: 1FE7516009170712W

                                                    Clarence Lewis
              eBay Auction Payment
 12/15/2019                                         To get contact details, please visit      83.19      -2.71        80.48
              ID: 1YG21845LS433145H
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/15/2019                                                                                    -4.19      0.00        -4.19
              ID: 6LR05890WM190631E                 your Order details on MyeBay

                                                    rudy miller
              eBay Auction Payment
 12/15/2019                                         To get contact details, please visit      16.58      -0.78        15.80
              ID: 77T8997287672592Y
                                                    your Order details on MyeBay

                                                    Adam Kidd
              eBay Auction Payment
 12/16/2019                                         To get contact details, please visit     120.00      -3.78       116.22
              ID: 8TY77037WE823805V
                                                    your Order details on MyeBay

                                                    Hubert Ivey
              eBay Auction Payment
 12/16/2019                                         To get contact details, please visit     106.25      -3.38       102.87
              ID: 7LC30994U4417724J
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/16/2019                                                                                    -6.25      0.00        -6.25
              ID: 7HF9858060085044M                 your Order details on MyeBay

                                                    Jeff Getz
              eBay Auction Payment
 12/16/2019                                         To get contact details, please visit      59.13      -2.01        57.12
              ID: 4FL36791L38348920
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/16/2019                                                                                    -3.13      0.00        -3.13
              ID: 0GB68024WR323823J                 your Order details on MyeBay

                                                    John Schoch
              eBay Auction Payment
 12/16/2019                                         To get contact details, please visit      35.99      -1.34        34.65
              ID: 14Y70436FU527300D
                                                    your Order details on MyeBay

                                                    Hubert Ivey
              eBay Auction Payment
 12/16/2019                                         To get contact details, please visit     127.50      -4.00       123.50
              ID: 9RY62843483253705
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/16/2019                                                                                    -7.50      0.00        -7.50
              ID: 08Y83661TD213642M                 your Order details on MyeBay

                                                    Alex Thysell
              eBay Auction Payment
 12/16/2019                                         To get contact details, please visit      15.02      -0.74        14.28
              ID: 1WD382427G253170G
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/16/2019                                                                                    -1.03      0.00        -1.03
              ID: 2DG25024Y0095611M                 your Order details on MyeBay




                                                                                                                   Page 20
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page53 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Ed Scheiman
              eBay Auction Payment
 12/16/2019                                      To get contact details, please visit    38.42     -1.41        37.01
              ID: 69M16568ND183440E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/16/2019                                                                              -2.43      0.00        -2.43
              ID: 9HU611696S913725E              your Order details on MyeBay

                                                 Gene Broeder
              eBay Auction Payment
 12/16/2019                                      To get contact details, please visit    84.53     -2.75        81.78
              ID: 79G8610254016631H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/16/2019                                                                              -5.53      0.00        -5.53
              ID: 53K98121NF367932A              your Order details on MyeBay

                                                 Lauralae Morrill
              eBay Auction Payment
 12/16/2019                                      To get contact details, please visit   378.43    -11.27       367.16
              ID: 07228206LT4622311
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/16/2019                                                                             -28.44      0.00       -28.44
              ID: 3KA29631LE922791P              your Order details on MyeBay

                                                 Robert Garofalo
              eBay Auction Payment
 12/16/2019                                      To get contact details, please visit    27.99     -1.11        26.88
              ID: 2NS73547U0645960M
                                                 your Order details on MyeBay

                                                 charles bartlebaugh
              eBay Auction Payment
 12/17/2019                                      To get contact details, please visit   498.20    -14.75       483.45
              ID: 30919147XA179022F
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/17/2019                                                                             -28.20      0.00       -28.20
              ID: 8HM5471026231613Y              your Order details on MyeBay

                                                 Timothy Rohlfs
              eBay Auction Payment
 12/17/2019                                      To get contact details, please visit   479.99    -14.22       465.77
              ID: 56207528AR5696607
                                                 your Order details on MyeBay

                                                 Beau Beutler
              eBay Auction Payment
 12/17/2019                                      To get contact details, please visit    14.97     -0.73        14.24
              ID: 45W51947AS344113K
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/17/2019                                                                              -0.98      0.00        -0.98
              ID: 4YE5321348186754S              your Order details on MyeBay

                                                 Candice Collins
              eBay Auction Payment
 12/17/2019                                      To get contact details, please visit   375.00    -11.18       363.82
              ID: 2D754335UR238522W
                                                 your Order details on MyeBay

                                                 Bruce Decarteret
              eBay Auction Payment
 12/17/2019                                      To get contact details, please visit   238.17     -7.21       230.96
              ID: 73171860H69821343
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/17/2019                                                                             -18.18      0.00       -18.18
              ID: 6K5935384W485431V              your Order details on MyeBay




                                                                                                             Page 21
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page54 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

                                                    wing cheung jian
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      89.99      -2.91        87.08
              ID: 0LB921207T472081H
                                                    your Order details on MyeBay

                                                    Brandon Krisher
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      37.13      -1.38        35.75
              ID: 8R6653551E571160M
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/17/2019                                                                                    -1.14      0.00        -1.14
              ID: 9V486189K2285091B                 your Order details on MyeBay

                                                    Joanne Kennedy
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      83.19      -2.71        80.48
              ID: 64S93698FU2033236
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/17/2019                                                                                    -4.19      0.00        -4.19
              ID: 5JV62031FE8975323                 your Order details on MyeBay

                                                    ARW Maritime INC
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      89.99      -2.91        87.08
              ID: 35N373662J800223M
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 12/17/2019                                                                                -2,795.19      0.00    -2,795.19
              ID: 3KJ59615R6599581W

                                                    mike lamphere
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit     213.98      -6.51       207.47
              ID: 1AC373376S8483810
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/17/2019                                                                                  -14.00       0.00       -14.00
              ID: 6DV038791J660201G                 your Order details on MyeBay

                                                    Dale Champion
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      97.41      -3.12        94.29
              ID: 09S216838T669731B
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/17/2019                                                                                    -7.42      0.00        -7.42
              ID: 1SJ09228TY2241943                 your Order details on MyeBay

                                                    Jeff Hertel
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      29.99      -1.17        28.82
              ID: 28J16495EN318315M
                                                    your Order details on MyeBay

                                                    Robin Noble
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit      25.99      -1.05        24.94
              ID: 9GX789739T760714P
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/17/2019                                                                                    -1.00      0.00        -1.00
              ID: 7NE649799B4001806                 your Order details on MyeBay

                                                    Mike Kroeger
              eBay Auction Payment
 12/17/2019                                         To get contact details, please visit     160.49      -4.95       155.54
              ID: 7RL55467B7980792V
                                                    your Order details on MyeBay




                                                                                                                   Page 22
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page55 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com              12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                             Gross       Fee           Net

              Tax collected by partner           To get contact details, please visit
 12/17/2019                                                                               -10.50      0.00       -10.50
              ID: 2Y993972481067457              your Order details on MyeBay

                                                 Mark Bellocchio
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    210.24      -6.40       203.84
              ID: 1CP63874EB534043T
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                               -10.25      0.00       -10.25
              ID: 9L901320GF438610C              your Order details on MyeBay

                                                 Mark Bellocchio
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    840.99     -24.69       816.30
              ID: 0XV37401524227926
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                               -41.00      0.00       -41.00
              ID: 58738813AY018925N              your Order details on MyeBay

                                                 Tammy Damon
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit   1,295.99    -37.88     1,258.11
              ID: 2F664574H6981824D
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                               -96.00      0.00       -96.00
              ID: 0V909873B7872241T              your Order details on MyeBay

                                                 Peter Francisco
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    129.60      -4.06       125.54
              ID: 9V719242TF478651V
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                                -9.60      0.00        -9.60
              ID: 08V33822R10973621              your Order details on MyeBay

                                                 Gary Ferrell
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit     50.88      -1.78        49.10
              ID: 5194852227049503E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                                -2.88      0.00        -2.88
              ID: 8D001063W24488844              your Order details on MyeBay

                                                 Julia Nelson
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    105.29      -3.35       101.94
              ID: 9BA006353T2381721
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                                -5.30      0.00        -5.30
              ID: 1T466997T7057191Y              your Order details on MyeBay

                                                 Christopher Rose
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit     79.00      -2.59        76.41
              ID: 4VA17953J9975124J
                                                 your Order details on MyeBay

                                                 Randy Kane
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit     26.74      -1.08        25.66
              ID: 9FL895736N992234R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                                -1.75      0.00        -1.75
              ID: 14S442559G573231E              your Order details on MyeBay




                                                                                                               Page 23
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page56 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Donna Walk
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    23.31     -0.98        22.33
              ID: 7UV09277UT035804H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                              -1.32      0.00        -1.32
              ID: 4TW469665H9857822              your Order details on MyeBay

                                                 ACME GP LLC
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    14.08     -0.71        13.37
              ID: 41H871795R626620S
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                              -1.09      0.00        -1.09
              ID: 1PB02889L2607432J              your Order details on MyeBay

                                                 Chong Xiong
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit   195.00     -5.96       189.04
              ID: 0S31757487094142H
                                                 your Order details on MyeBay

                                                 John Althoff
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    95.30     -3.06        92.24
              ID: 13R357119J513281R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                              -5.31      0.00        -5.31
              ID: 25B29315UC585404U              your Order details on MyeBay

                                                 Phyllis Dancy
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit    79.00     -2.59        76.41
              ID: 9GV78243NN807553X
                                                 your Order details on MyeBay

                                                 Mathias McCauley
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit   120.00     -3.78       116.22
              ID: 4F057565NG626362L
                                                 your Order details on MyeBay

                                                 BRENDAN RAUSCH
              eBay Auction Payment
 12/18/2019                                      To get contact details, please visit   209.38     -6.37       203.01
              ID: 2XL06452BD586794Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/18/2019                                                                             -14.38      0.00       -14.38
              ID: 36E232789J086054E              your Order details on MyeBay

                                                 Andy Foglesong
              eBay Auction Payment
 12/19/2019                                      To get contact details, please visit   158.99     -4.91       154.08
              ID: 8X481468NM496952N
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/19/2019                                                                              -9.00      0.00        -9.00
              ID: 69785665YE5964234              your Order details on MyeBay

                                                 Thomas Hagelin
              eBay Auction Payment
 12/19/2019                                      To get contact details, please visit    35.96     -1.34        34.62
              ID: 63D25366WB296804Y
                                                 your Order details on MyeBay

                                                 William Hoffman
              eBay Auction Payment
 12/19/2019                                      To get contact details, please visit    13.41     -0.69        12.72
              ID: 0CB694483Y025092S
                                                 your Order details on MyeBay




                                                                                                             Page 24
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page57 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

              Tax collected by partner              To get contact details, please visit
 12/19/2019                                                                                    -0.42      0.00        -0.42
              ID: 3RE09991FV5119641                 your Order details on MyeBay

                                                    Curt Swanson
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit      24.99      -1.02        23.97
              ID: 1PF158444J779764T
                                                    your Order details on MyeBay

                                                    Tracey Blackwelder
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit      23.53      -0.98        22.55
              ID: 20R77992K9781261G
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/19/2019                                                                                    -1.54      0.00        -1.54
              ID: 91H56422AX9358000                 your Order details on MyeBay

                                                    richard lundy
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit      14.99      -0.73        14.26
              ID: 2B309754JX7066429
                                                    your Order details on MyeBay

                                                    benigno sislema
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit      43.32      -1.56        41.76
              ID: 10N921081K2341353
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/19/2019                                                                                    -3.35      0.00        -3.35
              ID: 3RF70279AT1581337                 your Order details on MyeBay

                                                    Jamie Dreith
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit     128.39      -4.02       124.37
              ID: 80N04227RN5829832
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/19/2019                                                                                    -8.40      0.00        -8.40
              ID: 183819271C594915V                 your Order details on MyeBay

                                                    Johno Norian
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit     199.99      -6.10       193.89
              ID: 0MN37408RD2901149
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 12/19/2019                                                                                -4,258.29      0.00    -4,258.29
              ID: 9RX2218472387052P

                                                    Michael Junker
              eBay Auction Payment
 12/19/2019                                         To get contact details, please visit     158.24      -4.89       153.35
              ID: 7R6125331P2941129
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/19/2019                                                                                    -8.25      0.00        -8.25
              ID: 52P41132N97279530                 your Order details on MyeBay

                                                    Mary Chambers
              eBay Auction Payment
 12/20/2019                                         To get contact details, please visit      21.99      -0.94        21.05
              ID: 55G4787276544291B
                                                    your Order details on MyeBay

              Payment Refund                        vaughn ecker
 12/20/2019                                                                                  -16.19       0.00       -16.19
              ID: 7EJ03100A0529012T                 mogulvo@gmail.com

              Tax collected by partner
 12/20/2019                                                                                    1.20       0.00         1.20
              ID: 7DG675694X5976013




                                                                                                                   Page 25
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page58 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Garey Gjerstad
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   126.00     -3.95       122.05
              ID: 54657708HF366551Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/20/2019                                                                              -6.00      0.00        -6.00
              ID: 0AL46277DL338372M              your Order details on MyeBay

                                                 Nathaniel Gose
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   219.99     -6.68       213.31
              ID: 8A328048D52884018
                                                 your Order details on MyeBay

                                                 Glen Wolf
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit    11.99     -0.65        11.34
              ID: 4N372837DC504441X
                                                 your Order details on MyeBay

                                                 Samuel Struallo
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   129.59     -4.06       125.53
              ID: 8J433640EK274083E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/20/2019                                                                              -9.60      0.00        -9.60
              ID: 6CW258889N4907116              your Order details on MyeBay

                                                 Daniel Luther
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   219.99     -6.68       213.31
              ID: 7WA40841Y09523127
                                                 your Order details on MyeBay

                                                 Dozie D. Offiaeli
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   130.34     -4.08       126.26
              ID: 1YP889040P982354A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/20/2019                                                                             -10.35      0.00       -10.35
              ID: 0HH02944TL150781H              your Order details on MyeBay

                                                 Travis Eilertson
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit    76.23     -2.51        73.72
              ID: 0FS79432BG489921Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/20/2019                                                                              -6.23      0.00        -6.23
              ID: 2WD6194657484011R              your Order details on MyeBay

                                                 Sean Bewick
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   119.99     -3.78       116.21
              ID: 3AH64193D1500984D
                                                 your Order details on MyeBay

                                                 Victor Swit
              eBay Auction Payment
 12/20/2019                                      To get contact details, please visit   119.99     -3.78       116.21
              ID: 49C78564L8330051R
                                                 your Order details on MyeBay

                                                 Kenetx Systems
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    83.19     -2.71        80.48
              ID: 23B46417BH6441843
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -4.19      0.00        -4.19
              ID: 2VE90662C90784527              your Order details on MyeBay




                                                                                                             Page 26
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page59 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Nicholaus s smith smith
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit   125.70     -3.95       121.75
              ID: 7XK869776P2195722
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -5.70      0.00        -5.70
              ID: 6AJ374827G1629451              your Order details on MyeBay

                                                 william Hernandez
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit   119.99     -3.78       116.21
              ID: 66H51145KJ9832647
                                                 your Order details on MyeBay

                                                 Darren Blake
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    23.42     -0.98        22.44
              ID: 5WT34640X15681435
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -1.43      0.00        -1.43
              ID: 4JC52878DT6504228              your Order details on MyeBay

                                                 Angela Petry
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    23.31     -0.98        22.33
              ID: 779927954M899542M
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -1.32      0.00        -1.32
              ID: 3N856920LL1342526              your Order details on MyeBay

                                                 Dylan Cunningham
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit   399.99    -11.90       388.09
              ID: 2J119600VE000810X
                                                 your Order details on MyeBay

                                                 Richard Rowden
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    25.66     -1.04        24.62
              ID: 06V750360T009483S
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -1.68      0.00        -1.68
              ID: 7F533373JE224184M              your Order details on MyeBay

                                                 Thomas Gaffney
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    89.99     -2.91        87.08
              ID: 5MS42960YE543583L
                                                 your Order details on MyeBay

                                                 Richard Rowden
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    25.66     -1.04        24.62
              ID: 2K127573U7810652R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -1.68      0.00        -1.68
              ID: 77H21106SU458534E              your Order details on MyeBay

                                                 anthony reames
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit   105.29     -3.35       101.94
              ID: 0PJ49030HG434253B
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -5.30      0.00        -5.30
              ID: 0BS2928212967834J              your Order details on MyeBay




                                                                                                             Page 27
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page60 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Grant Freeman
              eBay Auction Payment
 12/21/2019                                      To get contact details, please visit    16.19     -0.77        15.42
              ID: 23G799817E832722L
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/21/2019                                                                              -1.20      0.00        -1.20
              ID: 67S27415T4051681K              your Order details on MyeBay

                                                 Dozie D. Offiaeli
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    76.03     -2.50        73.53
              ID: 6MX63840A13294812
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                              -6.04      0.00        -6.04
              ID: 31R03259YG942890X              your Order details on MyeBay

                                                 Charlotte Rollins
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    12.99     -0.68        12.31
              ID: 8V480935DM567623U
                                                 your Order details on MyeBay

                                                 Sigurdur Scheving
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    97.41     -3.12        94.29
              ID: 13K07841J2041293H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                              -7.42      0.00        -7.42
              ID: 9JJ39417WB4934610              your Order details on MyeBay

                                                 david siemieniewski
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    41.99     -1.52        40.47
              ID: 74487833AH0626725
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                              -2.00      0.00        -2.00
              ID: 1U108796SK3452630              your Order details on MyeBay

                                                 Darold L Neff
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    23.53     -0.98        22.55
              ID: 19T68220727624627
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                              -1.54      0.00        -1.54
              ID: 4NF98674LE919954P              your Order details on MyeBay

                                                 Russell Mckee
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    13.41     -0.69        12.72
              ID: 9YX732104G890664Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                              -0.42      0.00        -0.42
              ID: 1JF746666X567415L              your Order details on MyeBay

                                                 Allen Royce
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit   127.61     -4.00       123.61
              ID: 8CV80818KE025763T
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                              -7.62      0.00        -7.62
              ID: 84E23188XV694843K              your Order details on MyeBay




                                                                                                             Page 28
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page61 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com             12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                            Gross       Fee           Net

                                                 skip hambright
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    97.19      -3.12        94.07
              ID: 17Y03958VN1229533
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                               -7.20      0.00        -7.20
              ID: 1N883833G8235030S              your Order details on MyeBay

              Payment Refund                     Richard Rowden
 12/22/2019                                                                              -25.66      0.00       -25.66
              ID: 55D3858559879821A              rrowden@aol.com

              Tax collected by partner
 12/22/2019                                                                               1.68       0.00         1.68
              ID: 4NY366131F2014050

                                                 Cherilyn Lund
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    26.74      -1.08        25.66
              ID: 76N46241PY046653A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                               -1.75      0.00        -1.75
              ID: 1LH29707H8257640G              your Order details on MyeBay

                                                 william tardy
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit   157.94      -4.88       153.06
              ID: 0JF038088Y818330E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                               -7.95      0.00        -7.95
              ID: 2EK049478C502784M              your Order details on MyeBay

                                                 THERESA TRUMBO
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    42.40      -1.53        40.87
              ID: 0DL5625705886603K
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                               -2.40      0.00        -2.40
              ID: 0AM786389P6029820              your Order details on MyeBay

                                                 Jason Sauer
              eBay Auction Payment
 12/22/2019                                      To get contact details, please visit    26.91      -1.08        25.83
              ID: 6008106786422483L
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/22/2019                                                                               -1.92      0.00        -1.92
              ID: 7H459439NL287411V              your Order details on MyeBay

                                                 Ralph Linner
              eBay Auction Payment
 12/23/2019                                      To get contact details, please visit    74.89      -2.47        72.42
              ID: 8J70543015965002Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/23/2019                                                                               -4.90      0.00        -4.90
              ID: 3PF22370SN274183G              your Order details on MyeBay

                                                 Dean Kaufman
              eBay Auction Payment
 12/23/2019                                      To get contact details, please visit    79.00      -2.59        76.41
              ID: 1250159353612592L
                                                 your Order details on MyeBay

              Payment Refund                     Bruce Decarteret
 12/23/2019                                                                             -238.17      0.00      -238.17
              ID: 15926155M8736070F              n7bru@outlook.com




                                                                                                              Page 29
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page62 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

              Tax collected by partner
 12/23/2019                                                                                   18.18       0.00        18.18
              ID: 29S10535DA298204Y

                                                    Roy Snyder
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit      32.24      -1.23        31.01
              ID: 2HG57464DA703500U
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/23/2019                                                                                    -2.25      0.00        -2.25
              ID: 2V345158XW3887624                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/23/2019                                                                                -2,820.83      0.00    -2,820.83
              ID: 7HD54752SE330354N

                                                    oleksandr barynov
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit     424.99     -12.62       412.37
              ID: 0SA317784F641511P
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/23/2019                                                                                  -25.00       0.00       -25.00
              ID: 0D848087DF575622P                 your Order details on MyeBay

                                                    tavyn gibson
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit      14.99      -0.73        14.26
              ID: 82D00418N58807608
                                                    your Order details on MyeBay

                                                    Timothy Finlayson
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit      34.99      -1.31        33.68
              ID: 38R62923BE985961C
                                                    your Order details on MyeBay

                                                    Seiontec Systems LLC
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit     231.65      -7.02       224.63
              ID: 7PX98461T1492594S
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/23/2019                                                                                  -11.66       0.00       -11.66
              ID: 9K843144B63133457                 your Order details on MyeBay

                                                    scott bengsch
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit     129.60      -4.06       125.54
              ID: 34J45739Y4982142V
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/23/2019                                                                                    -9.60      0.00        -9.60
              ID: 491494483L699173S                 your Order details on MyeBay

                                                    Garret stewart
              eBay Auction Payment
 12/23/2019                                         To get contact details, please visit      48.95      -1.72        47.23
              ID: 6DK97186S17512717
                                                    your Order details on MyeBay

                                                    rudy miller
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit      16.58      -0.78        15.80
              ID: 11X002179E488820F
                                                    your Order details on MyeBay

                                                    kathy davis
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit     399.99     -11.90       388.09
              ID: 0G240520PW920374Y
                                                    your Order details on MyeBay




                                                                                                                   Page 30
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page63 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

                                                    David Siemieniewski
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit     513.59     -15.19       498.40
              ID: 47C91660BN603041V
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/24/2019                                                                                  -33.60       0.00       -33.60
              ID: 7AC217224M491012E                 your Order details on MyeBay

                                                    Phillip George
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit      73.58      -2.43        71.15
              ID: 2BS19873J4097160G
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/24/2019                                                                                    -3.59      0.00        -3.59
              ID: 53335410HF892015D                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/24/2019                                                                                -1,747.70      0.00    -1,747.70
              ID: 1XE79434CR495781M

              General Withdrawal - Bank Account
 12/24/2019                                                                                 -811.45       0.00      -811.45
              ID: 39D25654TB410994D

                                                    Steve Followwill
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit      42.99      -1.55        41.44
              ID: 40B753464S276054V
                                                    your Order details on MyeBay

                                                    abo besho 2017
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit     129.89      -4.07       125.82
              ID: 52B294979M566784P
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/24/2019                                                                                    -9.90      0.00        -9.90
              ID: 54587211XU736401K                 your Order details on MyeBay

                                                    Robert Besaw Jr
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit     129.60      -4.06       125.54
              ID: 2RJ289801B828171S
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/24/2019                                                                                    -9.60      0.00        -9.60
              ID: 27G81051MU024001B                 your Order details on MyeBay

                                                    Anatoliy Potomskiy
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit      27.21      -1.09        26.12
              ID: 93W10391LY544293L
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/24/2019                                                                                    -2.22      0.00        -2.22
              ID: 0J6517270C3492305                 your Order details on MyeBay

                                                    Joseph Sullivan
              eBay Auction Payment
 12/24/2019                                         To get contact details, please visit      86.59      -2.81        83.78
              ID: 28L85440VX433390H
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/24/2019                                                                                    -6.60      0.00        -6.60
              ID: 7T087050EF674345V                 your Order details on MyeBay

                                                    Demarius Amerson
              eBay Auction Payment
 12/25/2019                                         To get contact details, please visit      97.41      -3.12        94.29
              ID: 54099710FK457573W
                                                    your Order details on MyeBay




                                                                                                                   Page 31
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page64 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com              12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                             Gross       Fee           Net

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                                -7.42      0.00        -7.42
              ID: 6HW28532VP969923F              your Order details on MyeBay

                                                 bryan culp
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit     95.39      -3.07        92.32
              ID: 49W74248A1977990Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                                -5.40      0.00        -5.40
              ID: 7NJ14900W5824493D              your Order details on MyeBay

                                                 Tabitha Messer
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit   2,012.37    -58.66     1,953.71
              ID: 58J99539P12590922
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                              -153.37      0.00      -153.37
              ID: 0WE409260W369071L              your Order details on MyeBay

                                                 Sally Nolan
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit     30.97      -1.20        29.77
              ID: 4YU53604E70217404
                                                 your Order details on MyeBay

                                                 Les Bennett
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit     85.39      -2.78        82.61
              ID: 31836473LD171454E
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                                -5.40      0.00        -5.40
              ID: 6VA29737664419522              your Order details on MyeBay

                                                 grazia tangorra
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit     75.41      -2.49        72.92
              ID: 6KA48472BK602903N
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                                -5.42      0.00        -5.42
              ID: 4HR76521WR3322036              your Order details on MyeBay

                                                 Ryan Voorhees
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit     75.59      -2.49        73.10
              ID: 2SV07226DV304994H
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                                -5.60      0.00        -5.60
              ID: 223956572C3906332              your Order details on MyeBay

                                                 Dennis Otto
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit    429.49     -12.76       416.73
              ID: 9BC07262J2130082A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                               -29.50      0.00       -29.50
              ID: 09D61649HF446904V              your Order details on MyeBay

                                                 Madhusudan konduru
              eBay Auction Payment
 12/25/2019                                      To get contact details, please visit    681.96     -20.08       661.88
              ID: 6KE626293D046902U
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/25/2019                                                                               -51.97      0.00       -51.97
              ID: 95H46008F5697453D              your Order details on MyeBay




                                                                                                               Page 32
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page65 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

                                                    Marc Finkenbinder
              eBay Auction Payment
 12/25/2019                                         To get contact details, please visit      83.74      -2.73        81.01
              ID: 6J42387949507444W
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/25/2019                                                                                    -4.74      0.00        -4.74
              ID: 2N1771047S621693J                 your Order details on MyeBay

                                                    jason luscher
              eBay Auction Payment
 12/25/2019                                         To get contact details, please visit      29.99      -1.17        28.82
              ID: 6L8219736K974662C
                                                    your Order details on MyeBay

                                                    Oscar Macedo
              eBay Auction Payment
 12/25/2019                                         To get contact details, please visit     102.94      -3.29        99.65
              ID: 83K18752KU908771S
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/25/2019                                                                                    -8.94      0.00        -8.94
              ID: 8JF84904LV4190457                 your Order details on MyeBay

                                                    Man Him Chan
              eBay Auction Payment
 12/26/2019                                         To get contact details, please visit     131.39      -4.11       127.28
              ID: 7VH89139NN744645L
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/26/2019                                                                                  -11.40       0.00       -11.40
              ID: 04K2204886978704R                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/26/2019                                                                                -2,971.98      0.00    -2,971.98
              ID: 85F42781NR761523P

                                                    Jason Dilley
              eBay Auction Payment
 12/26/2019                                         To get contact details, please visit     211.38      -6.43       204.95
              ID: 0X405819BM695043M
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/26/2019                                                                                  -16.38       0.00       -16.38
              ID: 3MJ83147RP703853V                 your Order details on MyeBay

                                                    Janet Wiley
              eBay Auction Payment
 12/26/2019                                         To get contact details, please visit     127.19      -3.99       123.20
              ID: 3DT74821U3416922N
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/26/2019                                                                                    -7.20      0.00        -7.20
              ID: 9JJ70326600898530                 your Order details on MyeBay

                                                    Jim Gertz
              eBay Auction Payment
 12/26/2019                                         To get contact details, please visit      25.06      -1.03        24.03
              ID: 103675413C955090J
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/26/2019                                                                                    -1.08      0.00        -1.08
              ID: 4B327430MC197350V                 your Order details on MyeBay

                                                    george a gotie
              eBay Auction Payment
 12/26/2019                                         To get contact details, please visit      76.11      -2.51        73.60
              ID: 21643843SM560401R
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/26/2019                                                                                    -6.12      0.00        -6.12
              ID: 2K390386W6210861P                 your Order details on MyeBay




                                                                                                                   Page 33
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page66 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Donald Kline
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    15.55     -0.75        14.80
              ID: 0SN78361K1753612K
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                              -0.56      0.00        -0.56
              ID: 14445832NL630172Y              your Order details on MyeBay

                                                 kyle studabaker
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit   128.99     -4.04       124.95
              ID: 2F731134BE238084W
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                              -9.00      0.00        -9.00
              ID: 5AH572908J656935H              your Order details on MyeBay

                                                 Vic Thompson
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    89.99     -2.91        87.08
              ID: 15562364EA030372W
                                                 your Order details on MyeBay

                                                 Frankie Petrine
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    15.41     -0.75        14.66
              ID: 58P47844DY2560227
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                              -0.42      0.00        -0.42
              ID: 48E436263B616881P              your Order details on MyeBay

                                                 Allen Rollins
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    67.52     -2.26        65.26
              ID: 09P203048E669214P
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                              -3.52      0.00        -3.52
              ID: 7M5658770L2556334              your Order details on MyeBay

                                                 Jeff Huhn
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    74.80     -2.47        72.33
              ID: 36V50806GN8205202
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                              -4.81      0.00        -4.81
              ID: 8MC19908YJ0266135              your Order details on MyeBay

                                                 John Wright
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    13.99     -0.71        13.28
              ID: 38G88551TW077030C
                                                 your Order details on MyeBay

                                                 melvin swanson
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    36.99     -1.37        35.62
              ID: 66P707074K664274R
                                                 your Order details on MyeBay

                                                 Gregory Tatum
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit    98.99     -3.17        95.82
              ID: 96423561T3173504N
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                              -9.00      0.00        -9.00
              ID: 6V065911FH218461C              your Order details on MyeBay




                                                                                                             Page 34
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page67 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com              12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                             Gross       Fee           Net

                                                 Elliott Morris
              eBay Auction Payment
 12/26/2019                                      To get contact details, please visit     32.45      -1.24        31.21
              ID: 5K949620J6345082J
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/26/2019                                                                                -2.46      0.00        -2.46
              ID: 9WC49065WF293933J              your Order details on MyeBay

                                                 Robert Rowland
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit   1,199.99    -35.10     1,164.89
              ID: 1WN14618RA216253J
                                                 your Order details on MyeBay

                                                 John leadbetter
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit     84.39      -2.75        81.64
              ID: 9F83648398658633W
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/27/2019                                                                                -4.40      0.00        -4.40
              ID: 5VG80578B9627054Y              your Order details on MyeBay

                                                 Corwin Bustraan
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit    119.99      -3.78       116.21
              ID: 0MG20700F6426513N
                                                 your Order details on MyeBay

                                                 Larry Mcclain
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit    382.65     -11.40       371.25
              ID: 47T7628267417962K
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/27/2019                                                                               -32.66      0.00       -32.66
              ID: 0DJ89505Y5013620A              your Order details on MyeBay

                                                 Aaron Fagner
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit    119.99      -3.78       116.21
              ID: 5296293105768051X
                                                 your Order details on MyeBay

                                                 Justin Dillon
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit    349.99     -10.45       339.54
              ID: 6SJ11996CJ119184B
                                                 your Order details on MyeBay

                                                 Gary White
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit    158.99      -4.91       154.08
              ID: 81417423RH344414P
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/27/2019                                                                                -9.00      0.00        -9.00
              ID: 0TU258041A148705L              your Order details on MyeBay

                                                 lorence dippolito
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit    119.99      -3.78       116.21
              ID: 4VY73304AB605905U
                                                 your Order details on MyeBay

                                                 adam fleming
              eBay Auction Payment
 12/27/2019                                      To get contact details, please visit     26.36      -1.06        25.30
              ID: 6CB830208A138061U
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/27/2019                                                                                -1.37      0.00        -1.37
              ID: 7T022011LF6812911              your Order details on MyeBay




                                                                                                               Page 35
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page68 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com              12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                             Gross       Fee           Net

                                                 barry broderick
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit     29.99      -1.17        28.82
              ID: 7DA27074HE502012R
                                                 your Order details on MyeBay

                                                 Terry Pristas
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit     84.33      -2.75        81.58
              ID: 828376421P669545F
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/28/2019                                                                                -5.33      0.00        -5.33
              ID: 78R00857UY203522N              your Order details on MyeBay

                                                 Diana Peterson
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit    119.99      -3.78       116.21
              ID: 87W15134GM030004P
                                                 your Order details on MyeBay

                                                 Robin Rundle
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit    370.99     -11.06       359.93
              ID: 67F929666E740121D
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/28/2019                                                                               -21.00      0.00       -21.00
              ID: 21U52883UL462631N              your Order details on MyeBay

                                                 William Burke
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit     69.99      -2.33        67.66
              ID: 3Y837545PW391114E
                                                 your Order details on MyeBay

                                                 Scotty Wilkins
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit     43.80      -1.57        42.23
              ID: 9GK50020AH641700G
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/28/2019                                                                                -3.80      0.00        -3.80
              ID: 75487507HB706983B              your Order details on MyeBay

                                                 Tina Ezzell
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit    126.71      -3.97       122.74
              ID: 76N93591053079449
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/28/2019                                                                                -6.72      0.00        -6.72
              ID: 4XW03821M3379002P              your Order details on MyeBay

                                                 GARRETT STONE
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit    119.99      -3.78       116.21
              ID: 8Y435171RN1737003
                                                 your Order details on MyeBay

                                                 William S Putnam
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit   1,000.00    -29.30       970.70
              ID: 1HG80180JR749735P
                                                 your Order details on MyeBay

                                                 Nathan Pfenninger
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit    195.00      -5.96       189.04
              ID: 6PF92336J81446130
                                                 your Order details on MyeBay

                                                 Tyler Upholstery
              eBay Auction Payment
 12/28/2019                                      To get contact details, please visit     99.44      -3.18        96.26
              ID: 5HL737106S465782T
                                                 your Order details on MyeBay




                                                                                                               Page 36
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page69 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com               12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

              Tax collected by partner              To get contact details, please visit
 12/28/2019                                                                                    -9.45      0.00        -9.45
              ID: 1UB17751EL0502139                 your Order details on MyeBay

                                                    Krista Smith
              eBay Auction Payment
 12/28/2019                                         To get contact details, please visit      47.17      -1.67        45.50
              ID: 5T230107HA0361915
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/28/2019                                                                                    -3.19      0.00        -3.19
              ID: 97G86654JN9731349                 your Order details on MyeBay

                                                    Blake Westerberg
              eBay Auction Payment
 12/28/2019                                         To get contact details, please visit     209.38      -6.37       203.01
              ID: 0Y506185Y05554346
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/28/2019                                                                                  -14.38       0.00       -14.38
              ID: 2EV77212TH9529715                 your Order details on MyeBay

                                                    kevin westermann
              eBay Auction Payment
 12/28/2019                                         To get contact details, please visit      23.48      -0.98        22.50
              ID: 1NG21069FE819654M
                                                    your Order details on MyeBay

                                                    Derrick Voerg
              eBay Auction Payment
 12/28/2019                                         To get contact details, please visit     119.99      -3.78       116.21
              ID: 28C77651YN4924734
                                                    your Order details on MyeBay

                                                    Eric Berkheimer
              eBay Auction Payment
 12/28/2019                                         To get contact details, please visit   1,199.99     -35.10     1,164.89
              ID: 35V4884441800083M
                                                    your Order details on MyeBay

                                                    Chad Price
              eBay Auction Payment
 12/29/2019                                         To get contact details, please visit      21.39      -0.92        20.47
              ID: 4YS24547GJ7102531
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/29/2019                                                                                    -1.40      0.00        -1.40
              ID: 0KE48423AK8915831                 your Order details on MyeBay

                                                    Robin Noble
              eBay Auction Payment
 12/29/2019                                         To get contact details, please visit      25.99      -1.05        24.94
              ID: 6LE84007FE462680F
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/29/2019                                                                                    -1.00      0.00        -1.00
              ID: 9T0609114B403425G                 your Order details on MyeBay

              General Withdrawal - Bank Account
 12/29/2019                                                                                -7,196.65      0.00    -7,196.65
              ID: 1RH561601R034433R

                                                    Jeff Storkan
              eBay Auction Payment
 12/29/2019                                         To get contact details, please visit      15.47      -0.75        14.72
              ID: 1YB25460A0272091H
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/29/2019                                                                                    -0.48      0.00        -0.48
              ID: 4LJ59882L8186154E                 your Order details on MyeBay




                                                                                                                   Page 37
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page70 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Robert Gordon
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit    14.99     -0.73        14.26
              ID: 3RC48497MG396035A
                                                 your Order details on MyeBay

                                                 DENNIS RICHARDS
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit    11.24     -0.63        10.61
              ID: 5J2090900V124894G
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/29/2019                                                                              -0.25      0.00        -0.25
              ID: 7TK31225A4166203P              your Order details on MyeBay

                                                 Todd Valley
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit    12.95     -0.68        12.27
              ID: 4N074768801439603
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/29/2019                                                                              -0.96      0.00        -0.96
              ID: 2XS0118985649324M              your Order details on MyeBay

                                                 Luke O'Brien
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit    31.64     -1.22        30.42
              ID: 5KM75307SU550890Y
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/29/2019                                                                              -1.65      0.00        -1.65
              ID: 97W8576967915242S              your Order details on MyeBay

                                                 Michael Stults
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit   124.44     -3.91       120.53
              ID: 1K114878S3898623R
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/29/2019                                                                              -4.44      0.00        -4.44
              ID: 0BJ35517MN9070535              your Order details on MyeBay

                                                 Michael Bendele
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit   120.00     -3.78       116.22
              ID: 8UJ42319R4150505U
                                                 your Order details on MyeBay

                                                 Wayne Olsen
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit    83.99     -2.74        81.25
              ID: 52Y72893KT8626341
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/29/2019                                                                              -4.00      0.00        -4.00
              ID: 1BF855936H304752W              your Order details on MyeBay

                                                 toan vu
              eBay Auction Payment
 12/29/2019                                      To get contact details, please visit    38.49     -1.42        37.07
              ID: 73913176V6088854A
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/29/2019                                                                              -3.50      0.00        -3.50
              ID: 50S319340U211230N              your Order details on MyeBay

                                                 mike green
              eBay Auction Payment
 12/30/2019                                      To get contact details, please visit   119.99     -3.78       116.21
              ID: 42R01916GY457051R
                                                 your Order details on MyeBay




                                                                                                             Page 38
  Case:19-18459-MER Doc#:194 Filed:01/21/20                               Entered:01/21/20 11:38:22 Page71 of 83



Merchant Account ID: JF7G                   PayPal ID: rgermundson@frictionlessworld.com             12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                            Gross       Fee           Net

              General Withdrawal - Bank Account
 12/30/2019                                                                                -422.07      0.00      -422.07
              ID: 39A677090W5003647

                                                    Terry Grahn
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit   429.49     -12.76       416.73
              ID: 3VE8477090131653C
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                 -29.50      0.00       -29.50
              ID: 7LP57789V2569981R                 your Order details on MyeBay

                                                    Gregory y Wawrzonek
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit    84.99      -2.76        82.23
              ID: 5JP43688NC601881J
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                  -5.00      0.00        -5.00
              ID: 4MY01087T2476570Y                 your Order details on MyeBay

                                                    kenneth cordell
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit    75.06      -2.48        72.58
              ID: 6NW72182LA964484Y
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                  -5.07      0.00        -5.07
              ID: 6X796175XG859645E                 your Order details on MyeBay

                                                    Jeffrey Greene
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit    13.32      -0.69        12.63
              ID: 3GS30472VN517580V
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                  -0.33      0.00        -0.33
              ID: 77R72950JC801652K                 your Order details on MyeBay

                                                    karey tyler
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit   423.99     -12.60       411.39
              ID: 58Y05611MU706983V
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                 -24.00      0.00       -24.00
              ID: 5CY26603L0090045E                 your Order details on MyeBay

                                                    Stephen Allen
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit   568.31     -16.78       551.53
              ID: 3JA47333X5107143B
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                 -43.31      0.00       -43.31
              ID: 8Y006688U8284101W                 your Order details on MyeBay

                                                    John Ostojich
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit    69.99      -2.33        67.66
              ID: 7EN76998VG861704N
                                                    your Order details on MyeBay

                                                    Dennis Arroyos
              eBay Auction Payment
 12/30/2019                                         To get contact details, please visit   431.59     -12.82       418.77
              ID: 478646604L583672B
                                                    your Order details on MyeBay

              Tax collected by partner              To get contact details, please visit
 12/30/2019                                                                                 -31.60      0.00       -31.60
              ID: 00G77500MC070364S                 your Order details on MyeBay




                                                                                                                 Page 39
  Case:19-18459-MER Doc#:194 Filed:01/21/20                            Entered:01/21/20 11:38:22 Page72 of 83



Merchant Account ID: JF7G                PayPal ID: rgermundson@frictionlessworld.com            12/1/2019 - 12/31/2019




Transaction History - USD
 Date         Description                        Name \ Email                           Gross       Fee           Net

                                                 Brent Dietrich
              eBay Auction Payment
 12/30/2019                                      To get contact details, please visit   375.00    -11.18       363.82
              ID: 9RJ21413J4719563H
                                                 your Order details on MyeBay

                                                 Larry J Eley JR
              eBay Auction Payment
 12/30/2019                                      To get contact details, please visit    70.00     -2.33        67.67
              ID: 3EL216514Y767264R
                                                 your Order details on MyeBay

                                                 Greg Drugan
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit   375.00    -11.18       363.82
              ID: 1M519301M1481582T
                                                 your Order details on MyeBay

                                                 Belinda Busler
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit    21.99     -0.94        21.05
              ID: 2WU4353874046561F
                                                 your Order details on MyeBay

                                                 Jennifer Borchardt
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit    11.99     -0.65        11.34
              ID: 9AT39434L0599004S
                                                 your Order details on MyeBay

                                                 Derek Knocke
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit   126.71     -3.97       122.74
              ID: 83G1198213431480M
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/31/2019                                                                              -6.72      0.00        -6.72
              ID: 51256556LN265991G              your Order details on MyeBay

                                                 Christine Leger
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit   119.99     -3.78       116.21
              ID: 7C169086GA582613K
                                                 your Order details on MyeBay

                                                 Brandon Mortensen
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit    64.34     -2.17        62.17
              ID: 2SG05650DX003803T
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/31/2019                                                                              -4.35      0.00        -4.35
              ID: 8JT30482D46429607              your Order details on MyeBay

                                                 Gerald Walhovd
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit    38.46     -1.42        37.04
              ID: 9CN99930TM3233209
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/31/2019                                                                              -2.47      0.00        -2.47
              ID: 8JL001733V475210Y              your Order details on MyeBay

                                                 francisco Alvarez
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit   140.71     -4.38       136.33
              ID: 9MD284251T1257258
                                                 your Order details on MyeBay

              Tax collected by partner           To get contact details, please visit
 12/31/2019                                                                             -10.72      0.00       -10.72
              ID: 01H31155RK2685015              your Order details on MyeBay

                                                 Patsy Horton
              eBay Auction Payment
 12/31/2019                                      To get contact details, please visit   126.71     -3.97       122.74
              ID: 30S23089NC907471B
                                                 your Order details on MyeBay




                                                                                                             Page 40
  Case:19-18459-MER Doc#:194 Filed:01/21/20                                    Entered:01/21/20 11:38:22 Page73 of 83



Merchant Account ID: JF7G                      PayPal ID: rgermundson@frictionlessworld.com                             12/1/2019 - 12/31/2019




Transaction History - USD
 Date          Description                               Name \ Email                                    Gross             Fee            Net

               Tax collected by partner                  To get contact details, please visit
 12/31/2019                                                                                              -6.72             0.00         -6.72
               ID: 23S39723ET343923N                     your Order details on MyeBay

                                                         Matthew Pless
               eBay Auction Payment
 12/31/2019                                              To get contact details, please visit            11.99            -0.65         11.34
               ID: 26H52403EX693663D
                                                         your Order details on MyeBay

                                                         Sean Baxter
               eBay Auction Payment
 12/31/2019                                              To get contact details, please visit            32.39            -1.24         31.15
               ID: 4DR516752J6968522
                                                         your Order details on MyeBay

               Tax collected by partner                  To get contact details, please visit
 12/31/2019                                                                                              -2.40             0.00         -2.40
               ID: 4J8177334C926854M                     your Order details on MyeBay




To report an unauthorized transaction or other error NOT involving your debit card: call (402-938-3614) or write to us (Attn: Error Resolution
Department, P.O. Box 45950, Omaha, NE 68145-0950).

To report an unauthorized transaction or other error concerning your debit card: call (402-938-3614), fax (303-395-2855) or write to us (PayPal
Debit Card Department, P.O. Box 45950, Omaha, NE 68145-0950).

To cancel a pre-authorized or recurring payment or determine whether a pre-authorized or recurring transfer has been made: call us at 1-877-
896-6383 (please note that only calls pertaining to pre-authorized or recurring payments will be accepted at this number).

                                                                                                                                     Page 41
                                Case:19-18459-MER Doc#:194 Filed:01/21/20                         Entered:01/21/20 11:38:22 Page74 of 83

                                                                                                          November 30, 2019through December 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                             Account Number:   6981

                                Columbus, OH 43218- 2051

                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                www.Chase.com
                                                                                                         Service Center:           1-877-425-8100
                                00104489 DRE 501 141 00120 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                FRICTIONLESS WORLD LLC DEBTOR-IN-POSSESS                                 Para Espanol:             1-888-622-4273
                                ION 19-18459-MER                                                         International Calls:      1-713-262-1679
                                1100 W 120TH AVE STE 600
                                WESTMINSTER CO 80234-2736




                                                                                                                                                          01044890101000000021
       *start*summary




                                                                      Chase Analysis Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                            $345,601.22
                    Deposits and Additions                                        14              149,313.95
                    Other Withdrawals                                             21             -282,487.35
                    Ending Balance                                                35             $212,427.82
       *end*summary



*start*post summary message1




        Your account ending in 3005 is linked to this account for overdraft protection.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/04                       Paypal       Transfer 1007344850984 PPD ID: Paypalsd11                                              $12,000.00
            12/09                       Paypal       Transfer 1007373158166 PPD ID: Paypalsd11                                                2,811.02
            12/10                       Paypal       Transfer 1007403440503 PPD ID: Paypalsd11                                                2,626.10
            12/13                       Online Transfer From Chk ...7389 Transaction#: 8965132597                                           100,000.00
            12/16                       Paypal       Transfer 1007449434254 PPD ID: Paypalsd11                                                6,000.00
            12/16                       Paypal       Transfer 1007469250549 PPD ID: Paypalsd11                                                2,852.67
            12/18                       Paypal       Transfer 1007488758254 PPD ID: Paypalsd11                                                2,795.19
            12/20                       Paypal       Transfer 1007509886727 PPD ID: Paypalsd11                                                4,258.29
            12/24                       Paypal       Transfer 1007543401365 PPD ID: Paypalsd11                                                2,820.83
            12/26                       Paypal       Transfer 1007548760669 PPD ID: Paypalsd11                                                1,747.70
            12/26                       Paypal       Transfer 4Yr22Av6Ps76A PPD ID: Paypalsd11                                                  811.45
            12/27                       Paypal       Transfer 4Yr22Av73K7Q6 PPD ID: Paypalsd11                                                2,971.98
            12/30                       Paypal       Transfer 1007591207793 PPD ID: Paypalsd11                                                7,196.65
            12/31                       Paypal       Transfer 4Yr22Av88Lllw PPD ID: Paypalsd11                                                  422.07
            Total Deposits and Additions                                                                                                  $149,313.95
*end*deposits and additions



 *start*other withdrawals




            OTHER WITHDRAWALS

              12/02                 Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002550450Xf                            $5,326.18
              12/03                 Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002490450Xf                            21,695.29
              12/04                 Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002410450Xf                            14,483.97
              12/05                 Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002650450Xf                            11,548.49
              12/06
 *end*other withdrawals
                                    Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002370450Xf                               478.60



                                                                                                                                    Page 1 of 2
                                                   Case:19-18459-MER Doc#:194 Filed:01/21/20                   Entered:01/21/20 11:38:22 Page75 of 83

                                                                                                                    November 30, 2019through December 31, 2019
                                                                                                                       Account Number:    6981



       *start*other withdrawals




                                                                                 (continued)
                 OTHER WITHDRAWALS

                   12/09                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002630450Xf                            6,530.07
                   12/10                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002510450Xf                           50,302.52
                   12/11                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002450450Xf                            5,071.36
                   12/12                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002590450Xf                           37,596.69
                   12/13                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002430450Xf                            3,413.98
                   12/16                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002790450Xf                            3,294.38
                   12/17                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002610450Xf                           22,342.66
                   12/18                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002390450Xf                              943.56
                   12/19                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002390450Xf                            2,121.66
                   12/20                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002490450Xf                           10,918.39
                   12/23                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002630450Xf                           12,502.91
                   12/24                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002430450Xf                            7,295.33
                   12/26                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002510450Xf                           38,559.10
                   12/27                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002370450Xf                            2,719.22
                   12/30                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002630450Xf                           22,932.40
                   12/31                            Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002610450Xf                            2,410.59
                   Total Other Withdrawals                                                                                                               $282,487.35
       *end*other withdrawals


*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2



   *start*daily ending balance2




                    DAILY ENDING BALANCE

        12/02                                                  $340,275.04          12/11                 247,601.86            12/20                        282,876.69
        12/03                                                   318,579.75          12/12                 210,005.17            12/23                        270,373.78
        12/04                                                   316,095.78          12/13                 306,591.19            12/24                        265,899.28
        12/05                                                   304,547.29          12/16                 312,149.48            12/26                        229,899.33
        12/06                                                   304,068.69          12/17                 289,806.82            12/27                        230,152.09
        12/09                                                   300,349.64          12/18                 291,658.45            12/30                        214,416.34
        12/10
   *end*daily ending balance2
                                                                252,673.22          12/19                 289,536.79            12/31                        212,427.82
    *start*dre portrait disclosure message area




                      IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                      address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                      incorrect or if you need more information about a transfer listed on the statement or receipt.
                      For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                      appeared. Be prepared to give us the following information:
                                     Your name and account number
                                     The dollar amount of the suspected error
                                     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                      We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                      accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                      us to complete our investigation.
                      IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                      incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                      you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                      Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                      JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                            JPMorgan Chase Bank, N.A. Member FDIC
    *end*dre portrait disclosure message area




                                                                                                                                                    Page 2 of 2
                                Case:19-18459-MER Doc#:194 Filed:01/21/20                         Entered:01/21/20 11:38:22 Page76 of 83

                                                                                                          November 30, 2019through December 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                             Account Number:   7005

                                Columbus, OH 43218- 2051

                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                www.Chase.com
                                                                                                         Service Center:           1-877-425-8100
                                00104490 DRE 501 141 00120 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                FRICTIONLESS WORLD LLC DEBTOR-IN-POSSESS                                 Para Espanol:             1-888-622-4273
                                ION 19-18459-MER                                                         International Calls:      1-713-262-1679
                                1100 W 120TH AVE STE 600
                                WESTMINSTER CO 80234-2736




                                                                                                                                                         01044900301000000023
       *start*summary




                                                                      Chase Analysis Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                     $0.00
                    Deposits and Additions                                        22               285,534.70
                    Checks Paid                                                   27               -19,625.13
                    ATM & Debit Card Withdrawals                                  67               -50,019.71
                    Electronic Withdrawals                                        45              -215,885.00
                    Fees                                                           1                    -4.86
                    Ending Balance                                               162                    $0.00
       *end*summary



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/02                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002560450Xf                    $5,326.18
            12/03                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002500450Xf                    21,695.29
            12/04                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002420450Xf                    14,483.97
            12/05                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002660450Xf                    11,548.49
            12/06                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002380450Xf                       478.60
            12/09                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002640450Xf                     6,530.07
            12/10                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002520450Xf                    50,302.52
            12/11                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002460450Xf                     5,071.36
            12/12                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002600450Xf                    37,596.69
            12/13                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002440450Xf                     3,413.98
            12/16                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002800450Xf                     3,294.38
            12/16                       Paychex Sec Dep Manach Pay 1651037          CCD ID: 9046409001                                        3,047.35
            12/17                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002620450Xf                    22,342.66
            12/18                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002400450Xf                       943.56
            12/19                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002400450Xf                     2,121.66
            12/20                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002500450Xf                    10,918.39
            12/23                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002640450Xf                    12,502.91
            12/24                       Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002440450Xf                     7,295.33
            12/26
*end*deposits and additions
                                        Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002520450Xf                    38,559.10




                                                                                                                                    Page 1 of 6
                                Case:19-18459-MER Doc#:194 Filed:01/21/20                    Entered:01/21/20 11:38:22 Page77 of 83

                                                                                                   November 30, 2019through December 31, 2019
                                                                                                    Account Number:    7005



*start*deposits and additions




                                                                      (continued)
           DEPOSITS AND ADDITIONS

            12/27                     Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002380450Xf                 2,719.22
            12/30                     Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002640450Xf                22,932.40
            12/31                     Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002620450Xf                 2,410.59
            Total Deposits and Additions                                                                                           $285,534.70
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       6105                     ^                                                                                     12/09              $160.42
       21420                     *^                                                                                   12/02               162.17
       21434                     *^                                                                                   12/04                91.44
       21440                     *^                                                                                   12/05                53.62
       21443                     *^                                                                                   12/05             1,128.84
       21444                      ^                                                                                   12/06                16.00
       21445                      ^                                                                                   12/10             1,030.52
       21447                     *^                                                                                   12/09               820.00
       21448                      ^                                                                                   12/10               154.99
       21449                      ^                                                                                   12/10               575.05
       21450                      ^                                                                                   12/09             1,440.00
       21451                      ^                                                                                   12/11             3,865.20
       21454                     *^                                                                                   12/23                32.50
       21455                      ^                                                                                   12/26               142.00
       21456                      ^                                                                                   12/30               312.12
       21457                      ^                                                                                   12/26               649.00
       21458                      ^                                                                                   12/27               257.19
       21459                      ^                                                                                   12/26               401.63
       21460                      ^                                                                                   12/26               500.00
       21461                      ^                                                                                   12/30             2,175.00
       21462                      ^                                                                                   12/27               198.85
       21464                     *^                                                                                   12/24                85.90
       21465                      ^                                                                                   12/26               120.00
       21466                      ^                                                                                   12/26             3,000.00
       21468                     *^                                                                                   12/27             1,677.95
       21469                      ^                                                                                   12/27               117.26
       21470                      ^                                                                                   12/24               457.48
            Total Checks Paid                                                                                                        $19,625.13
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              12/02               Card Purchase       11/27 Northwest Parkway LLC 303-5331212 CO Card 9519                                $10.85
              12/02               Card Purchase       11/29 Colorado Garage Door S 303-2923667 CO Card 9895                             4,280.12
              12/02               Card Purchase       12/01 Conoco - Cf United Apr Boulder CO Card 9895                                    73.37
              12/03               Card Purchase       12/02 Ink Coffee - 1801 Denver CO Card 9895                                           6.72
              12/03
 *end*atm debit withdrawal
                                  Card Purchase       12/02 Dnh*Godaddy.Com 480-5058855 AZ Card 9519                                       18.46

                                                                                                                              Page 2 of 6
                              Case:19-18459-MER Doc#:194 Filed:01/21/20                 Entered:01/21/20 11:38:22 Page78 of 83

                                                                                             November 30, 2019through December 31, 2019
                                                                                              Account Number:   7005



*start*atm debit withdrawal




                                                                              (continued)
          ATM & DEBIT CARD WITHDRAWALS

            12/03               Card Purchase With Pin 12/03 Wal-Mart #4288 Broomfield CO Card 9895                                   6.42
            12/03               Recurring Card Purchase 12/03 Endicia 800-576-3279 CA Card 9519                                      69.90
            12/03               Recurring Card Purchase 12/03 Shopify.Com/C Httpsshopify. IL Card 9519                               29.00
            12/04               Card Purchase       12/02 Authorize.Net 877-4473938 CA Card 9519                                     10.00
            12/04               Card Purchase       12/02 Authorize.Net 877-4473938 CA Card 9519                                     10.00




                                                                                                                                               11044900302000000063
            12/04               Card Purchase       12/02 Authorize.Net 877-4473938 CA Card 9519                                     10.00
            12/04               Card Purchase       12/03 E 470 Express Tolls 303-5373470 CO Card 9519                               57.20
            12/04               Card Purchase       12/03 Intermedia.Net Inc 800-379-7729 WA Card 9519                              983.02
            12/05               Card Purchase       12/05 R And L Carriers 937-382-1494 OH Card 9519                              8,460.84
            12/05               Card Purchase       12/04 CO Dora Professional Li Egov.Com CO Card 9519                              76.00
            12/05               Card Purchase       12/04 Intuiship Services 801-6133933 UT Card 9519                             1,000.00
            12/05               Recurring Card Purchase 12/05 Shopify.Com/C Httpsshopify. IL Card 9519                               29.00
            12/06               Card Purchase       12/04 Taco Boulder CO Card 9895                                                  74.40
            12/06               Card Purchase       12/05 Sps Commerce 866-999-8729 MN Card 9519                                    293.20
            12/06               Card Purchase       12/05 Shipsource Midvale UT Card 9519                                            95.00
            12/09               Card Purchase       12/07 Boulder Parking-Cagid Boulder CO Card 9895                                  1.50
            12/09               Card Purchase       12/08 Ebay Inc. 866-779-3229 CA Card 9519                                     4,094.66
            12/09               Recurring Card Purchase 12/08 Amazon Prime Amzn.Com/Bill WA Card 9519                                13.49
            12/10               Card Purchase       12/09 Amzn Mktp US*1E8D22P Amzn.Com/Bill WA Card 9895                            63.06
            12/10               Card Purchase       12/09 Amzn Mktp US*H41GA95 Amzn.Com/Bill WA Card 9895                            15.72
            12/10               Card Purchase       12/09 Ink Coffee - 1801 Denver CO Card 9895                                       6.72
            12/10               Card Purchase       12/10 R And L Carriers 937-382-1494 OH Card 9519                              8,804.38
            12/10               Card Purchase       12/09 CO Dora Professional Li Egov.Com CO Card 9519                              91.00
            12/11               Card Purchase       12/10 Intuiship Services 801-6133933 UT Card 9519                             1,000.00
            12/11               Card Purchase       12/10 Usps Stamps Endicia 310-482-5800 CA Card 9519                             200.00
            12/12               Card Purchase       12/11 Laz Parking 760139 Denver CO Card 9895                                     15.00
            12/13               Card Purchase       12/12 Conoco - Cf United Apr Boulder CO Card 9895                                62.84
            12/13               Card Purchase       12/12 Boulder Parking-Cagid Boulder CO Card 9895                                  1.50
            12/13               Card Purchase       12/12 Amzn Mktp US*Ds4Ot96 Amzn.Com/Bill WA Card 9895                            13.60
            12/13               Card Purchase       12/13 Amzn Mktp US*R67Ly9N Amzn.Com/Bill WA Card 9895                            22.70
            12/13               Card Purchase       12/13 Labelmaster 800-621-5808 IL Card 9519                                      71.48
            12/16               Card Purchase       12/14 R And L Carriers 937-382-1494 OH Card 9519                              4,137.35
            12/17               Card Purchase       12/16 King Soopers 0086 Broomfield CO Card 9519                                  45.81
            12/17               Card Purchase       12/17 Amzn Mktp US*6326D3T Amzn.Com/Bill WA Card 9519                            72.24
            12/18               Card Purchase       12/17 E 470 Express Tolls 303-5373470 CO Card 9519                               37.20
            12/18               Card Purchase       12/17 Lowes #00246* Northglenn CO Card 9519                                      35.30
            12/18               Card Purchase       12/17 Western Disposal Serv 303-444-2037 CO Card 9895                           270.00
            12/18               Card Purchase       12/17 Usps Stamps Endicia 310-482-5800 CA Card 9519                             200.00
            12/19               Card Purchase       12/19 Lowes #00246* Northglenn CO Card 9895                                      42.63
            12/19               Recurring Card Purchase 12/19 Adobe Stock 800-443-8158 CA Card 9519                                 431.06
            12/20               Card Purchase       12/19 Intuiship Services 801-6133933 UT Card 9519                             1,000.00
            12/20               Card Purchase       12/20 R And L Carriers 937-382-1494 OH Card 9519                              7,945.44
            12/23               Card Purchase       12/21 Power Equip Direct 800-710-7499 IL Card 9895                            3,552.66
            12/23               Card Purchase       12/20 Facebk Yeggjnsq62 650-5434800 CA Card 9519                                 25.00
            12/23               Card Purchase       12/20 Trailblazn' Power Fort St. John BC Card 9519                              162.22
                                CA Dollar
                                212.80 X 0.7623120 (Exchg Rte)
            12/23               Card Purchase       12/20 King Soopers 0086 Broomfield CO Card 9519                                    23.81
            12/23               Card Purchase       12/21 Parry`S Pizza Northglenn CO Card 9519                                       115.91
            12/23               Card Purchase       12/21 Conoco - Cf United Apr Boulder CO Card 9895                                  11.78
            12/23
*end*atm debit withdrawal
                                Card Purchase       12/21 Conoco - Cf United Apr Boulder CO Card 9895                                  53.00

                                                                                                                        Page 3 of 6
                                    Case:19-18459-MER Doc#:194 Filed:01/21/20                   Entered:01/21/20 11:38:22 Page79 of 83

                                                                                                     November 30, 2019through December 31, 2019
                                                                                                      Account Number:   7005



*start*atm debit withdrawal




                                                                                      (continued)
          ATM & DEBIT CARD WITHDRAWALS

            12/23                     Card Purchase With Pin 12/21 United Pacific 6 Boulder CO Card 9895                                       50.00
            12/23                     Card Purchase       12/22 Facebk Jp9Zcpaq62 650-5434800 CA Card 9519                                     25.00
            12/23                     Card Purchase With Pin 12/23 Lowe's #246 Northglenn CO Card 9895                                        447.82
            12/23                     Recurring Card Purchase 12/22 J2 Efax Services 323-817-3205 CA Card 9519                                 16.95
            12/24                     Card Purchase       12/24 Amazon.Com*Kf2Ym8H93 Amzn.Com/Bill WA Card 9895                                22.92
            12/24                     Card Purchase       12/24 Amazon.Com*Tv9Hm8Cm3 Amzn.Com/Bill WA Card 9895                               292.85
            12/24                     Card Purchase With Pin 12/24 AT&T Sm38 5408 Boulder CO Card 9895                                         39.78
            12/26                     Card Purchase       12/23 Huron Wash Northglenn CO Card 9895                                              3.43
            12/26                     Card Purchase       12/24 Facebk M2Gl7Nnq62 650-5434800 CA Card 9519                                     35.00
            12/26                     Card Purchase       12/24 Power Equip Direct Bolingbrook IL Card 9895                                   135.43
            12/27                     Card Purchase       12/27 Amazon.Com*Ql54Z5Gf3 Amzn.Com/Bill WA Card 9895                               467.97
            12/30                     Card Purchase       12/28 Facebk L9Wtynar62 650-5434800 CA Card 9519                                     50.00
            12/31                     Card Purchase       12/30 Usps Stamps Endicia 310-482-5800 CA Card 9519                                 200.00
            Total ATM & Debit Card Withdrawals                                                                                         $50,019.71
*end*atm debit withdrawal



*start*atm and debit card summary




                     ATM & DEBIT CARD SUMMARY
        Rob Jay Germundson Card 9519
                                                    Total ATM Withdrawals & Debits                                                         $0.00
                                                    Total Card Purchases                                                              $39,990.63
                                                    Total Card Deposits & Credits                                                          $0.00
        Daniel Banjo Card 9895
                                                    Total ATM Withdrawals & Debits                                                         $0.00
                                                    Total Card Purchases                                                              $10,033.94
                                                    Total Card Deposits & Credits                                                          $0.00
        ATM & Debit Card Totals
                                                    Total ATM Withdrawals & Debits                                                         $0.00
                                                    Total Card Purchases                                                              $50,024.57
*end*atm and debit card summary
                                                    Total Card Deposits & Credits                                                          $0.00
*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS

            12/02                     Plic-Sbd       Insur Clm Pact#162165740 PPD ID: 9Gpsbd0000                                           $573.25
            12/02                     Paymentech        Fee     6293377     CCD ID: 1020401225                                              226.42
            12/03                     12/03 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                 19,282.59
                                      14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 5821100337Es
            12/03                     Robert Half, Inc Internet 043000095347010 CCD ID: 9044040182                                        1,423.11
            12/03                     Waste Connection Web_Pay 41652612120219 Web ID: 9051001301                                            642.75
            12/03                     Aflac        Insurance J3P98376666 CCD ID: 2580663085                                                 216.34
            12/04                     Express Employme Express Em B7EDC914-4A06-4 CCD ID: 1541507947                                     12,381.95
            12/04                     Robert Half, Inc Internet 043000097205808 CCD ID: 9044040182                                          875.76
            12/04                     Paychex Cgs       Garnish Col0089119722 CCD ID: 1161124166                                             64.60
            12/05                     Vantiv_Intg_Pymt Billng 529000081264 CCD ID: 7300604847                                               557.27
            12/05                     Paychex-Hrs       401(K) 0000031116828 CCD ID: 9540920001                                             242.92
            12/10                     12/10 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                 35,406.19
                                      14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 5273300344Es
            12/10                     U. P. S.      UPS Bill 1933400008582Vv CCD ID: 2193070436                                           2,768.27
            12/10                     Robert Half, Inc Internet 043000098184600 CCD ID: 9044040182                                        1,386.62
            12/11
*end*electronic withdrawal
                                      U. P. S.      UPS Bill 1933100008582Vv CCD ID: 4193070436                                               6.16

                                                                                                                                Page 4 of 6
                                                   Case:19-18459-MER Doc#:194 Filed:01/21/20                     Entered:01/21/20 11:38:22 Page80 of 83

                                                                                                                       November 30, 2019through December 31, 2019
                                                                                                                        Account Number:   7005



       *start*electronic withdrawal




                                                                                            (continued)
               ELECTRONIC WITHDRAWALS

                   12/12                             12/12 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                    26,650.70
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 5131500346Es
                   12/12                             The Hartford Ntclbiivrc 14534927       CCD ID: 9942902727                                             10,890.00
                   12/12                             5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                               40.99
                   12/13                             12/13 Payment To Chase Card Ending IN 3675                                                               292.32




                                                                                                                                                                        11044900303000000063
                   12/13                             Paychex-Hrs       401(K) 0000031164041 CCD ID: 9540920001                                              1,798.44
                   12/13                             Express Employme Express Em 5Cf99C34-8Ef5-4 CCD ID: 1541507947                                           989.10
                   12/13                             Paychex-Hrs       Hrs Pmt 32737119      CCD ID: 2555124166                                               162.00
                   12/16                             Paychex-Hrs       401(K) 0000031190598 CCD ID: 9540920001                                              2,204.38
                   12/17                             12/17 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                    20,765.01
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 4696600351Es
                   12/17                             Robert Half, Inc Internet 043000091901682 CCD ID: 9044040182                                           1,459.60
                   12/18                             Paychex Cgs       Garnish Col0089384764 CCD ID: 1161124166                                               401.06
                   12/19                             12/19 Chips Debit Via: Deutsche Bank Trust Company America/0103 A/C: Crnogorska                        1,400.00
                                                     Komercijalna Banka Ad 81000 Podgorica, Montenegro Ben: Vujovic Filip ME Ref: Payment For
                                                     Web Services Fw 21 Hours Alpha 15 Hours Migration 4 Hours/Acc/Vujovic M Filipmusovina
                                                     18Party Identifer 04456267 Ssn: 0455371 Trn: 3981600353Jo
                   12/19                             Paychex-Hrs       401(K) 0000031219087 CCD ID: 9540920001                                                242.20
                   12/19                             Dept. of Revenue Taxpaymnt Coltax008059547 CCD ID: T846000537                                              5.77
                   12/20                             Express Employme Express Em A356E21D-34E8-4 CCD ID: 1541507947                                         1,972.95
                   12/23                             U. P. S.      UPS Bill 1934800008582Vv CCD ID: 2193070436                                              4,012.17
                   12/23                             U. P. S.      UPS Bill 1934100008582Vv CCD ID: 2193070436                                              3,969.23
                   12/24                             12/24 Payment To Chase Card Ending IN 3675                                                                24.95
                   12/24                             Travelers      Bus Insur Bpitbi012299864 Web ID: 4069827001                                            4,754.00
                   12/24                             Evolve Network S 3036454200 M62092420284 CCD ID: 1911718107                                            1,080.77
                   12/24                             U. P. S.      UPS Bill 1934700008582Vv CCD ID: 4193070436                                                394.68
                   12/24                             Lease Services Online Pmt 0000000275817 CCD ID: B510269559                                                57.87
                   12/24                             U. P. S.      UPS Bill 1934500008582Vv CCD ID: 4193070436                                                 42.15
                   12/24                             U. P. S.      UPS Bill 1934300008582Vv CCD ID: 4193070436                                                 41.98
                   12/26                             12/26 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                    31,850.40
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 5691700360Es
                   12/26                             Robert Half, Inc Internet 043000096549416 CCD ID: 9044040182                                           1,459.60
                   12/26                             Lease Services ACH Pymts 100-3647138-001 PPD ID: S510269559                                              262.61
                   12/30                             12/30 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                    20,395.28
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 6011000364Es
                   12/31                             Paychex-Hrs       401(K) 0000031289134 CCD ID: 9540920001                                              1,798.44
                   12/31                             Paychex Cgs       Garnish Col0089639857 CCD ID: 1161124166                                               412.15
                   Total Electronic Withdrawals                                                                                                        $215,885.00
       *end*electronic withdrawal


       *start*fees section




                             FEES

                   12/23                            Foreign Exch Rt ADJ Fee 12/20 Trailblazn' Power Fort St. John BC Card 9519                                  $4.86
                   Total Fees                                                                                                                                   $4.86
       *end*fees section




*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2




                                                                                                                                                  Page 5 of 6
                                              Case:19-18459-MER Doc#:194 Filed:01/21/20                 Entered:01/21/20 11:38:22 Page81 of 83

                                                                                                               November 30, 2019through December 31, 2019
                                                                                                                 Account Number:      7005



*start*daily ending balance2




                DAILY ENDING BALANCE

     12/02                                                  $0.00     12/11                               0.00              12/20                               0.00
     12/03                                                   0.00     12/12                               0.00              12/23                               0.00
     12/04                                                   0.00     12/13                               0.00              12/24                               0.00
     12/05                                                   0.00     12/16                               0.00              12/26                               0.00
     12/06                                                   0.00     12/17                               0.00              12/27                               0.00
     12/09                                                   0.00     12/18                               0.00              12/30                               0.00
     12/10
*end*daily ending balance2
                                                             0.00     12/19                               0.00              12/31                               0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 6 of 6
                                                   Case:19-18459-MER Doc#:194 Filed:01/21/20                         Entered:01/21/20 11:38:22 Page82 of 83

                                                                                                                           November 30, 2019through December 31, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:   3005

                                                   Columbus, OH 43218- 2051

                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                www.Chase.com
                                                                                                                          Service Center:           1-877-425-8100
                                                   00112684 DRE 501 141 00120 NNNNNNNNNNN T 1 000000000 64 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                                   FRICTIONLESS WORLD LLC DEBTOR-IN-POSSESS                               Para Espanol:             1-888-622-4273
                                                   ION 19-18459-MER                                                       International Calls:      1-713-262-1679
                                                   1100 W 120TH AVE STE 600
                                                   WESTMINSTER CO 80234-2736




                                                                                                                                                                          01126840101000000021
         *start*summary




                                                                                         Chase Business Premier Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                           $4,827,165.95
                      Deposits and Additions                                                          6            1,181,798.47
                      Ending Balance                                                                  6           $6,008,964.42

                      Annual Percentage Yield Earned This Period                                                         0.11%
                      Interest Paid This Period                                                                        $527.94
                      Interest Paid Year-to-Date                                                                      $2,545.93
         *end*summary



 *start*post summary message1




          Your monthly service fee was waived because you maintained an average savings balance of $25,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                           Beginning Balance                                                                              $4,827,165.95
              12/03                                      Online Transfer From Chk ...7389 Transaction#: 8927253065                        361,270.53       5,188,436.48
              12/13                                      Online Transfer From Chk ...7389 Transaction#: 8965142782                        250,000.00       5,438,436.48
              12/18                                      Online Transfer From Chk ...7389 Transaction#: 8980876545                        250,000.00       5,688,436.48
              12/24                                      Online Transfer From Chk ...7389 Transaction#: 9002910888                        200,000.00       5,888,436.48
              12/27                                      Online Transfer From Chk ...7389 Transaction#: 9012623402                        120,000.00       6,008,436.48
              12/31                                      Interest Payment                                                                     527.94       6,008,964.42
                                                           Ending Balance                                                                                 $6,008,964.42
 *end*transaction detail



*start*post overdraft and returned item message1




        30 deposited items are provided with your account each month. There is a $0.40 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                                                                                                                       Page 1 of 2
                                              Case:19-18459-MER Doc#:194 Filed:01/21/20                 Entered:01/21/20 11:38:22 Page83 of 83

                                                                                                               November 30, 2019through December 31, 2019
                                                                                                                 Account Number:      3005



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 2 of 2
